Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

dated as of June 25, 2014

 

by and among

 

NABORS INDUSTRIES LTD.,

 

NABORS RED LION LIMITED

 

and

 

C&J ENERGY SERVICES, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I THE MERGER

2

1.1.

Organization of Red Lion

2

1.2.

Organization of Merger Sub and USHC

2

1.3.

The Merger

3

1.4.

Effective Time of the Merger

3

1.5.

Closing

3

1.6.

Charters and By-laws of the Surviving Corporation and Red Lion

4

 

 

 

ARTICLE II EFFECTS OF THE MERGER

4

2.1.

Conversion of Securities

4

2.2.

Exchange of Certificates

5

2.3.

Penny Options and Other Stock-Based Awards

7

2.4.

Navy Options and Restricted Shares

8

 

 

 

ARTICLE III CERTAIN PRE-MERGER TRANSACTIONS

9

3.1.

Red Lion Restructuring

9

3.2.

Navy/Red Lion Transaction Agreements

9

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

10

4.1.

Representations and Warranties of Penny

10

4.2.

Representations and Warranties of Navy

30

 

 

 

ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS

46

5.1.

Covenants of Penny

46

5.2.

Covenants of Navy

50

 

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

54

6.1.

Preparation of Proxy Statement; Penny Stockholders Meeting

54

6.2.

Access to Information; Confidentiality

56

6.3.

Reasonable Best Efforts

56

6.4.

Acquisition Proposals

58

6.5.

Stock Exchange Listing

62

6.6.

Employee Benefit Plans

62

6.7.

Section 16 Matters

62

6.8.

Fees and Expenses

63

6.9.

Governance

63

6.10.

Indemnification; Directors’ and Officers’ Insurance

64

6.11.

Public Announcements

66

6.12.

Stockholder Litigation

66

6.13.

Red Lion Financing

66

6.14.

Standstill

70

6.15.

Transfer Restrictions

72

6.16.

Lock-up

73

 

ii

--------------------------------------------------------------------------------


 

6.17.

Additional Agreements

73

6.18.

Right of First Refusal

73

6.19.

Tax Matters

74

6.20.

Obligations of Red Lion and Merger Sub

75

6.21.

Reorganization Post-Merger

76

 

 

 

ARTICLE VII CONDITIONS PRECEDENT

76

7.1.

Conditions to Each Party’s Obligation to Effect the Merger

76

7.2.

Conditions to Obligations of Navy and Merger Sub

77

7.3.

Conditions to Obligations of Penny

78

 

 

 

ARTICLE VIII TERMINATION

79

8.1.

Termination

79

8.2.

Effect of Termination

81

 

 

 

ARTICLE IX GENERAL PROVISIONS

83

9.1.

Non-survival of Representations, Warranties and Agreements

83

9.2.

Notices

83

9.3.

Interpretation

85

9.4.

Counterparts

85

9.5.

Entire Agreement; No Third Party Beneficiaries

85

9.6.

Governing Law

85

9.7.

Severability

86

9.8.

Assignment

86

9.9.

Submission to Jurisdiction

86

9.10.

Enforcement

87

9.11.

WAIVER OF JURY TRIAL

87

9.12.

Amendment

88

9.13.

Extension; Waiver

88

 

EXHIBITS

 

Exhibit A

 

Separation Agreement

 

 

 

Exhibit B

 

Form of Surviving Corporation Charter

 

 

 

Exhibit C

 

Form of Surviving Corporation By-laws

 

 

 

Exhibit D

 

Form of Amended Red Lion Bye-laws

 

 

 

Exhibit 6.9(c)

 

Red Lion Officers Post-Closing

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

 

 

Section

Acceptable Confidentiality Agreement

 

6.4(b)(i)

Acquisition Proposal

 

6.4(a)

Acquisitions

 

5.1(e)

Adjusted Navy Restricted Share

 

2.4(b)

Adjusted Option

 

2.3(a)

Agreement

 

Preamble

Alliance Agreement

 

3.2(d)

Blue

 

4.2

Book-Entry Shares

 

2.2(b)(i)

Business Day

 

1.5

Cancelled Shares

 

2.1(b)

Certificate of Merger

 

1.4

Certificates

 

2.2(b)(i)

Change in Penny Recommendation

 

6.1(b)

Closing

 

1.5

Closing Date

 

1.5

Code

 

Recitals

Competitor

 

6.15(b)

Conditions

 

6.18(c)

Confidentiality Agreement

 

6.2

Debt Financing Agreements

 

6.13(a)

DGCL

 

1.3

Effective Time

 

1.4

Employee Benefits Agreement

 

3.2(a)

Encumbrance

 

4.1(o)(v)

End Date

 

8.1(c)

Environmental Claim

 

4.1(q)(ii)

Environmental Laws

 

4.1(q)(i)

Environmental Permits

 

4.1(q)(i)

ERISA

 

4.1(j)

ERISA Affiliate

 

4.1(j)

Event

 

4.1(a)(iii)

Exchange Act

 

4.1(d)

Exchange Agent

 

2.2(b)(i)

Exchange Fund

 

2.2(a)

Exchange Ratio

 

2.1(a)

Existing D&O Policy

 

6.10(b)

Financing Related Parties

 

9.14

Form S-4

 

6.1(a)(i)

Former Penny Holders

 

2.2(b)(i)

Former Penny Shares

 

2.2(b)(i)

GAAP

 

4.1(a)(iii)

Good Faith Disqualification Notice

 

6.14(d)

 

iv

--------------------------------------------------------------------------------


 

 

 

Section

Governmental Entity

 

4.1(c)(iii)

Hazardous Materials

 

4.1(q)(iii)

HSR Act

 

4.1(c)(iii)

Indemnified Parties

 

6.10(a)

Independent Director

 

6.9(a)

Infringe

 

4.1(p)

Injunction

 

7.1(e)

Insiders

 

6.7

Insurance Amount

 

6.10(b)

Intervening Event

 

6.4(f)

IRS

 

4.1(j)(ii)

knowledge

 

9.3

known

 

9.3

Liens

 

1.1

LuxCo

 

6.21

Marketing Period

 

1.5

Material Adverse Effect

 

4.1(a)(iii)

Merger

 

1.3

Merger Consideration

 

2.1(a)

Merger Control Law

 

4.1(c)(iii)

Merger Sub

 

Recitals

Merger Tax Opinion

 

6.19(b)

Navy

 

Preamble

Navy Adjusted Option

 

2.4(a)

Navy Affiliate Transaction

 

4.2(v)

Navy Common Stock

 

2.4(a)

Navy Disclosure Letter

 

4.2

Navy Exchange Ratio

 

2.4(d)

Navy Related Parties

 

9.14

Navy Selected Director

 

6.9(e)

Navy Stock Option

 

2.4(a)

Navy Stock Plan

 

2.4(b)

Navy Tax Counsel

 

6.19(a)

Non-US Penny Plan

 

4.1(j)(vii)

Non-US Red Lion Plan

 

4.2(j)(vii)

Note Repayment

 

4.1(z)

NYSE

 

4.1(c)(iii)

Offered Shares

 

6.18(a)

Offer Notice

 

6.18(a)

Ownership Limit

 

6.15(a)(iii)

Passive Investor

 

6.15(a)(iii)

PBGC

 

4.1(j)(xiii)

Penny

 

Preamble

Penny Affiliate Transaction

 

4.1(v)(ii)

Penny Board

 

Recitals

 

v

--------------------------------------------------------------------------------


 

 

 

Section

Penny By-laws

 

1.6(a)

Penny Charter

 

1.6(a)

Penny Common Stock

 

2.1(a)

Penny Contracts

 

4.1(i)

Penny Disclosure Letter

 

4.1

Penny Employee Benefit Plan

 

4.1(j)

Penny Intellectual Property

 

4.1(p)

Penny Permits

 

4.1(f)

Penny Permitted Encumbrances

 

4.1(o)(v)

Penny Permitted Liens

 

4.1(o)(i)

Penny Preferred Stock

 

4.1(b)(i)

Penny Qualified Plans

 

4.1(j)(iii)

Penny Real Properties

 

4.1(o)(ii)

Penny Real Property Leases

 

4.1(o)(iii)

Penny Recommendation

 

6.1(b)

Penny Required Information

 

6.13(a)

Penny SEC Documents

 

4.1(d)

Penny Share Unit

 

2.3(c)

Penny Stockholders Meeting

 

6.1(b)

Penny Stock Option

 

2.3(a)

Penny Stock Plans

 

4.1(b)

Penny Tax Counsel

 

6.19(b)

Penny Termination Fee

 

8.2(b)(i)

Penny Top Customers

 

4.1(u)

proceedings

 

4.1(h)(i)

Proxy Statement

 

6.1(a)(i)

Public Penny Proposal

 

8.2(b)

Red Lion

 

Preamble

Red Lion Assets

 

4.2

Red Lion Business

 

4.2

Red Lion Bye-laws

 

1.6(b)

Red Lion Commitment Letter

 

4.1(z)

Red Lion Common Shares

 

1.1

Red Lion Contracts

 

4.2(i)

Red Lion Employee

 

2.4(a)

Red Lion Employee Benefit Plan

 

4.2(j)

Red Lion Entities

 

4.2

Red Lion Financing

 

4.1(z)

Red Lion Financial Statements

 

4.2(d)

Red Lion Group

 

4.2

Red Lion Intellectual Property

 

4.2(p)

Red Lion MOA

 

4.2(a)

Red Lion Permitted Encumbrances

 

4.2(o)(v)

Red Lion Permits

 

4.2(f)

Red Lion Permitted Liens

 

4.2(o)(i)

 

vi

--------------------------------------------------------------------------------


 

 

 

Section

Red Lion Qualified Plans

 

4.2(j)(iii)

Red Lion Real Properties

 

4.2(o)(ii)

Red Lion Real Property Leases

 

4.2(o)(iii)

Red Lion Required Information

 

6.13(b)

Red Lion Restructuring

 

Recitals

Red Lion Top Customers

 

4.2(u)

Refusal Period

 

6.18(b)

Registration Rights Agreement

 

3.2(e)

Representatives

 

6.2

Required Information

 

6.13(b)

Required Penny Vote

 

4.1(n)

Requisite Regulatory Approvals

 

7.1(c)

Restricted Navy Share

 

2.4(b)

Restricted Penny Share

 

2.3(b)

Restricted Red Lion Share

 

2.3(b)

Restructuring Tax Opinion

 

6.19(a)

Right of First Refusal

 

6.18(b)

Royal

 

4.2

SEC

 

4.1(a)(ii)

Secretary of State

 

1.4

Section 16 Information

 

6.7

Securities Act

 

4.1(b)(iii)

Separation Agreement

 

Recitals

Separation Time

 

2.1(d)

Significant Subsidiary

 

4.1(a)(ii)

Standstill Period

 

6.14(c)

Subsidiary

 

4.1(a)(i)

Superior Proposal

 

6.4(e)

Support Agreement

 

Recitals

Support Group

 

Recitals

Surviving Corporation

 

1.3

Surviving Corporation Charter

 

1.6(a)

Tax

 

4.1(h)(ii)

Tax Matters Agreement

 

3.2(c)

Tax Return

 

4.1(h)(iii)

Title IV Plan

 

4.2(j)(vi)

Transaction Agreements

 

3.2(f)

Transfer

 

6.15(a)

Transition Services Agreements

 

3.2(b)

USHC

 

Recitals

Violation

 

4.1(c)(ii)

Voting Debt

 

4.1(b)(ii)

Willful and Material Breach

 

8.2(a)

 

vii

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER dated as of June 25, 2014 (this “Agreement”) is by
and among Nabors Industries Ltd., a Bermuda exempted company (“Navy”), Nabors
Red Lion Limited, a Bermuda exempted company (“Red Lion”) and C&J Energy
Services, Inc., a Delaware corporation (“Penny”).

 

WHEREAS, Red Lion is a wholly owned Subsidiary of Navy, Red Lion will form a
direct wholly owned Subsidiary as a Delaware corporation (“Merger Sub”), and Red
Lion will form an indirect wholly owned Subsidiary as a Delaware corporation
(“USHC”) (which will be treated as a direct wholly owned Subsidiary of Red Lion
for U.S. federal and, to the extent permitted, state and local income Tax
purposes);

 

WHEREAS, concurrently with and as a condition to the execution of this
Agreement, Navy and Red Lion entered into the Separation Agreement in the form
attached hereto as Exhibit A (the “Separation Agreement”), pursuant to which
Navy and Red Lion will cause Red Lion to undergo a restructuring more fully
described in the Separation Agreement (the “Red Lion Restructuring”);

 

WHEREAS, at the Effective Time, the parties will effect the merger of Merger Sub
with and into Penny in which the issued and outstanding shares of Penny Common
Stock will be converted into the right to receive Red Lion Common Shares, with
Penny continuing as the surviving corporation and as a direct wholly owned
Subsidiary of Red Lion, all upon the terms and subject to the conditions set
forth herein;

 

WHEREAS, immediately after the Merger, Red Lion will transfer Penny to USHC;

 

WHEREAS, the Board of Directors of Penny (the “Penny Board”) has determined that
the Merger and the transactions contemplated by this Agreement are advisable and
in the best interests of, Penny and its stockholders and (i) has approved and
declared advisable this Agreement and the transactions contemplated by this
Agreement to which Penny is a party, including the Merger, and (ii) has
determined to recommend that the Penny stockholders approve this Agreement and
such transactions, including the Merger;

 

WHEREAS, the Board of Directors of Red Lion has determined that the Red Lion
Restructuring is necessary to facilitate the Merger, and that the Merger and
this Agreement are advisable and in the best interests of Red Lion and has
approved this Agreement and the Separation Agreement and the transactions
contemplated hereby and thereby, including the Red Lion Restructuring, the
Merger and the issuance of Red Lion Common Shares in connection therewith and
has made all such arrangements and taken all such corporate action as is
required to ensure sufficient authorized share capital exists for the issuance
of the requisite number of Red Lion Common Shares at the Effective Time;

 

WHEREAS, the Board of Directors of Navy has approved this Agreement and the
Separation Agreement and the transactions contemplated hereby and thereby,
including the Merger and the Red Lion Restructuring;

 

--------------------------------------------------------------------------------


 

WHEREAS, Navy, Red Lion and Penny desire to make certain representations,
warranties, covenants and agreements in connection with the Merger and also to
prescribe various conditions to the Merger;

 

WHEREAS, for U.S. federal income Tax purposes, the parties intend that the
Merger qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and for Red Lion to be
treated as a corporation under Section 367(a) of the Code with respect to each
transfer of property thereto in connection with the Merger (other than a
transfer by a shareholder that would be a “five-percent transferee shareholder”
(within the meaning of Treasury Regulation Section 1.367(a)-3(c)(5)(ii)) of Red
Lion immediately following the Merger that does not enter into a five-year gain
recognition agreement in the form provided in Treasury Regulation
Section 1.367(a)-8(c));

 

WHEREAS, as a condition and inducement to Navy’s willingness to enter into this
Agreement, Joshua E. Comstock and certain affiliated entities (collectively, the
“Support Group”) are entering into a support agreement dated as of the date
hereof (the “Support Agreement”), pursuant to which, among other things, the
Support Group has agreed to vote certain shares of Penny Common Stock it
beneficially owns in favor of adoption of this Agreement and not to sell or
otherwise transfer those shares prior to the termination of such Support
Agreement in accordance with its terms;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

 

ARTICLE I
THE MERGER

 

1.1.                            Organization of Red Lion.  Red Lion is organized
under the laws of Bermuda.  Navy owns all of the share capital of Red Lion.  As
of the date hereof, the authorized share capital of Red Lion consists of 12,000
common shares, par value $1.00 per share (the “Red Lion Common Shares”), all of
which have been issued to Navy, which Red Lion Common Shares are validly issued,
fully paid and nonassessable, and are owned by Navy free and clear of any liens
(statutory or other), pledges, charges, encumbrances and security interests
whatsoever (“Liens”).

 

1.2.                            Organization of Merger Sub and USHC.  In
accordance with the Separation Agreement, Navy and Red Lion shall cause Red Lion
or its applicable Subsidiary to organize USHC and Merger Sub prior to the
mailing of the Proxy Statement.  All shares of common stock of Merger Sub and
USHC shall be validly issued, fully paid and nonassessable, and shall be
directly or indirectly owned by Red Lion free and clear of any Liens.  The
certificate of incorporation and by-laws of Merger Sub and USHC shall be in such
forms as shall be determined by Red Lion.  Promptly following the organization
of USHC and Merger Sub and prior to the mailing of the Proxy Statement, Red Lion
shall cause each of USHC and Merger Sub to enter into and become a party to this
Agreement and shall cause Merger Sub and USHC to adopt this Agreement and shall
cause the stockholders of Merger Sub and USHC to approve this Agreement and the
transactions contemplated hereby, including the Merger.

 

2

--------------------------------------------------------------------------------


 

1.3.                            The Merger.  At the Effective Time, Merger Sub
shall be merged with and into Penny (the “Merger”).  Penny will be the surviving
corporation in the Merger (the “Surviving Corporation”), and the separate
existence of Merger Sub shall cease.  As a result of the Merger, Penny shall
become a direct wholly owned Subsidiary of Red Lion.  The Merger will have the
effects set forth in the Delaware General Corporation Law (the “DGCL”).

 

1.4.                            Effective Time of the Merger.  Subject to the
provisions of this Agreement, on the Closing Date, Penny shall execute and
deliver for filing a certificate of merger (the “Certificate of Merger”) to the
Secretary of State for the State of Delaware (“Secretary of State”), in such
form and manner provided in the DGCL and shall make all other filings or
recordings required under the DGCL to effect the Merger.  The Merger shall
become effective upon the filing of the Certificate of Merger with the Secretary
of State or at such time thereafter as is provided in such Certificate of Merger
as agreed between the parties (such time, the “Effective Time”).

 

1.5.                            Closing.  The closing of the Merger (the
“Closing”) will take place at 10:00 a.m., Bermuda time, on the date (the
“Closing Date”) that is the second Business Day after the satisfaction or waiver
(subject to applicable law) of the conditions set forth in Article VII
(excluding conditions that, by their terms, are to be satisfied on the Closing
Date, but subject to the satisfaction or waiver of such conditions), unless
another time or date is agreed to in writing by the parties to this Agreement;
provided, however that if the Marketing Period has not ended at the time of
satisfaction or waiver (subject to applicable law) of all of the conditions set
forth in Article VII (excluding conditions that, by their terms, are to be
satisfied on the Closing Date, but subject to the satisfaction or waiver of such
conditions), the Closing shall occur on the earlier to occur of (a) a date
during the Marketing Period specified by Penny on no less than three Business
Days’ notice to Navy and (b) the third Business Day immediately following the
final day of the Marketing Period (subject in each case to the satisfaction or
waiver (subject to applicable law) of all of the conditions set forth in
Article VII (excluding conditions that, by their terms, are to be satisfied on
the Closing Date, but subject to the satisfaction or waiver of such conditions)
as of the date determined pursuant to this proviso), unless another time or date
is agreed to in writing by the parties to this Agreement.  The Closing shall be
held at the offices of Navy, Crown House, Second Floor, 4 Par-la-Ville Road,
Hamilton, HM 08, Bermuda, unless another place is agreed to in writing.  For
purposes of this Agreement, “Business Day” means any day that is not a Saturday,
a Sunday or other day that is a statutory holiday under the federal laws of the
United States.  For purposes of this Agreement, “Marketing Period” means the
first period of fifteen (15) consecutive Business Days after the date of this
Agreement and following the receipt by Penny of the Required Information and
during which period such Required Information shall be accurate and complete,
shall not be “stale” and shall comport with the requirements for a registration
statement on Form S-1 for an offering registered under the Securities Act, no
auditor shall have withdrawn any audit opinion with respect to any audited
financial statements contained in the Required Information, it shall not be
necessary to restate any of such historical financial statements and there shall
not be any material open accounting comments on the financial statements of any
affiliate of Red Lion included in the Form S-4; provided, that the entirety of
such period shall occur prior to August 16, 2014 or after September 2, 2014 or
prior to December 15, 2014 or after January 2, 2015 and each of (i) July 2, 2014
through July 7, 2014, and (ii) November 24, 2014 through November 30, 2014 shall
not be deemed a Business Day for purposes of calculating such period.

 

3

--------------------------------------------------------------------------------


 

1.6.                            Charters and By-laws of the Surviving
Corporation and Red Lion.  (a) At the Effective Time, (i) the certificate of
incorporation of Penny (the “Penny Charter”) shall be amended and restated so as
to read in its entirety as set forth on Exhibit B hereto (the “Surviving
Corporation Charter”), and as so amended and restated, shall be the certificate
of incorporation of the Surviving Corporation until thereafter amended in
accordance with its terms and the DGCL, and (ii) and by-laws of Penny (the
“Penny By-laws”) shall be amended and restated so as to read in their entirety
as set forth in Exhibit C hereto, and as so amended and restated, shall be the
by-laws of the Surviving Corporation until thereafter amended in accordance with
their terms, the terms of the Surviving Corporation Charter, as the same may be
amended, and the DGCL.

 

(b)                                 At or prior to the Effective Time, the
bye-laws of Red Lion (the “Red Lion Bye-laws”) shall be amended so as to be in
the form of Exhibit D hereto.

 

ARTICLE II
EFFECTS OF THE MERGER

 

2.1.                            Conversion of Securities.  At the Effective
Time, by virtue of the Merger and without any action on the part of Red Lion,
Merger Sub, Navy, Penny or the holders of any of their securities:

 

(a)                                 Conversion of Penny Common Stock.  Each
share of common stock, par value $0.01 per share, of Penny (“Penny Common
Stock”) issued and outstanding immediately prior to the Effective Time (other
than any Cancelled Shares (as defined in Section 2.1(b)) shall be converted into
the right to receive one share (the “Exchange Ratio”), subject to adjustment in
accordance with Section 2.1(d), of validly issued, fully paid and nonassessable
Red Lion Common Shares (the “Merger Consideration”).

 

(b)                                 Penny and Merger Sub-Owned Shares.  Each
share of Penny Common Stock owned by Penny or Merger Sub (“Cancelled Shares”),
in each case immediately prior to the Effective Time, shall be cancelled without
any conversion thereof, and no consideration shall be paid with respect thereto.

 

(c)                                  Conversion of Merger Sub Capital Stock. 
The capital stock of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into one fully paid and nonassessable share of
Penny Common Stock, as the surviving corporation in the Merger, following which
the Surviving Corporation shall become a direct wholly owned Subsidiary of Red
Lion.

 

(d)                                 Adjustments.  If, after the date hereof and
prior to the Effective Time (or after the Separation Time (as defined in the
Separation Agreement), with respect to Red Lion), Penny or Red Lion pays a
dividend in, splits, combines into a smaller number of shares, or issues by
reclassification any shares of Penny Common Stock (in each case, subject to the
approval of Navy pursuant to Section 5.1) or Red Lion Common Shares (in each
case, subject to the approval of Penny pursuant to Section 5.2), as applicable,
then the Exchange Ratio and any other similarly dependent items, as the case may
be, shall be appropriately adjusted to provide to the holders of Penny Common
Stock and Red Lion Common Shares the same economic effect as contemplated

 

4

--------------------------------------------------------------------------------


 

by this Agreement prior to such action, and as so adjusted shall, from and after
the date of such event, be the Exchange Ratio or other dependent item, as
applicable, subject to further adjustment in accordance with this sentence.

 

2.2.                            Exchange of Certificates.

 

(a)                                 Deposit of Merger Consideration.  As of and
from time to time after the Effective Time, Red Lion shall deposit with the
Exchange Agent, for the benefit of the shareholders of Penny, certificates or,
at Red Lion’s option, evidence of shares in book entry form, representing Red
Lion Common Shares in such denominations as the Exchange Agent may reasonably
specify.  Such certificates (or evidence of book-entry form, as the case may be)
for Red Lion Common Shares, together with any dividends or distributions with
respect thereto are hereinafter referred to as the “Exchange Fund.”

 

(b)                                 Exchange Procedures.  (i) Not less than
three Business Days prior to the Closing, Red Lion shall designate Computershare
Trust Company, N.A., or another bank or trust company reasonably acceptable to
Penny, to act as exchange agent hereunder (the “Exchange Agent”) for the purpose
of exchanging certificates that immediately prior to the Effective Time
represented shares of Penny Common Stock (the “Certificates”) and shares of
Penny Common Stock represented by book-entry (“Book-Entry Shares”) for the
Merger Consideration.  As soon as reasonably practicable after the Effective
Time, Red Lion shall cause to be mailed to each record holder, as of the
Effective Time, of Penny Common Stock (such holders, “Former Penny Holders” and
such shares, “Former Penny Shares”):  (A) a letter of transmittal (which shall
specify that delivery shall be effected, and risk of loss and title to the
Certificates held by such holder representing such Former Penny Shares shall
pass, only upon proper delivery of the Certificates to the Exchange Agent or, in
the case of Book-Entry Shares, upon adherence to the procedures set forth in the
letter of transmittal) and (B) instructions for use in effecting the surrender
of the Certificates or, in the case of Book-Entry Shares, the surrender of such
shares, for payment of the Merger Consideration therefor.  Such letter of
transmittal shall be in such form and have such other provisions as Red Lion may
specify and shall be reasonably acceptable to Penny.

 

(ii)                                  Upon surrender by a Former Penny Holder to
the Exchange Agent of a Certificate or Book-Entry Shares, as applicable,
together with a letter of transmittal, duly completed and validly executed in
accordance with the instructions thereto, and such other documents as may be
required pursuant to such instructions, each Former Penny Holder shall be
entitled to receive in exchange therefor:  (A) the number of Red Lion Common
Shares into which such holder’s shares of Penny Common Stock represented by such
holder’s properly surrendered Certificates or Book-Entry Shares, as applicable,
were converted in accordance with this Article II, and such Certificates or
Book-Entry Shares so surrendered shall be forthwith cancelled, and (B) a check
in an amount of U.S. dollars (after giving effect to any required withholdings
pursuant to Section 2.2(f)) equal to any cash dividends or other distributions
that such holder has the right to receive pursuant to Section 2.2(c).

 

(iii)                               If issuance of the Merger Consideration is
to be made to a person other than the person in whose name a surrendered
Certificate is registered, it shall be a

 

5

--------------------------------------------------------------------------------


 

condition of issuance that the Certificate so surrendered shall be properly
endorsed or shall be otherwise in proper form for transfer and that the person
requesting such issuance shall have paid to the Exchange Agent any transfer and
other Taxes required by reason of the issuance of the Merger Consideration to a
person other than the registered holder of the Certificate surrendered or shall
have established to the satisfaction of the Exchange Agent that such Tax either
has been paid or is not applicable.  In the event that any Certificate shall
have been lost, stolen or destroyed, upon the holder’s compliance with the
replacement requirements established by the Exchange Agent, including, if
necessary, the posting by the holder of a bond in customary amount as indemnity
against any claim that may be made against it with respect to the Certificate,
the Exchange Agent shall deliver in exchange for the lost, stolen or destroyed
Certificate the applicable Merger Consideration payable in respect of the shares
of Penny Common Stock represented by the Certificate pursuant to this
Article II.

 

(iv)                              No interest shall be paid or accrued for the
benefit of holders of the Certificates or Book-Entry Shares on the Merger
Consideration payable in respect of the Certificates or Book-Entry Shares. 
Until surrendered as contemplated hereby, each Certificate or Book-Entry Share
shall, after the Effective Time, represent for all purposes only the right to
receive upon such surrender the Merger Consideration as contemplated by this
Article II, the issuance of which shall be deemed to be the satisfaction in full
of all rights pertaining to shares of Penny Common Stock converted in the
Merger.

 

(v)                                 At the Effective Time, the stock transfer
books of Penny shall be closed, and thereafter there shall be no further
registration of transfers of shares of Penny Common Stock that were outstanding
prior to the Effective Time.  After the Effective Time, Certificates or
Book-Entry Shares presented to Penny for transfer shall be cancelled and
exchanged for the consideration provided for, and in accordance with the
procedures set forth, in this Article II.

 

(c)                                  Distributions with Respect to Unexchanged
Shares.  No dividends or other distributions with respect to Red Lion Common
Shares issuable with respect to the shares of Penny Common Stock shall be paid
to the holder of any unsurrendered Certificates or Book-Entry Shares until those
Certificates or Book-Entry Shares are surrendered as provided in this
Article II.  Upon surrender, there shall be issued and/or paid to the holder of
the Red Lion Common Shares issued in exchange therefor, without interest, (A) at
the time of surrender, the dividends or other distributions payable with respect
to those Red Lion Common Shares with a record date on or after the date of the
Effective Time and a payment date on or prior to the date of surrender and not
previously paid and (B) at the appropriate payment date, the dividends or other
distributions payable with respect to those Red Lion Common Shares with a record
date on or after the date of the Effective Time but with a payment date
subsequent to surrender.

 

(d)                                 Termination of Exchange Fund.  Any portion
of the Exchange Fund that remains undistributed to the shareholders of Penny on
the first anniversary of the Effective Time shall be delivered to Red Lion, upon
demand by Red Lion, and any shareholders of Penny who have not theretofore
complied with this Article II shall thereafter look only to Red Lion for payment
of their claim for any part of the Merger Consideration and any dividends or
distributions with respect to Red Lion Common Shares.

 

6

--------------------------------------------------------------------------------


 

(e)                                  No Liability.  None of Navy, Penny or Red
Lion shall be liable to any holder of shares of Penny Common Stock for cash or
Red Lion Common Shares (or dividends or distributions with respect thereto) from
the Exchange Fund delivered to a public official pursuant to any applicable
abandoned property, escheat or similar law.

 

(f)                                   Withholding.  Red Lion and the Exchange
Agent shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of shares of Penny Common Stock
such amounts as it is required to deduct and withhold with respect to the making
of such payment under the Code and the rules and regulations promulgated
thereunder, or any provision of state, local or foreign Tax law.  To the extent
that amounts are so withheld by Red Lion or the Exchange Agent, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the holder of the shares of Penny Common Stock in respect of which such
deduction and withholding was made by Red Lion or the Exchange Agent.

 

2.3.                            Penny Options and Other Stock-Based Awards.  The
Board of Directors of each of Red Lion and Penny or the appropriate committee
thereof shall take all action necessary so that:

 

(a)                                 Each option to acquire Penny Common Stock
under any Penny Stock Plan (a “Penny Stock Option”) that is outstanding
immediately prior to the Effective Time, whether vested or unvested, shall, as
of the Effective Time, cease to represent a right to acquire shares of Penny
Common Stock and shall be converted into an option (an “Adjusted Option”) to
purchase, on the same terms and conditions (including with respect to vesting
and exercisability) as were applicable to such Penny Stock Option immediately
prior to the Effective Time, the number of Red Lion Common Shares determined by
multiplying the number of shares of Penny Common Stock subject to such Penny
Stock Option immediately prior to the Effective Time by the Exchange Ratio, at
an exercise price per share of Red Lion Common Shares, rounded, if necessary, up
to the nearest whole cent, equal to the per share exercise price for the shares
of Penny Common Stock otherwise purchasable pursuant to such Penny Stock Option
immediately prior to the Effective Time divided by the Exchange Ratio; provided,
however, that the adjustments provided in this Section 2.3(a) with respect to
any Penny Stock Options, whether or not they are “incentive stock options” as
defined in Section 422 of the Code, are intended to be effected in a manner that
is consistent with Section 424(a) of the Code and Section 409A of the Code and
the regulations promulgated thereunder.

 

(b)                                 Each issued and outstanding share of Penny
Common Stock subject to vesting or other lapse restrictions under any Penny
Stock Plan immediately prior to the Effective Time (a “Restricted Penny Share”)
shall, as of the Effective Time, cease to represent Penny Common Stock and shall
be converted into a number of Red Lion Common Shares equal to the Exchange Ratio
(each, a “Restricted Red Lion Share”), with such Restricted Red Lion Shares
subject to the same terms and conditions (including with respect to vesting) as
were applicable to such Restricted Penny Shares immediately prior to the
Effective Time.

 

(c)                                  Each phantom unit awarded under the Penny
International Middle East FZCO Phantom Equity Arrangement sub-plan under a Penny
Stock Plan, which entitles the holder thereof to cash equal to the fair market
value of a share of Penny Common Stock on the

 

7

--------------------------------------------------------------------------------


 

date of vesting (a “Penny Share Unit”), that is outstanding immediately prior to
the Effective Time shall, as of the Effective Time, become fully vested and be
converted into the right to receive an amount in cash equal to the fair market
value of a share of Penny Common Stock immediately prior to the Effective Time,
which cash payment will be made to the holder of such Penny Share Unit within 60
days following the Effective Time.

 

(d)                                 Prior to the Effective Time, Penny shall
take all actions that are necessary (i) to give effect to the transactions
contemplated by this Section 2.3, including amending the terms of the Penny
Stock Plans, and (ii) to ensure that no individual shall have the right to
receive any Penny Common Stock in connection with the exercise of a Penny Stock
Option following the Effective Time.  Penny shall keep Navy fully informed, with
respect to all amendments, resolutions, notices and actions that Penny intends
to adopt, distribute or take in connection with the matters described in this
Section 2.3, and shall provide Navy with a reasonable opportunity to review and
comment on all such amendments, resolutions and notices.  As soon as reasonably
practicable after the Effective Time, Red Lion shall deliver to the holders of
Penny Stock Options and Restricted Penny Shares that are being converted
pursuant to Sections 2.3(a) and (b) notices setting forth such holders’ rights
pursuant to the Penny Stock Plan, and stating that such Penny Stock Options and
Restricted Penny Shares have been converted into stock options or restricted
shares of Red Lion, as applicable, and that the agreements between Penny and
each such holder regarding such Penny Stock Options and Restricted Penny Shares,
as applicable, shall be assumed by Red Lion and continue in effect on the same
terms and conditions (subject to the adjustments required by Sections 2.3(a) and
(b) after giving effect to the Merger and the terms of the Penny Stock Plan)
pursuant to the applicable equity compensation plan of Penny or Red Lion.

 

2.4.                            Navy Options and Restricted Shares.

 

(a)                                 Each option held by a “Red Lion Employee”
(as such term is defined in the Employee Benefits Agreement) to acquire common
shares of Navy (“Navy Common Stock”) under any equity incentive plan of Navy (a
“Navy Stock Option”) that is outstanding immediately prior to the Effective
Time, whether vested or unvested, shall, as of the Effective Time, cease to
represent a right to acquire shares of Navy Common Stock and shall be cancelled
by Navy and replaced by Red Lion with an option (a “Navy Adjusted Option”) to
purchase, on the same terms and conditions (including with respect to vesting
and exercisability) as were applicable to such Navy Stock Option immediately
prior to the Effective Time, the number of Red Lion Common Shares, rounded, if
necessary, down to the nearest whole share, determined by multiplying the number
of shares of Navy Common Stock subject to such Navy Stock Option immediately
prior to the Effective Time by the Navy Exchange Ratio, at an exercise price per
share of Red Lion Common Shares, rounded, if necessary, up to the nearest whole
cent, equal to the per share exercise price for the shares of Navy Common Stock
otherwise purchasable pursuant to such Navy Stock Option immediately prior to
the Effective Time divided by the Navy Exchange Ratio; provided, however, that
the adjustments provided in this Section 2.4(a) with respect to any Navy Stock
Options, whether or not they are “incentive stock options” as defined in
Section 422 of the Code, are intended to be effected in a manner that is
consistent with Section 424(a) of the Code and Section 409A of the Code and the
regulations promulgated thereunder.  Navy shall take any and all actions that
are necessary to cause the cancellation of all Navy Stock Options in accordance
with this Section 2.4(a).

 

8

--------------------------------------------------------------------------------


 

(b)                                 Each issued and outstanding share of Navy
Common Stock held by a Red Lion Employee subject to vesting or other lapse
restrictions under any equity incentive plan of Navy (a “Navy Stock Plan”)
immediately prior to the Effective Time (a “Restricted Navy Share”) shall, as of
the Effective Time, cease to represent Navy Common Stock and shall be cancelled
by Navy and replaced by Red Lion with a number of Red Lion Common Shares equal
to the Navy Exchange Ratio (each, an “Adjusted Navy Restricted Share”), with
such Adjusted Navy Restricted Share subject to the same terms and conditions
(including with respect to vesting, accumulated dividends and other dividend
rights) as were applicable to such Restricted Navy Shares immediately prior to
the Effective Time.  Navy shall take any and all actions that are necessary to
cause the cancellation of all Restricted Navy Shares in accordance with this
Section 2.4(b).

 

(c)                                  Prior to the Effective Time, Penny shall
take all actions that are necessary to adopt, effective as of the Effective
Time, one or more sub-plans to the Penny Stock Plans, with terms and conditions
consistent with those of the Navy Stock Plan governing each applicable Navy
Stock Option and Restricted Navy Share.  Effective as of the Effective Time, Red
Lion shall adopt the Penny Stock Plans (together with any sub-plans thereunder
adopted in accordance with the immediately preceding sentence).

 

(d)                                 For purposes of this Agreement, “Navy
Exchange Ratio” means, subject to adjustment in accordance with Section 2.1(d),
the quotient of (i) the closing price of one share of Navy Common Stock on the
Business Day immediately prior to the Closing Date, divided by (ii) the closing
price of one share of Penny Common Stock on the Business Day immediately prior
to the Closing Date.

 

ARTICLE III
CERTAIN PRE-MERGER TRANSACTIONS

 

The following transactions shall occur at or prior to the Effective Time.

 

3.1.                            Red Lion Restructuring.

 

(a)                                 Neither Navy nor Red Lion shall agree to
(i) amend, modify, update, supplement, alter or waive any provisions of the
Separation Agreement (including by way of a side letter or separate agreement),
or (ii) take any action that would be reasonably expected to materially delay
the consummation of the Red Lion Restructuring, without the written consent of
Penny, which consent shall not be unreasonably withheld, conditioned or delayed.

 

(b)                                 Upon the terms and subject to the conditions
of the Separation Agreement, prior to the Effective Time, Navy and Red Lion
shall cause to be effected the Red Lion Restructuring in accordance with the
terms of the Separation Agreement.

 

3.2.                            Navy/Red Lion Transaction Agreements.  Upon the
terms and subject to the conditions of the Separation Agreement, at or prior to
the Effective Time, Navy and Red Lion shall each execute and deliver and, if
applicable, cause any of their respective Subsidiaries to execute and deliver,
the following agreements, each in the form attached to the Separation Agreement
in all material respects:

 

9

--------------------------------------------------------------------------------


 

(a)                                 the Employee Benefits Agreement to be
entered into by and between Navy, Red Lion and Penny set forth as Exhibit A to
the Separation Agreement (the “Employee Benefits Agreement”);

 

(b)                                 the Transition Services Agreements to be
entered into by and between Navy and Red Lion set forth as Exhibit B and
Exhibit C to the Separation Agreement (the “Transition Services Agreements”);

 

(c)                                  the Tax Matters Agreement to be entered
into by and between Navy and Red Lion set forth as Exhibit D to the Separation
Agreement (the “Tax Matters Agreement”);

 

(d)                                 the Global Alliance Agreement to be entered
into by and between Navy and Red Lion set forth as Exhibit E to the Separation
Agreement (the “Alliance Agreement”);

 

(e)                                  the Registration Rights Agreement to be
entered into by and between Navy and Red Lion set forth as Exhibit F to the
Separation Agreement (the “Registration Rights Agreement”); and

 

(f)                                   all other agreements, if any, required in
connection with the Red Lion Restructuring (such agreements referred to in
clauses (a) through (f), together with this Agreement and the Separation
Agreement, the “Transaction Agreements”).

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

4.1.                            Representations and Warranties of Penny. 
Except, with respect to any subsection of this Section 4.1, as set forth in the
correspondingly identified subsection of the disclosure letter delivered by
Penny to Navy concurrently herewith (the “Penny Disclosure Letter”) (it being
understood by the parties that any information disclosed in one subsection of
the Penny Disclosure Letter shall be deemed to be disclosed for purposes of each
other subsection of the Penny Disclosure Letter to which the relevance of such
information is reasonably apparent on its face), and except as disclosed in the
Penny SEC Documents filed with the SEC between January 1, 2013 and the date
hereof (excluding any disclosure set forth in any risk factor section, any
disclosure in any section relating to forward looking statements or any other
statements that are predictive or primarily cautionary in nature other than, in
each of the foregoing, any historical facts included therein), Penny represents
and warrants to Navy as follows:

 

(a)                                 Organization, Standing and Power.  Each of
Penny and its Subsidiaries is a corporation or other entity duly organized,
validly existing and, if applicable, in good standing under the laws of its
jurisdiction of incorporation, has all requisite corporate or other entity power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted, and is duly qualified and, if applicable, in
good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, in each case, other than as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Penny. 
True, complete and correct copies of the Penny Charter and Penny By-laws as in
effect on the date hereof have been made available to Navy.  As used in this
Agreement:

 

10

--------------------------------------------------------------------------------


 

(i)                                     the word “Subsidiary” when used with
respect to any party means any corporation or other organization, whether
incorporated or unincorporated, (A) of which such party or any other Subsidiary
of such party is a general partner (excluding partnerships, the general
partnership interests of which held by such party or any Subsidiary of such
party do not have a majority of the voting interests in such partnership), or
(B) a majority of the stock or other equity interests of which that have by
their terms ordinary voting power to elect a majority of the board of directors
or others performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such party or by
any one or more of its Subsidiaries, or by such party and one or more of its
Subsidiaries;

 

(ii)                                  a “Significant Subsidiary” means any
Subsidiary of Penny or Navy, as the case may be, that constitutes a Significant
Subsidiary of such party within the meaning of Rule 1-02 of Regulation S-X of
the Securities and Exchange Commission (the “SEC”); and

 

(iii)                               the term “Material Adverse Effect” means,
with respect to Red Lion and the Red Lion Business on the one hand, or Penny, on
the other hand, any event, occurrence, state of facts, circumstance, condition,
effect or change (an “Event”), that is material and adverse to the financial
condition, businesses or results of operations of the Red Lion Business (with
respect to Red Lion) or Penny and its Subsidiaries taken as a whole (with
respect to Penny); provided that, a “Material Adverse Effect” shall be deemed
not to include any Event to the extent resulting from one or more of the
following:  (A) changes in prevailing economic or market conditions of the
securities, credit or financial markets in the United States or elsewhere
(except to the extent those changes have a materially disproportionate effect on
the Red Lion Business (with respect to Red Lion) or Penny and its Subsidiaries
taken as a whole (with respect to Penny) relative to other similarly situated
participants in the industries in which they operate), (B) changes or events,
affecting the industries in which it or they operate generally, including
changes in market prices (except to the extent those changes or events have a
materially disproportionate effect on the Red Lion Business (with respect to Red
Lion) or Penny and its Subsidiaries taken as a whole (with respect to Penny)
relative to other similarly situated participants in the industries in which
they operate), (C) changes in generally accepted accounting principles (“GAAP”)
applicable to the Red Lion Business (with respect to Red Lion) or Penny and its
Subsidiaries taken as a whole (with respect to Penny), (D) changes in laws,
rules or regulations of general applicability or interpretations thereof by any
Governmental Entity, (E) the announcement or pendency of this Agreement,
including termination of, reduction in or similar negative impact on
relationships, contractual or otherwise, with any customers, suppliers,
distributors, partners, employees or other business relations of the Red Lion
Business (with respect to Red Lion) or Penny and its Subsidiaries taken as a
whole (with respect to Penny), (F) any weather-related or other force majeure
event, including any outbreak of major hostilities in which the United States is
involved or any act of terrorism within the United States or directed against
its facilities or citizens wherever located (except to the extent those events
have a materially disproportionate effect on the Red Lion Business (with respect
to Red Lion) or Penny and its Subsidiaries taken as a whole (with respect to
Penny) relative to other similarly situated participants in the industries in
which they operate),

 

11

--------------------------------------------------------------------------------


 

(G) any failure, in and of itself, by the Red Lion Business (with respect to Red
Lion) or Penny and its Subsidiaries taken as a whole (with respect to Penny) to
meet any internal or published projections or forecasts in respect of revenues,
earnings or other financial or operating metrics (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, and may be taken into account in determining whether there
has been or would reasonably be expected to be, a Material Adverse Effect),
(H) compliance by Navy or Red Lion (with respect to Red Lion) or Penny and its
Subsidiaries (with respect to Penny) with the terms of this Agreement or
(J) changes in the trading prices or trading volume of Penny’s capital stock or
its debt instruments (with respect to Penny) (it being understood that the facts
or occurrences giving rise to or contributing to such change in trading prices
or trading volume may be deemed to constitute, and be taken into account in
determining whether there has been or would reasonably be expected to be, a
Material Adverse Effect).

 

(b)                                 Capital Structure; Share Calculation. 
(i) The authorized capital stock of Penny consists of 100,000,000 shares of
Penny Common Stock and 20,000,000 preferred shares, par value $0.01 per share
(the “Penny Preferred Stock”).  As of June 25, 2014, (A) 53,942,537 shares of
Penny Common Stock were issued and outstanding (not including Restricted Penny
Shares), 5,067,858 shares of Penny Common Stock were subject to issuance upon
the exercise or payment of outstanding Penny Stock Options, 1,408,101 Restricted
Penny Shares were outstanding, no Penny Share Units were outstanding, and
2,599,502 shares of Penny Common Stock remained available for future issuance
under the Penny Stock Plans, and (B) no shares of Penny Preferred Stock were
outstanding or reserved for issuance.  All issued and outstanding shares of
Penny Common Stock have been duly authorized and validly issued and are fully
paid and, except as set forth in the DGCL, nonassessable and are not subject to
preemptive rights.  Neither Penny nor any of its Subsidiaries owns any shares of
Penny Common Stock (as treasury stock or otherwise).  For purposes of this
Agreement, “Penny Stock Plans” means the Penny 2012 Long-Term Incentive Plan,
the Penny 2010 Stock Option Plan, and the Penny 2006 Stock Option Plan.

 

(ii)                                  No bonds, debentures, notes or other
indebtedness generally having the right to vote on any matters on which
shareholders may vote (“Voting Debt”) of Penny are issued or outstanding.

 

(iii)                               Except for (A) the Transaction Agreements,
(B) the 5,067,858 shares of Penny Common Stock subject to issuance upon the
exercise or payment of outstanding Penny Stock Options, as of June 25, 2014,
(C) the 1,408,101 Restricted Penny Shares outstanding as of June 25, 2014, and
(D) agreements entered into and securities and other instruments issued after
the date hereof as permitted by Section 5.1, there are no options, warrants,
calls, rights, commitments or agreements of any character to which Penny or any
Subsidiary of Penny is a party or by which it or any such Subsidiary is bound
obligating Penny or any Subsidiary of Penny to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or any
Voting Debt, Penny Share Units or stock appreciation rights of Penny or of any
Subsidiary of Penny or obligating Penny or any Subsidiary of Penny to grant,
extend or enter into any such option, warrant, call, right, commitment or
agreement.  There are no outstanding contractual obligations of Penny or any of
its Subsidiaries (A) to repurchase, redeem or

 

12

--------------------------------------------------------------------------------


 

otherwise acquire any shares of capital stock of Penny or any of its
Subsidiaries, or (B) pursuant to which Penny or any of its Subsidiaries is or
could be required to register shares of Penny Common Stock or other securities
under the Securities Act of 1933, as amended (the “Securities Act”), except any
such contractual obligations entered into after the date hereof as permitted by
Section 5.1.

 

(iv)                              Since December 31, 2013, except as permitted
by Section 5.1, Penny has not (A) issued or permitted to be issued any shares of
capital stock, Penny Share Units, stock appreciation rights or securities
exercisable or exchangeable for or convertible into shares of capital stock of
Penny or any of its Subsidiaries, other than pursuant to and as required by the
terms of the Penny Stock Plans; or (B) repurchased, redeemed or otherwise
acquired, directly or indirectly through one or more of its Subsidiaries, any
shares of capital stock of Penny or any of its Subsidiaries.

 

(v)                                 Section 4.1(b)(v) of the Penny Disclosure
Letter identifies each award or other right granted under a Penny Stock Plan
that would vest solely as a result of this Agreement or the transactions
contemplated hereby.

 

(vi)                              Penny Shares Outstanding.

 

(1)                                 The correct total number of shares of Penny
Common Stock outstanding as of the date hereof (including Restricted Penny
Shares, whether or not vested) is set forth in Section 4.1(b)(iv) of the Penny
Disclosure Letter, column A.

 

(2)                                 The correct total number of shares of Penny
Common Stock subject to issuance upon the exercise or payment of any Penny Stock
Options (whether vested or unvested) outstanding as of the date hereof is set
forth in Section 4.1(b)(iv) of the Penny Disclosure Letter, column B.

 

(3)                                 The correct total number of shares of Penny
Common Stock that would be issued (including Restricted Penny Shares, whether or
not vested) or would be subject to issuance upon the exercise or payment of
Penny Stock Options (whether vested or unvested) if Penny issued all of the
Penny Stock Options and/or Restricted Penny Shares that it is permitted to issue
pursuant to Section 5.1(c)(ii), is set forth in Section 4.1(b)(iv) of the Penny
Disclosure Letter, column C.

 

(4)                                 The correct total number of Red Lion Common
Shares subject to issuance upon the exercise or payment of options or other
rights to acquire Red Lion Common Shares expected to be issued to employees of
Penny in connection with the Merger, (other than those to be issued pursuant to
Section 2.3 or described in clause (3) above) is set forth in
Section 4.1(b)(iv) of the Penny Disclosure Letter, column D.

 

(5)                                 The correct total number of unvested
Restricted Penny Shares as of the date hereof that are both not entitled to vote
and for which the safe harbor described in Treasury Regulation
Section 1.355-7(d)(8) applies is set forth in Section 4.1(b)(iv) of the Penny
Disclosure Letter, column E.

 

13

--------------------------------------------------------------------------------


 

(6)                                 The correct total number of Penny Stock
Options outstanding as of the date hereof for which the safe harbor described in
Treasury Regulation Section 1.355-7(d)(8) applies is set forth in
Section 4.1(b)(iv) of the Penny Disclosure Letter, column F.

 

(c)                                  Authority.  (i) Penny has all requisite
corporate power and authority to enter into this Agreement and each other
Transaction Agreement to which it is a party and, subject to the approval of
this Agreement by the Required Penny Vote (as defined in Section 4.1(n)), to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and each other Transaction Agreement to which it is a
party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of
Penny, subject to the approval of this Agreement by the Required Penny Vote. 
This Agreement has been duly executed and delivered by Penny and constitutes a
valid and binding obligation of Penny, enforceable against Penny in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles.  Each other
Transaction Agreement to which Penny is a party has been, or will be prior to
the Effective Time, duly executed and delivered by Penny and constitutes, or
will constitute at the Effective Time, a valid and binding obligation of Penny,
enforceable against Penny in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles.

 

(ii)                                  The execution and delivery of this
Agreement and each other Transaction Agreement to which Penny is a party does
not, and the consummation of the transactions contemplated hereby and thereby
will not, (A) conflict with, or result in any violation of, or constitute a
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or the
loss of a material benefit under, or the creation of a lien, pledge, security
interest, charge or other encumbrance on any assets (any such conflict,
violation, default, right of termination, cancellation or acceleration, loss or
creation, a “Violation”) pursuant to, any provision of the Penny Charter, Penny
By-laws or equivalent governing documents of any Subsidiary of Penny, or
(B) subject to obtaining or making the consents, approvals, orders,
authorizations, registrations, declarations and filings referred to in
paragraph (iii) below, result in any Violation of any loan or credit agreement,
note, mortgage, indenture, lease, or other agreement, obligation, instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Penny or any Subsidiary of Penny or
their respective properties or assets, which Violation, individually or in the
aggregate, would reasonably be expected to (x) have a Material Adverse Effect on
Penny or (y) prevent, materially delay or materially impede Penny’s ability to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

 

(iii)                               No consent, approval, order or authorization
of, or registration, declaration or filing with, any court, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign or multijurisdictional, or self-regulatory organization (a
“Governmental Entity”) is required by or with respect to Penny or any Subsidiary
of Penny in connection with the execution and delivery of this

 

14

--------------------------------------------------------------------------------


 

Agreement or any other Transaction Agreement to which Penny is a party by Penny
or the consummation by Penny of the transactions contemplated hereby or thereby,
the failure to make or obtain that, individually or in the aggregate, would
reasonably be expected to (x) have a Material Adverse Effect on Penny or
(y) prevent, materially delay or materially impede Penny’s ability to perform
its obligations hereunder or to consummate the transactions contemplated hereby,
except for (A) any filings, permits, authorizations, consents and approvals as
may be required under, and other applicable requirements of, the Securities Act,
the Exchange Act or the rules and regulations of the New York Stock
Exchange(“NYSE”), including the filing with the SEC of the Proxy Statement,
(B) the filing of the Certificate of Merger with the applicable Governmental
Entities required by the DGCL, and (C) notices or filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
and any required notices, clearances, approvals or authorizations in any
jurisdiction under any statute, ordinance, law, merger control or regulation
designed to prohibit, restrict or regulate actions for the purpose or effect of
monopolization, restraining trade or abusing a dominant position (“Merger
Control Law”).

 

(d)                                 SEC Documents.  Penny has furnished or filed
all reports, schedules, registration statements and other documents required to
be furnished or filed with the SEC since August 3, 2011 (the “Penny SEC
Documents”).  As of their respective dates of being furnished or filed with the
SEC (or, if amended or superseded by a filing prior to the date hereof, as of
the date of such filing), the Penny SEC Documents complied, and each Penny SEC
Document filed after the date hereof and prior to the Closing Date will comply,
in all material respects with the requirements of the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
Penny SEC Documents, and none of the Penny SEC Documents when so furnished or
filed contained (or to the extent filed after the date hereof and prior to the
Closing Date, will contain) any untrue statement of a material fact or omitted
(or will omit) to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  Each Penny SEC Document that is a
registration statement, as amended, if applicable, filed pursuant to the
Securities Act, as of the date such registration statement or amendment became
effective, did not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.  The financial statements of Penny included
in the Penny SEC Documents complied as to form, as of their respective dates of
filing with the SEC, in all material respects with all the published rules and
regulations of the SEC with respect thereto (except, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC), have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be disclosed therein) and fairly present in all material respects
the consolidated financial position of Penny and its consolidated Subsidiaries
and the consolidated results of operations, changes in shareholders’ equity and
cash flows of such companies as of the dates and for the periods shown.  As of
the date hereof, there are no outstanding written comments from the SEC with
respect to any of the Penny SEC Documents.

 

(e)                                  Undisclosed Liabilities.  Except for
(i) those liabilities that are reflected or reserved for in the consolidated
financial statements of Penny included in its Annual Report on Form 10-K for the
fiscal quarter ended December 31, 2013, as filed with the SEC prior to the

 

15

--------------------------------------------------------------------------------


 

date hereof, (ii) liabilities incurred since December 31, 2013 in the ordinary
course of business consistent with past practice, (iii) liabilities that are,
individually and in the aggregate, immaterial to Penny, (iv) liabilities
incurred pursuant to the transactions contemplated by, or permitted by, this
Agreement, and (v) liabilities or obligations discharged or paid in full prior
to the date hereof in the ordinary course of business consistent with past
practice, Penny and its Subsidiaries do not have, any liabilities or obligations
of any nature whatsoever (whether accrued, absolute, contingent or otherwise)
that are required to be reflected in Penny’s financial statements in accordance
with GAAP.

 

(f)                                   Compliance with Applicable Laws and
Reporting Requirements.  (i) Penny and its Subsidiaries hold all permits,
certificates, licenses, variances, exemptions, orders and approvals of all
Governmental Entities that are material to the operation of the businesses of
Penny and its Subsidiaries, taken as a whole (the “Penny Permits”), and Penny
and its Subsidiaries are, and for the two years preceding the date hereof have
been, in compliance with the terms of the Penny Permits and all applicable laws
and regulations, except where the failure so to hold or comply would not
reasonably be expected to have a Material Adverse Effect on Penny.  The
businesses of Penny and its Subsidiaries are not being and during the two years
preceding the date hereof have not been conducted in violation of any law,
ordinance (including zoning) or regulation of any Governmental Entity (including
the Sarbanes Oxley Act of 2002), except for violations that, individually or in
the aggregate, do not have, and would not reasonably be expected to have, a
Material Adverse Effect on Penny.  No investigation by any Governmental Entity
with respect to Penny or any of its Subsidiaries is pending or, to the knowledge
of Penny, threatened, other than, in each case, those the outcome of which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect on Penny.

 

(ii)                                  Penny and its Subsidiaries have designed
and maintain a system of internal controls over financial reporting (as defined
in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) sufficient to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP.  Penny (A) has designed and maintains disclosure controls and procedures
(as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that
material information required to be disclosed by Penny in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms and is
accumulated and communicated to Penny’s management as appropriate to allow
timely decisions regarding required disclosure, and (B) has disclosed, based on
its most recent evaluation of such disclosure controls and procedures prior to
the date hereof, to Penny’s auditors and the audit committee of the Penny Board
(1) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting that are reasonably
likely to adversely affect in any material respect Penny’s ability to record,
process, summarize and report financial information and (2) any fraud, whether
or not material, that involves management or other employees who have a
significant role in Penny’s internal controls over financial reporting.

 

(g)                                  Legal Proceedings.  There is no claim,
suit, action, investigation or other demand or proceeding (whether judicial,
arbitral, administrative or other) pending or, to the

 

16

--------------------------------------------------------------------------------


 

knowledge of Penny, threatened, against or affecting Penny or any Subsidiary of
Penny that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Penny or prevent, materially delay or
materially impede Penny’s ability to perform its obligations hereunder or to
consummate the transactions contemplated hereby, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against Penny or any Subsidiary of Penny having or that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Penny or on Red Lion after the Effective Time.

 

(h)                                 Taxes.  (i) Except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect
on Penny:

 

(1)                                 Each of Penny and its Subsidiaries has duly
and timely filed (including all applicable extensions) all Tax Returns required
to be filed by it on or prior to the date of this Agreement (all such Tax
Returns being accurate and complete in all respects), has timely paid all Taxes
shown thereon as arising and has duly and timely paid all Taxes that are due and
payable or claimed to be due from it by U.S. federal, state, or local or
non-U.S. taxing authorities other than Taxes that are being contested in good
faith, which have not been finally determined, and have been adequately reserved
against in accordance with GAAP on Penny’s most recent consolidated financial
statements;

 

(2)                                 Penny and each of its Subsidiaries has
complied in all respects with all applicable laws relating to the payment,
collection, withholding and remittance of Taxes (including with respect to
(A) payments made to any employees, independent contractors, creditors,
shareholders or other third parties and (B) sales, use or other Taxes collected
with respect to payments received from customers or other third parties),
including information reporting requirements, and has timely collected, deducted
or withheld and paid over to the relevant taxing authority all amounts required
to be so collected, deducted or withheld and paid over in accordance with
applicable law;

 

(3)                                 Neither Penny nor, to Penny’s knowledge, any
of its Subsidiaries, has received written notice of any proposed or threatened
proceeding, examination, investigation, audit or administrative or judicial
proceeding (“proceedings”) against, or with respect to any Taxes of, Penny or
any of its Subsidiaries, and no such proceedings are currently pending;

 

(4)                                 No deficiencies for any Taxes have been
proposed, asserted or assessed in writing against Penny or any of its
Subsidiaries that have not been finally resolved and paid in full;

 

(5)                                 Neither Penny nor any of its Subsidiaries
(A) has granted any extension or waiver of the limitation period applicable to
any Tax that remains in effect, (B) has requested any extension of time within
which to file any Tax Return, which Tax Return has not yet been filed, (C) has
executed or filed any power of attorney with any taxing authority which is still
in effect or (D) is subject to a private letter ruling of the IRS or comparable
rulings of any other taxing authority;

 

17

--------------------------------------------------------------------------------


 

(6)                                 No claim has been made in writing by any
taxing authority in a jurisdiction in which Penny or any of its Subsidiaries
does not file a Tax Return that Penny or any of its Subsidiaries is or may be
subject to taxation by such jurisdiction;

 

(7)                                 There are no liens for Taxes (other than
statutory liens for Taxes not yet due and payable or the amount or validity of
which is being contested in good faith by appropriate proceedings and for which
appropriate reserves in accordance with GAAP have been reflected on Penny’s most
recent consolidated financial statements) upon any of the assets of Penny or any
of its Subsidiaries;

 

(8)                                 Neither Penny nor any of its Subsidiaries is
a party to or is bound by any Tax sharing, allocation, or indemnification
agreement or arrangement (other than such an agreement or arrangement
exclusively between or among Penny and its Subsidiaries, customary tax
indemnifications contained in credit or similar agreements and the Tax Matters
Agreement);

 

(9)                                 Neither Penny nor any of its Subsidiaries
(A) has been a member of a group filing a consolidated, combined or unitary Tax
Return (other than a group the common parent of which was Penny) or (B) has any
liability for the Taxes of any person (other than Penny or any of its
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
contract or otherwise;

 

(10)                          Neither Penny nor any of its Subsidiaries will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for a taxable period (or portion thereof) ending after the
Closing Date of as a result of any (A) adjustment pursuant to Section 481 of the
Code (or any analogous provision of state, local or non-U.S. law) for a taxable
period ending on or before the Closing Date, (B) “closing agreement” as
described in Section 7121 of the Code (or any analogous provision of state,
local or non-U.S. law) executed on or prior to the Closing Date, (C) installment
sale, intercompany transaction or open transaction disposition made or entered
into on or prior to the Closing Date, (D) prepaid amount received on or prior to
the Closing Date, or (E) election by Penny or any of its Subsidiaries under
Section 108(i) of the Code (or any similar provision of state, local or non-U.S.
law);

 

(11)                          Neither Penny nor any of its Subsidiaries has
been, within the past two years or otherwise as part of a “plan (or series of
related transactions)” within the meaning of Section 355(e) of the Code of which
the Merger is also a part, a “distributing corporation” or a “controlled
corporation” (within the meaning of Section 355(a)(1)(A) of the Code) in a
distribution of stock intending to qualify for tax-free treatment under
Section 355 of the Code;

 

(12)                          Neither Penny nor any of its Subsidiaries has
taken any action or has knowledge of any fact or circumstance that could
reasonably be expected to prevent (A) the Merger from qualifying as a
reorganization within the meaning of Section 368(a) of the Code or (B) Red Lion
from being treated as a corporation under Section 367(a) of the Code with
respect to each transfer of property thereto in connection with the Merger

 

18

--------------------------------------------------------------------------------


 

(other than a transfer by a shareholder that would be a “five-percent transferee
shareholder” (within the meaning of Treasury Regulation
Section 1.367(a)-3(c)(5)(ii)) of Red Lion immediately following the Merger that
does not enter into a five-year gain recognition agreement in the form provided
in Treasury Regulation Section 1.367(a)-8(c);

 

(13)                          Neither Penny nor any of its Subsidiaries has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(1).

 

(ii)                                  As used in this Agreement, the term “Tax”
or “Taxes” means (A) all U.S. federal, state, local, and non-U.S. income,
excise, gross receipts, ad valorem, profits, gains, property, capital, sales,
transfer, use, license, payroll, employment, social security, severance,
unemployment, withholding, duties, excise, windfall profits, intangibles,
franchise, backup withholding, value added, alternative or add-on minimum,
estimated and other taxes, charges, levies or like assessments imposed by any
Governmental Entity together with all penalties and additions to tax and
interest thereon and (B) any liability in respect of any items described in
clause (A) payable by reason of contract, assumption, transferee or successor
liability, operation of law, Treasury Regulations Section 1.1502-6 (or any
similar provision of law) or otherwise.

 

(iii)                               As used in this Agreement, the term “Tax
Return” means any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof, supplied to, or required to be
supplied to, a Governmental Entity.

 

(i)                                     Certain Agreements.  (i) Except for this
Agreement and any other Transaction Agreement to which it is a party, as of the
date hereof, neither Penny nor any of its Subsidiaries is a party to or bound by
any contract, arrangement, commitment or understanding (i) with respect to the
employment of any directors, officers or employees, or with any consultants that
are natural persons, involving the payment of $500,000 or more per annum,
(ii) that is a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC), (iii) that purports to limit the
ability of Penny or any of its Subsidiaries (or, after the Effective Time, Red
Lion and its Subsidiaries) to compete in any line of business, in any geographic
area or with any person, or that requires referrals of business and, in each
case, which limitation or requirement would reasonably be expected to be
material to Penny and its Subsidiaries taken as a whole, (iv) in the case of a
Penny Employee Benefit Plan, any of the benefits of which will be increased, or
the vesting of the benefits of which will be accelerated, by the occurrence of
any of the transactions contemplated by this Agreement (whether alone or in
connection with any other event, condition or circumstance), or the value of any
of the benefits of which will be calculated on the basis of any of the
transactions contemplated by this Agreement, (v) that has as its subject matter
a Penny Affiliate Transaction (as defined in Section 4.1(v)(ii)), (vi) that
would reasonably be expected to prevent, materially delay or materially impede
the consummation of any of the transactions contemplated by this Agreement,
(vii) that is an options, futures, forwards, swaps, hedging contracts or similar
derivative contracts relating to interest rates, foreign exchange, commodity
prices or otherwise, (viii) requires an aggregate payment, from and after the
date hereof until the end of the term of such contract, in excess of $5

 

19

--------------------------------------------------------------------------------


 

million or (ix) that is a material contract that grants “most favored nation”
status that, following the Effective Time, would impose obligations upon Red
Lion or any of its Subsidiaries, including Penny and its Subsidiaries.  All
contracts, arrangements, commitments or understandings of the type described in
this Section 4.1(i) (collectively referred to herein as the “Penny Contracts”)
are valid and in full force and effect, except to the extent they have
previously expired in accordance with their terms or if the failure to be in
full force and effect, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on Penny.  Penny has provided or made
available to Navy correct and complete copies of each Penny Contract.  Neither
Penny nor any of its Subsidiaries has, and to the knowledge of Penny, none of
the other parties thereto have, violated any provision of, or committed or
failed to perform any act, and no event or condition exists, which with or
without notice, lapse of time or both would constitute a default under the
provisions of, any Penny Contract, except in each case for those violations and
defaults that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect on Penny.

 

(ii)                                  Except as set forth in
Section 4.1(i)(ii) of the Penny Disclosure Letter, neither Penny nor any of its
Subsidiaries is a party to or bound by any contract, arrangement, commitment or
understanding that, after the Effective Time, would purport to limit the ability
of Nabors or any of its Subsidiaries to compete in any line of business, in any
geographic area or with any person, or that requires referrals of business.

 

(j)                                    Benefit Plans.  For purposes hereof, the
following terms shall have the following meanings:

 

“Penny Employee Benefit Plan” means any employee benefit plan, program, policy,
practice, agreement, or other arrangement providing benefits to any current or
former employee, consultant, officer or director of Penny or any of its
Subsidiaries or any beneficiary or dependent thereof that is entered into,
sponsored or maintained by Penny or any of its Subsidiaries or to which Penny or
any of its Subsidiaries contributes or is obligated to contribute, whether or
not written, including any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
bonus, incentive, deferred compensation, vacation, insurance, stock purchase,
stock option, equity award, equity-linked award, severance, employment, change
of control or fringe benefit plan, program, policy, practice, agreement, or
arrangement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade or business, or that is a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

 

(i)                                     Section 4.1(j)(i) of the Penny
Disclosure Letter includes a complete list of all material Penny Employee
Benefit Plans.

 

20

--------------------------------------------------------------------------------


 

(ii)                                  With respect to each material Penny
Employee Benefit Plan, Penny has made available to Navy a true and correct copy
of each of the following, as applicable:  (A) the most recent annual report
(Form 5500) filed with the Internal Revenue Service (“IRS”), if any, (B) the
plan documents comprising such Penny Employee Benefit Plan, including any and
all amendments thereto, (C) each trust agreement, insurance contract or other
funding agreement relating to such Penny Employee Benefit Plan, if any, (D) the
most recent summary plan description for each Penny Employee Benefit Plan for
which a summary plan description is required by ERISA, (E) the most recent
actuarial report or valuation relating to a Penny Employee Benefit Plan subject
to Title IV of ERISA, and (F) the most recent determination letter, opinion
letter or advisory letter issued by the IRS with respect to any Penny Employee
Benefit Plan qualified under Section 401(a) of the Code, if any.

 

(iii)                               Section 4.1(j)(iii) of the Penny Disclosure
Letter identifies each Penny Employee Benefit Plan that is intended to be a
“qualified plan” within the meaning of Section 401(a) of the Code (“Penny
Qualified Plans”).  The IRS has issued a favorable determination letter with
respect to each Penny Qualified Plan and the related trust (or a favorable
opinion letter upon which Penny or its applicable Subsidiary is entitled to
rely, in the case of a prototype document for which a separate determination
letter is not required) that has not been revoked, and there are no
circumstances, and no events have occurred, that could reasonably be expected to
adversely affect the qualified status of any Penny Qualified Plan or the related
trust.  Section 4.1(j)(iii) of the Penny Disclosure Letter identifies each Penny
Employee Benefit Plan funded through a trust that is intended to meet the
requirements of Section 501(c)(9) of the Code, and each such trust meets such
requirements and provides no disqualified benefits (as such term is defined in
Section 4976(b)) of the Code.

 

(iv)                              All contributions required to be made to any
Penny Employee Benefit Plan by applicable law or regulation or by any plan
document or other contractual undertaking, and all premiums due or payable with
respect to insurance policies funding any Penny Employee Benefit Plan, for any
period through the date hereof have been timely made or paid in full (except
where Penny’s failure to timely make such contributions or pay such premiums
would not result in any material liability, penalty or tax).

 

(v)                                 With respect to each Penny Employee Benefit
Plan, Penny and its Subsidiaries have complied, and are now in compliance, in
all material respects, with all provisions of ERISA, the Code and all laws and
regulations applicable to such Penny Employee Benefit Plans, and each Penny
Employee Benefit Plan has been administered in all material respects in
accordance with its terms.  There is not now, nor do any circumstances exist
that could give rise to, any requirement for the posting of security with
respect to a Penny Employee Benefit Plan or the imposition of any lien on the
assets of Penny or any of its Subsidiaries under ERISA or the Code.

 

(vi)                              Neither Penny nor any of its Subsidiaries has
ever maintained, sponsored or contributed to, or had an obligation to maintain,
sponsor or contribute to, or had any actual or contingent liability or
obligation with respect to, and no Penny

 

21

--------------------------------------------------------------------------------


 

Employee Benefit Plan is, a “defined benefit plan” as defined in Section 3(35)
of ERISA, a pension plan subject to the funding standards of Section 302 of
ERISA or Section 412 of the Code, a “multiemployer plan” as defined in
Section 3(37) of ERISA or Section 414(f) of the Code or a “multiple employer
plan” within the meaning of Section 210(a) of ERISA or Section 413(c) of the
Code.  Neither Penny nor any of its Subsidiaries has any actual or contingent
liability under Title IV of ERISA.

 

(vii)                           With respect to any Penny Employee Benefit Plan
that is maintained outside of the United States (a “Non-US Penny Plan”), (A) if
intended to qualify for special tax treatment, the Non-US Penny Plan meets the
requirements for such treatment in all material respects, (B) the financial
statements of Penny and its Subsidiaries accurately reflect the Non-US Penny
Plan liabilities and accruals for contributions required to be paid to the
Non-US Penny Plans, in accordance with applicable GAAP consistently applied, and
(C) there have not occurred, nor are there continuing, any transactions or
breaches of fiduciary duty under any law or regulation in connection with a
Non-US Penny Plan which could have a Material Adverse Effect on (1) any Non-US
Penny Plan or (2) the condition of Penny or any of its Subsidiaries.

 

(viii)                        Neither Penny nor any of its Subsidiaries, nor any
of their respective ERISA Affiliates, has engaged in any transaction described
in Section 4069 or Section 4204 or 4212 of ERISA.

 

(ix)                              Section 4.1(j)(ix) of the Penny Disclosure
Letter sets forth each Penny Employee Benefit Plan under which the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby could (either alone or in conjunction with any other event, condition or
circumstance) result in, cause the accelerated vesting, funding or delivery of,
or increase the amount or value of, any payment or benefit to any employee,
officer, consultant or director of Penny or any of its Subsidiaries, or could
limit the right of Penny or any of its Subsidiaries to amend, merge, terminate
or receive a reversion of assets from any Penny Employee Benefit Plan or trust.

 

(x)                                 Except as set forth in Section 4.1(j)(x) of
the Penny Disclosure Letter, neither Penny nor any of its Subsidiaries is a
party to or maintains any plan, program, practice, agreement, arrangement, or
policy that (A) would result, separately or in the aggregate, in connection with
this Agreement or the transactions contemplated hereby, in the payment or
provision (whether in connection with any termination of employment or
otherwise) of any “excess parachute payment” within the meaning of Section 280G
of the Code with respect to a current or former employee or current or former
consultant or contractor of Penny or any of its Subsidiaries or (B) could give
rise to the payment of any amount that would not be deductible by reason of
Section 162(m) of the Code.

 

(xi)                              No Penny Employee Benefit Plan provides for a
tax gross-up or any similar payments or benefits with respect to the excise tax
imposed under Section 4999 of the Code or the tax or penalties imposed under
Section 409A of the Code.

 

22

--------------------------------------------------------------------------------


 

(xii)                           To Penny’s knowledge, none of Penny and its
Subsidiaries nor any other person, including any fiduciary, has engaged in any
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA), which would reasonably be expected to subject any of the Penny
Employee Benefit Plans or their related trusts, Penny, any of its Subsidiaries
or any person that Penny or any of its Subsidiaries has an obligation to
indemnify, to any material tax or penalty imposed under Section 4975 of the Code
or Section 502 of ERISA.

 

(xiii)                        There are no pending or, to Penny’s knowledge,
threatened, claims (other than routine claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted, and to
Penny’s knowledge, no set of circumstances exists which may reasonably give rise
to a claim or lawsuit against the Penny Employee Benefit Plans, any fiduciaries
thereof with respect to their duties to the Penny Employee Benefit Plans or the
assets of any of the trusts under any of the Penny Employee Benefit Plans which
could reasonably be expected to result in any material liability of Penny or any
of its Subsidiaries to the Pension Benefit Guaranty Corporation (“PBGC”), the
Department of Treasury, the Department of Labor, any Penny Employee Benefit Plan
or any participant in a Penny Employee Benefit Plan.

 

(xiv)                       Neither Penny nor any of its Subsidiaries has any
liability for life, or medical benefits to former employees or beneficiaries or
dependents thereof, except for health continuation coverage as required by
Section 4980B of the Code or Part 6 of Title I of ERISA and at no expense to
Penny or any of its Subsidiaries.

 

(xv)                          Each Penny Employee Benefit Plan that is a
“nonqualified deferred compensation plan” (within the meaning of
Section 409A(d)(1) of the Code) subject to Section 409A of the Code has been
operated and administered, in all material respects, in compliance with
Section 409A of the Code and any guidance issued by the Department of Treasury
or the IRS thereunder, to the extent applicable to such plan.

 

(xvi)                       All Penny Stock Options were granted at an exercise
price at least equal to the fair market value (within the meaning of
Section 409A of the Code and the regulations promulgated thereunder) of a share
of Penny Common Stock on the date of grant and no Penny Stock Option has been
extended or amended, and no Penny Stock Option has been repriced, in each case
since the date of grant.

 

(k)                                 Subsidiaries.  Exhibit 21.1 to Penny’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2013 filed
with the SEC on February 26, 2014 includes all the Subsidiaries of Penny that
are Significant Subsidiaries.  All of the shares of capital stock or other
equity interests of each of the Subsidiaries held by Penny or by another
Subsidiary of Penny are fully paid and nonassessable and are owned by Penny or a
Subsidiary of Penny free and clear of any Lien.

 

(l)                                     Absence of Certain Changes or Events. 
Since December 31, 2013, (i) Penny and its Subsidiaries have conducted their
respective businesses in the ordinary course consistent in all material respects
with their past practices and (ii) there has not been any change,

 

23

--------------------------------------------------------------------------------


 

circumstance or event that has had, or would reasonably be expected to have, a
Material Adverse Effect on Penny.

 

(m)                             Board Approval.  The Penny Board, by resolutions
duly adopted by unanimous vote of those voting at a meeting duly called and
held, has (A) approved and declared advisable this Agreement, (B) recommended
that the stockholders of Penny approve and adopt this Agreement and the
transactions contemplated hereby to which Penny is a party, including the
Merger, and directed that such matter be submitted for consideration by Penny
shareholders at the Penny Stockholders Meeting (as defined in Section 6.1(b)),
and (C) approved each other Transaction Agreement to which it is a party.  The
Penny Board has taken all action necessary to exempt this Agreement, any other
Transaction Agreement, the Merger and the other transactions contemplated by
this Agreement from Section 203 of the DGCL.  To the knowledge of Penny, no
“moratorium,” “control share,” “fair price” or other anti-takeover law or
regulation (other than Section 203 of the DGCL) is applicable to this Agreement,
the Merger, or the other transactions contemplated hereby.

 

(n)                                 Vote Required of Penny Stockholders.  The
affirmative vote of the holders of a majority of the outstanding shares of Penny
Common Stock to approve this Agreement (the “Required Penny Vote”) is the only
vote of the holders of any class or series of Penny capital stock necessary to
approve this Agreement and the transactions contemplated hereby.

 

(o)                                 Properties.  (i) Other than with respect to
the Penny Real Properties (which are addressed in clauses (ii)-(v) of this
Section 4.1(o)), Penny or one of its Subsidiaries (A) has good and marketable
title to all the properties and assets reflected in the latest audited balance
sheet included in the Penny SEC Documents as being owned by Penny or one of its
Subsidiaries or acquired after the date thereof that are material to Penny’s
business on a consolidated basis (except properties sold or otherwise disposed
of since the date thereof in the ordinary course of business), free and clear of
all Liens, except (1) statutory Liens securing payments not yet due, (2) such
imperfections or irregularities of title, claims, liens, charges, security
interests, easements, covenants and other restrictions or encumbrances as do not
affect in any material respect the current use of the properties or assets
subject thereto or affected thereby or otherwise impair in any material respect
the business operations at such properties and (3) mortgages, deeds of trust or
security interests related to indebtedness reflected on the consolidated
financial statements of Penny (such Liens in clauses (1) through (3), “Penny
Permitted Liens”), and (B) is the lessee of all leasehold estates reflected in
the latest audited financial statements included in the Penny SEC Documents or
acquired after the date thereof that are material to its business on a
consolidated basis (except for leases that have expired by their terms since the
date thereof or been assigned, terminated or otherwise disposed of in the
ordinary course of business consistent with past practice) and is in possession
of the properties purported to be leased thereunder, and each such lease is
valid without any material default thereunder by the lessee or, to Penny’s
knowledge, the lessor.

 

(ii)                                  Except as would not reasonably be expected
to have a Material Adverse Effect on Penny, Penny or one of its Subsidiaries has
good and marketable either fee simple or leasehold (as the case may be) title to
all real properties occupied, used or held for use in Penny’s business or
reflected in the latest audited balance sheet included in the Penny SEC
Documents (except for leases that have expired by their terms since the

 

24

--------------------------------------------------------------------------------


 

date thereof or been assigned, terminated or otherwise disposed of in the
ordinary course of business consistent with past practice) (the “Penny Real
Properties”), in each case free and clear of all Liens and Encumbrances other
than Penny Permitted Liens and Penny Permitted Encumbrances.  All aspects of the
Penny Real Property are in compliance in all material respects with any and all
restrictions and other provisions included in the Penny Permitted Encumbrances,
and there are no matters which create, or which with notice or the passage of
time would create, a default under any of the documents evidencing the Penny
Permitted Encumbrances, except in each case where the failure to comply or the
default would not reasonably be expected to have a Material Adverse Effect on
Penny.

 

(iii)                               Each of the leases and subleases pursuant to
which Penny or any of its Subsidiaries leases the leased Penny Real Properties
(the “Penny Real Property Leases”) is valid, binding and in full force and
effect without default thereunder by the lessee or, to Penny’s knowledge, the
lessor (and there are no outstanding defaults or circumstances which, upon the
giving of notice or passage of time or both, would constitute a default or
breach by either party under any Penny Real Property Lease), except in each case
where the failure to comply or the default would not reasonably be expected to
have a Material Adverse Effect on Penny.  True and complete copies of all Penny
Real Property Leases that are material to Penny have been made available by
Penny to Navy prior to the date of this Agreement, including all amendments or
modifications thereof and all side letters or other instruments affecting the
obligations of any party thereunder.  There is no pending or, to the knowledge
of Penny, threatened suit, action or proceeding with respect to any leased
property that is material to Penny’s business which would reasonably be expected
to interfere in any material respect with the quiet enjoyment of any tenant.  As
used herein, the term “lease” shall also include subleases, the term “lessor”
shall also include any sublessor, and the term “lessee” shall also include any
sublessee.

 

(iv)                              Except as would not reasonably be expected to
have a Material Adverse Effect on Penny, all buildings, structures, improvements
and fixtures located on or within the Penny Real Property, and all other aspects
of the Penny Real Property, (1) are in good operating condition and repair and
are structurally sound and free of any defects; (2) are suitable, sufficient and
appropriate in all respects for their current and contemplated uses; and
(3) consist of sufficient land, parking areas, sidewalks, driveways and other
improvements (and otherwise have adequate ingress and egress to public rights of
way) to permit the continued use of such facilities in the manner and for the
purposes to which they are presently devoted or to which they are contemplated
to be devoted.

 

(v)                                 As used herein, the term “Encumbrance” shall
mean any mortgage, deed of trust, lease, license, condition, covenant,
restriction, hypothecation, option to purchase or lease or otherwise acquire any
interest, right of first refusal or offer, conditional sales or other title
retention agreement, adverse claim of ownership or use, easement, encroachment,
right of way or other title defect, third party right or encumbrance of any kind
or nature.  As used herein, the term “Penny Permitted Encumbrances” means
easements, rights-of-way, encroachments, restrictions, conditions and other
similar encumbrances incurred or suffered in the ordinary course of business and
which, individually or in the aggregate, do not materially and adversely impact
the

 

25

--------------------------------------------------------------------------------


 

use of the applicable Penny Real Property in the business as currently operated
or otherwise materially and adversely impair Penny’s business operations at such
location (as currently operated).

 

(p)                                 Intellectual Property.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Penny, (i) Penny or its Subsidiaries own free and clear of all
claims, liens, charges, security interests or encumbrances of any nature
whatsoever other than Penny Permitted Liens or have a valid license to use all
material patents, trade secrets, copyrights, trademarks, service marks, domain
names, trade names, confidential know-how and other intellectual property
(including any registrations or applications for registration of any of the
foregoing) (collectively, the “Penny Intellectual Property”) necessary to carry
on their business as currently conducted, (ii) the Penny Intellectual Property
does not infringe, misappropriate, dilute, violate or make unauthorized use of
(“Infringe”) the intellectual property rights of third parties and is not being
Infringed by any third parties, (iii) to the knowledge of Penny, no facts or
circumstances exist that would affect the validity, substance or existence of,
or Penny’s rights in, the Penny Intellectual Property, (iv) Penny and its
Subsidiaries have taken reasonable actions to protect and maintain the Penny
Intellectual Property, including Penny Intellectual Property that is
confidential in nature, and (v) there are no claims, suits or other actions, and
to the knowledge of Penny, no claim, suit or other action is threatened, that
seek to limit or challenge the validity, enforceability, ownership, or right to
use, sell or license the Penny Intellectual Property, nor does Penny know of any
valid basis therefor.

 

(q)                                 Environmental Matters.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Penny:

 

(i)                                     Penny and its Subsidiaries hold, and are
in compliance with all applicable permits, licenses, approvals, certifications,
registrations and other governmental authorizations (“Environmental Permits”)
required under all applicable foreign, federal, state and local laws, statutes,
rules, regulations, ordinances, orders and decrees relating in any manner to
contamination, pollution or protection of natural resources or the environment
or exposure to hazardous or toxic substances, materials or wastes
(“Environmental Laws”) for Penny to conduct its operations, and are in
compliance with all applicable Environmental Laws;

 

(ii)                                  to Penny’s knowledge, Penny and its
Subsidiaries have not received or been subject to any written notice, claim,
demand, action, suit, complaint, proceeding or other communication by any person
alleging any violation of, or any actual or potential liability under, any
Environmental Laws (an “Environmental Claim”), and Penny has no knowledge of any
pending or threatened Environmental Claim; and

 

(iii)                               neither Penny nor any of its Subsidiaries
has released any contaminant, pollutant or other hazardous or toxic substance,
material or waste regulated as such under Environmental Laws or any other
substance, material or waste that would reasonably be expected to result in
liability under any Environmental Laws (collectively, “Hazardous Materials”) at,
on, from or under any of the properties or facilities currently or formerly
owned or leased by Penny or its Subsidiaries in violation of, or in a manner,

 

26

--------------------------------------------------------------------------------


 

location or quantity that would reasonably be expected to require remedial
action under, any Environmental Laws.

 

(r)                                    Labor and Employment Matters.  Except as
would not, individually or in the aggregate, reasonably be expected to result in
any material liability to Penny or any of its Subsidiaries, (i) there is no
labor strike, dispute, slowdown, stoppage or lockout actually pending or, to the
knowledge of Penny, threatened against Penny or any of its Subsidiaries, (ii) to
Penny’s knowledge, no union organizing campaign with respect to any employees of
Penny or its Subsidiaries is underway or threatened, (iii) there is no unfair
labor practice charge or complaint against Penny or its Subsidiaries pending or,
to the knowledge of Penny, threatened before the National Labor Relations Board
or any similar state or foreign agency, (iv) there is no grievance pending
relating to any collective bargaining agreement or other grievance procedure,
and (v) no charges with respect to or relating to Penny or its Subsidiaries are
pending before the Equal Employment Opportunity Commission or any other
Governmental Entity responsible for the prevention of unlawful employment
practices.  Section 4.1(r) of the Penny Disclosure Letter sets forth a complete
list of each bargaining unit of Penny or any of its Subsidiaries that is
represented by a labor union and each collective bargaining agreement or similar
labor-related agreement or arrangement to which Penny or any of its Subsidiaries
is a party or subject.

 

(s)                                   Information Supplied.  None of the
information supplied or to be supplied by Penny for inclusion or incorporation
by reference in (i) the Form S-4 will, at the time the Form S-4 is filed with
the SEC and at the time it becomes effective under the Securities Act, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and (ii) the Proxy Statement will, at the date of mailing to
shareholders and at the time of the meeting of shareholders to be held in
connection with the Merger, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The Proxy Statement relating to the Penny
Stockholders Meeting will comply as to form in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
thereunder.  No representation or warranty is made by Penny with respect to
statements made or incorporated by reference therein based on information
supplied by Navy or its Affiliates for inclusion or incorporation by reference
in the Form S-4 or the Proxy Statement.

 

(t)                                    Insurance.  Penny and its Subsidiaries
maintain insurance in such amounts and covering such losses and risks as, in
Penny’s reasonable determination, is adequate to protect Penny and its
Subsidiaries and their respective businesses and is customary for companies
engaged in similar businesses in similar industries.  With respect to each
insurance policy, except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Penny,
(i) the policy is in full force and effect and all premiums due thereon have
been paid, (ii) neither Penny nor any of its Subsidiaries is in breach or
default, and neither Penny nor any of its Subsidiaries has taken any action or
failed to take any action which, with notice or the lapse of time, would
constitute such a breach or default, or permit termination or modification of,
any such policy, and (iii) to the knowledge of Penny, no insurer on any such
policy has been declared insolvent or placed in receivership, conservatorship or
liquidation, and no notice of cancellation or termination has been received with
respect to any such policy.

 

27

--------------------------------------------------------------------------------


 

(u)                                 Customers.  Prior to the date hereof, Penny
has furnished to Navy a list of the ten largest customers of Penny (on a
consolidated basis) for the calendar year ended December 31, 2013 (the “Penny
Top Customers”).  During the 12 months prior to the date hereof:  (i) no Penny
Top Customer has cancelled or otherwise terminated its relationship with Penny
or any of its Subsidiaries; and (ii) no Penny Top Customer has threatened in
writing to cancel or otherwise terminate its relationship with Penny or any of
its Subsidiaries or its usage of the services of Penny or any of its
Subsidiaries.

 

(v)                                 Related-Party Transactions.  (i) Except for
passive ownership of less than five percent (5%) of the outstanding stock of any
publicly traded entity, no member of the Support Group owns, directly or
indirectly, any interest in, or is an officer, director, employee or consultant
of or otherwise receives remuneration from, (x) any business that competes,
directly or indirectly, with Penny or its affiliates, or (y) any lessor, lessee,
customer or supplier of Penny.  No officer or director of Penny or any member of
the Support Group has any interest in any tangible or intangible assets or real
or personal property used in or pertaining to the business of Penny.

 

(ii)                                  Except for employment contracts entered
into in the ordinary course of business consistent with past practice and filed
as an exhibit to a Penny SEC Document, Section 4.1(v)(ii) of the Penny
Disclosure Letter (i) sets forth a correct and complete list of the contracts or
arrangements under which Penny has any existing or future liabilities of the
type required to be reported by Penny pursuant to Item 404 of Regulation S-K
promulgated by the SEC (a “Penny Affiliate Transaction”), between Penny or any
of its Subsidiaries, on the one hand, and, on the other hand, any (A) present or
former officer or director of Penny or any of its Subsidiaries or any of such
officer’s or director’s immediate family members, (B) record or beneficial owner
of more than 5% of the Penny Common Stock, or (C) any affiliate of any such
officer, director or owner, since December 31, 2012, and (ii) identifies each
Penny Affiliate Transaction that is in existence as of the date of this
Agreement.  Penny has provided or made available to Navy correct and complete
copies of each contract or other relevant documentation (including any
amendments or modifications thereto) providing for each Penny Affiliate
Transaction.

 

(w)                               Plants and Equipment.  To Penny’s knowledge,
the plants, structures and equipment necessary for the continued operation of
the businesses of Penny or any of its Subsidiaries are sufficient to conduct
their material operations in the ordinary course of business in a manner
consistent with their past practices.

 

(x)                                 Brokers or Finders.  No agent, broker,
investment banker, financial advisor or other firm or person except Citigroup
Global Markets Inc. and Tudor, Pickering, Holt & Co. Securities Inc. is or will
be entitled to any broker’s or finder’s fee or any other similar commission or
fee from Penny or any of its Subsidiaries in connection with any of the
transactions contemplated by this Agreement.

 

(y)                                 Opinions of Penny Financial Advisors.  Penny
has received the opinion of Citigroup Global Markets Inc. to the effect that, as
of the date of such opinion and based on and subject to the assumptions,
qualifications and limitations set forth therein, the Exchange Ratio is

 

28

--------------------------------------------------------------------------------


 

fair, from a financial point of view, to the holders of Penny Common Stock. 
Penny has also received the opinion of Tudor, Pickering, Holt & Co. Securities
Inc. to the effect that, as of the date of such opinion and based on and subject
to the assumptions, qualifications and limitations set forth therein, the
Exchange Ratio provided in the Merger pursuant to the Merger Agreement is fair
from a financial point of view to the holders of Penny Common Stock, other than
any Shares held by Penny or Merger Sub. Such opinions have not been amended in
any material respect or rescinded as of the date of this Agreement.

 

(z)                                  Contemplated Red Lion Financing.  Penny has
delivered to Navy a true and complete copy of the executed debt commitment
letter (the “Red Lion Commitment Letter”), dated June 25, 2014, by and between
Penny and Citigroup Global Markets Inc., pursuant to which the lenders party
thereto have committed, subject to the terms and conditions set forth therein,
to lend the amounts set forth therein to USHC (the “Red Lion Financing”) for use
in connection with the Red Lion Restructuring and the Note Repayment.   “Note
Repayment” shall have the meaning set forth in the Separation Agreement.   The
Red Lion Commitment Letter has not been amended or modified on or prior to the
date of this Agreement, and as of the date of this Agreement the commitments
contained in the Red Lion Commitment Letter have not been withdrawn or rescinded
in any respect.   As of the date hereof, there are no side letters or agreements
to which Penny or any of its Subsidiaries is a party related to the funding of
Red Lion Financing that could reasonably be expected to adversely affect the
availability of the Red Lion Financing.   Penny has fully paid any and all
commitment fees or other fees in connection with the Red Lion Commitment Letter
that are payable on or prior to the date hereof, and as of the date hereof, the
Red Lion Commitment Letter is in full force and effect and is the legal, valid
and binding enforceable obligation of Penny, and, to the knowledge of Penny,
each of the other parties thereto.   There are no conditions precedent or other
contingencies related to the funding of the full amount of the Red Lion
Financing, other than as expressly set forth in the Red Lion Commitment Letter
and Penny does not have any reason to believe that the conditions to the Red
Lion Financing will not be satisfied or that the Red Lion Financing will not be
available to USHC on the Closing Date.   As of the date hereof, subject to the
accuracy of the representations and warranties of Navy set forth in Section 4.2,
no event has occurred, which, with or without notice, lapse of time or both,
would or would reasonably be expected to constitute a default or breach on the
part of Penny or, to the knowledge of Penny, any other party thereto under the
Red Lion Commitment Letter.

 

(aa)                          No Other Representations or Warranties.  Except
for the representations and warranties contained in this Section 4.1 (as
modified by the Penny Disclosure Letter), or the certificates delivered pursuant
to Section 7.2, neither Penny nor any of its Subsidiaries or Representatives
makes any other express or implied representation or warranty with respect to
Penny or any of its Subsidiaries or the transaction contemplated by this
Agreement or any other assets, rights or obligations to be transferred hereunder
or pursuant hereto, and Penny disclaims any other representations or warranties,
whether made by Penny or any of its affiliates or its Representatives.  The
parties hereto agree that neither Penny nor any other person on behalf of Penny
(i) makes any representation or warranty or (ii) will have any or be subject to
any liability or obligation with respect to Penny or any of its Subsidiaries
regarding any projections or probable or future revenues, expenses,
profitability or financial results of Penny or its Subsidiaries, any material
made available to Navy or Red Lion at any time in certain “data rooms”,
management presentations, “break-out” discussions, responses to questions
submitted by

 

29

--------------------------------------------------------------------------------


 

or on behalf of Navy or Red Lion, whether orally or in writing, or in any other
form in expectation or furtherance of the transactions contemplated by this
Agreement.

 

4.2.                            Representations and Warranties of Navy.  Except,
with respect to any subsection of this Section 4.2, as set forth in the
correspondingly identified subsection of the disclosure letter delivered by Navy
to Penny concurrently herewith (the “Navy Disclosure Letter”) (it being
understood by the parties that any information disclosed in one subsection of
the Navy Disclosure Letter shall be deemed to be disclosed for purposes of each
other subsection of the Navy Disclosure Letter to which the relevance of such
information is reasonably apparent on its face), Navy represents and warrants to
Penny as follows.  For purposes of this Agreement, “Red Lion Entities” means
(i) prior to completion of the Red Lion Restructuring, Nabors Completion &
Production Services Co., a Delaware corporation (“Blue”), Nabors Production
Services (“Royal”), a division of Nabors Drilling Canada Limited, an Alberta
corporation, and their respective Subsidiaries, and (ii) from and after
completion of the Red Lion Restructuring, the Red Lion Group.  For purposes of
this Agreement, the terms “Red Lion Group”, “Red Lion Assets” and “Red Lion
Business” have the meanings set forth in the Separation Agreement, provided, for
the avoidance of doubt, that “Red Lion Group” when used in this Agreement shall
include only those persons that shall be members of the Red Lion Group
immediately following the Red Lion Restructuring and shall not include Penny and
its Subsidiaries.

 

(a)                                 Organization, Standing and Power.  Red Lion
is an exempted company duly organized, validly existing and, if applicable, in
good standing under the laws of Bermuda.  Each member of the Red Lion Group
will, as of the Effective Time, be a corporation or other entity duly organized,
validly existing and, if applicable, in good standing under the laws of its
jurisdiction of incorporation, have all requisite corporate or other entity
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted, and be duly qualified and, if applicable, in
good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, in each case, other than as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Red
Lion.  True, complete and correct copies of the memorandum of association of Red
Lion (the “Red Lion MOA”) and Red Lion Bye-laws as in effect on the date hereof
have been made available to Penny.

 

(b)                                 Capital Structure.  (i) As of the date
hereof, the authorized share capital of Red Lion consists of 12,000 Red Lion
Common Shares.  Immediately prior to the completion of the Red Lion
Restructuring, the authorized share capital of Red Lion shall be US$8,000,000
consisting of 800 million common shares, each of par value US$0.01.  Immediately
prior to the Effective Time, (a) all of the issued and outstanding Red Lion
Common Shares will be owned of record by Navy, (b) will be validly issued, fully
paid and nonassessable, (c) will not be subject to or issued in violation of any
preemptive rights and (d) will be owned by Navy free and clear of any liens. 
Immediately prior to the Effective Time, there will be issued and outstanding a
number of Red Lion Common Shares equal to 12,000 plus the number of Red Lion
Common Shares determined in accordance with Section 2.3 of the Separation
Agreement.  As of the date hereof, there are 376,193 Navy Stock Options held by
an employee of Blue or Royal and there are 604,185 Restricted Navy Shares held
by an employee of Blue or Royal.

 

30

--------------------------------------------------------------------------------


 

(ii)                                  No bonds, debentures, notes or other
Voting Debt of Red Lion are issued or outstanding.

 

(iii)                               Except for (A) the Transaction Agreements
and (B) agreements entered into and securities and other instruments issued
after the date hereof as permitted by Section 5.2, there are no options,
warrants, calls, rights, commitments or agreements of any character to which any
member of the Red Lion Group is a party or by which it or any such Subsidiary is
bound obligating any member of the Red Lion Group to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or any
Voting Debt or stock appreciation rights of any member of the Red Lion Group or
obligating any member of the Red Lion Group to grant, extend or enter into any
such option, warrant, call, right, commitment or agreement.  There are no
outstanding contractual obligations of any member of the Red Lion Group (A) to
repurchase, redeem or otherwise acquire any shares of capital stock of any
member of the Red Lion Group, or (B) pursuant to which any member of the Red
Lion Group could be required to register Red Lion Common Shares or other
securities under the Securities Act, except any such contractual obligations
entered into after the date hereof as permitted by Section 5.2.

 

(iv)                              Since December 31, 2013, except as permitted
by Section 5.2, (A) Red Lion has not (1) issued or permitted to be issued any
shares, share appreciation rights or securities exercisable or exchangeable for
or convertible into shares of any member of the Red Lion Group, or
(2) repurchased, redeemed or otherwise acquired, directly or indirectly through
one or more members of the Red Lion Group, any shares of any member of the Red
Lion Group, and (B) Navy has not issued or permitted to be issued any shares,
share appreciation rights or securities exercisable or exchangeable for or
convertible into shares of Navy that will be converted into Navy Adjusted
Options or Adjusted Navy Restricted Shares in accordance with Section 2.4.

 

(v)                                 Section 4.2(b)(v) of the Navy Disclosure
Letter identifies each award or other right granted under a Navy Stock Plan that
would vest as a result of this Agreement or the transactions contemplated
hereby.

 

(vi)                              At the Effective Time, all of the issued and
outstanding capital stock of Merger Sub shall consist of shares of common stock,
par value $.01 per share, and will be owned directly by Red Lion, and there will
be (A) no other shares of capital stock or other voting securities of Merger
Sub, (B) no securities of Merger Sub convertible into or exchangeable for shares
of capital stock or other voting securities of Merger Sub and (C) no options or
other rights to acquire from Merger Sub, and no obligations of Merger Sub to
issue any capital stock, other voting securities or securities convertible into
or exchangeable for capital stock or other voting securities of Merger Sub. 
Prior to the Effective Time Merger Sub will have no, assets, liabilities or
obligations of any nature other than those incident to its formation and
pursuant to this Agreement and the Merger and the other transactions
contemplated by this Agreement.

 

(c)                                  Authority.  (i) Navy and Red Lion have, and
prior to the Penny Stockholders Meeting Merger Sub and USHC will have, all
requisite corporate power and authority to enter into this Agreement and each
other Transaction Agreement to which it is a

 

31

--------------------------------------------------------------------------------


 

party and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery of this Agreement and each other Transaction Agreement to
which it is a party and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of Navy and Red Lion and prior to the Penny Stockholders Meeting will be
duly authorized by all necessary corporate action on the part of Merger Sub and
USHC.  This Agreement has been duly executed and delivered by Navy and by Red
Lion and constitutes a valid and binding obligation of Navy and of Red Lion,
enforceable against Navy and against Red Lion in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles.  Prior to the Penny
Stockholders Meeting, this Agreement will be duly executed and delivered by
Merger Sub and by USHC and constitutes a valid and binding obligation of Navy
and of Red Lion, enforceable against Navy and against Red Lion in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles.  Each other
Transaction Agreement to which Navy or Red Lion is a party has been, or will be
prior to the Effective Time, duly executed and delivered by Navy or Red Lion, as
applicable, and constitutes, or will constitute at the Effective Time, a valid
and binding obligation of Navy or Red Lion, as applicable, enforceable against
Navy or Red Lion, as applicable, in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles.

 

(ii)                                  The execution and delivery of this
Agreement and each other Transaction Agreement to which Navy or Red Lion is a
party and the execution and delivery of this Agreement by Merger Sub and USHC
does not, and the consummation of the transactions contemplated hereby and
thereby will not, (A) result in any Violation of any obligation or the loss of a
material benefit under, or the creation of a lien, pledge, security interest,
charge or other encumbrance on any assets pursuant to, any provision of the Red
Lion MOA, Red Lion Bye-laws or equivalent governing documents of any other
member of the Red Lion Group that is a Subsidiary of Navy, or (B) subject to
obtaining or making the consents, approvals, orders, authorizations,
registrations, declarations and filings referred to in paragraph (iii) below,
result in any Violation of any loan or credit agreement, note, mortgage,
indenture, lease, or other agreement, obligation, instrument, permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Red Lion Business or any Red
Lion Entity, which Violation, individually or in the aggregate, would reasonably
be expected to (x) have a Material Adverse Effect on Red Lion or (y) prevent,
materially delay or materially impede Navy’s, Red Lion’s, Merger Sub’s or USHC’s
ability to perform its obligations hereunder or to consummate the transactions
contemplated hereby.

 

(iii)                               No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity is
required by or with respect to Navy, any Red Lion Entity, Merger Sub or USHC in
connection with the execution and delivery of this Agreement or any other
Transaction Agreement to which Navy or Red Lion is a party by Navy, Red Lion,
Merger Sub or USHC, or the consummation by Navy, Red Lion, Merger Sub or USHC of
the transactions contemplated hereby or thereby, the

 

32

--------------------------------------------------------------------------------


 

failure to make or obtain that, individually or in the aggregate, would
reasonably be expected to (x) have a Material Adverse Effect on Red Lion or
(y) prevent, materially delay or materially impede Navy’s or Red Lion’s ability
to perform its obligations hereunder or to consummate the transactions
contemplated hereby, except for (A) any filings, permits, authorizations,
consents and approvals as may be required under, and other applicable
requirements of, the Securities Act, the Exchange Act or the rules and
regulations of the NYSE, including the filing with the SEC of the Form S-4,
(B) the filing of the Certificate of Merger with the applicable Governmental
Entities required by the DGCL, (C) the filing of the Certificate of
Incorporation of USHC and Merger Sub with the applicable Governmental Entities
required by the DGCL, (D) notices or filings under the HSR Act and any required
clearances, approvals or authorizations under any Merger Control Law and (E) any
permissions or consents under Bermuda law which have been given or obtained
prior to the date hereof.

 

(d)                                 Financial Statements.  Section 4.2(d) of the
Navy Disclosure Letter contains the following financial statements
(collectively, with any notes thereto, the “Red Lion Financial Statements”): 
(i) the audited financial statements of Blue, as of and for the fiscal year
ended December 31, 2013, (ii) the unaudited financial statements of Royal, as of
and for the fiscal year ended December 31, 2013, (iii) the unaudited financial
statements of Blue, as of March 31, 2014, for the three month period then ended
and (iv) the unaudited financial statements of Royal, as of March 31, 2014, for
the three month period then ended.  The Red Lion Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be disclosed therein) and fairly present in all
material respects the consolidated financial position of the Red Lion Business
and the consolidated results of operations, changes in shareholders’ equity
and/or cash flows of the Red Lion Business, as applicable, as of the dates and
for the periods shown.  As of the date hereof, no member of the Red Lion Group
is required to file any form, report, registration statement, prospectus or
other document with the SEC.

 

(e)                                  Undisclosed Liabilities.  Except for
(i) those liabilities that are reflected or reserved for in the Red Lion
Financial Statements, (ii) liabilities incurred since December 31, 2013 in the
ordinary course of business consistent with past practice, (iii) liabilities
that are, individually and in the aggregate, immaterial to the Red Lion
Business, (iv) liabilities incurred pursuant to the transactions contemplated
by, or permitted by, this Agreement, and (v) liabilities or obligations
discharged or paid in full prior to the date hereof in the ordinary course of
business consistent with past practice, the Red Lion Entities do not have, any
liabilities or obligations of any nature whatsoever (whether accrued, absolute,
contingent or otherwise) that are required to be reflected in the financial
statements of the Red Lion Business in accordance with GAAP.

 

(f)                                   Compliance with Applicable Laws.  The Red
Lion Entities hold all permits, certificates, licenses, variances, exemptions,
orders and approvals of all Governmental Entities that are material to the
operation of the Red Lion Business, taken as a whole (the “Red Lion Permits”),
and the Red Lion Entities are, and for the two years preceding the date hereof
have been, in compliance with the terms of the Red Lion Permits and all
applicable laws and regulations, except where the failure so to hold or comply
would not reasonably be expected to have a Material Adverse Effect on Red Lion. 
The Red Lion Business is not being and during the two years preceding the date
hereof has not been conducted in violation of any law, ordinance

 

33

--------------------------------------------------------------------------------


 

(including zoning) or regulation of any Governmental Entity, except for
violations that, individually or in the aggregate, do not have, and would not
reasonably be expected to have, a Material Adverse Effect on Red Lion.  No
investigation by any Governmental Entity with respect to the Red Lion Entities
is pending or, to the knowledge of Red Lion, threatened, other than, in each
case, those the outcome of which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on Red Lion.

 

(g)                                  Legal Proceedings.  There is no claim,
suit, action, investigation or other demand or proceeding (whether judicial,
arbitral, administrative or other) pending or, to the knowledge of Navy,
threatened, against or affecting any Red Lion Entity that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
Red Lion or prevent, materially delay or materially impede Navy’s or Red Lion’s
ability to perform its obligations hereunder or to consummate the transactions
contemplated hereby, nor is there any judgment, decree, injunction, rule or
order of any Governmental Entity or arbitrator outstanding against any Red Lion
Entity having or that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on Red Lion after the Effective Time.

 

(h)                                 Taxes.  (i) Except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect
on Red Lion:

 

(1)                                 Each member of the Red Lion Group has duly
and timely filed (including all applicable extensions) all Tax Returns required
to be filed by it on or prior to the date of this Agreement (all such Tax
Returns being accurate and complete in all respects), has timely paid all Taxes
shown thereon as arising and has duly and timely paid all Taxes that are due and
payable or claimed to be due from it by U.S. federal, state, or local or
non-U.S. taxing authorities other than Taxes that are being contested in good
faith, which have not been finally determined, and have been adequately reserved
against in accordance with GAAP on the Red Lion Financial Statements;

 

(2)                                 Each member of the Red Lion Group has
complied in all respects with all applicable laws relating to the payment,
collection, withholding and remittance of Taxes (including with respect to
(A) payments made to any employees, independent contractors, creditors,
shareholders or other third parties and (B) sales, use or other Taxes collected
with respect to payments received from customers or other third parties),
including information reporting requirements, and has timely collected, deducted
or withheld and paid over to the relevant taxing authority all amounts required
to be so collected, deducted or withheld and paid over in accordance with
applicable law;

 

(3)                                 To Navy’s knowledge, no member of the Red
Lion Group has received written notice of any proceedings against, or with
respect to any Taxes of, any member of the Red Lion Group, and no such
proceedings are currently pending;

 

(4)                                 No deficiencies for any Taxes have been
proposed, asserted or assessed in writing against any member of the Red Lion
Group that have not been finally resolved and paid in full;

 

34

--------------------------------------------------------------------------------


 

(5)                                 No member of the Red Lion Group (A) has
granted any extension or waiver of the limitation period applicable to any Tax
that remains in effect, (B) has requested any extension of time within which to
file any Tax Return, which Tax Return has not yet been filed, (C) has executed
or filed any power of attorney with any taxing authority which is still in
effect or (D) is subject to a private letter ruling of the IRS or comparable
rulings of any other taxing authority;

 

(6)                                 No claim has been made in writing by any
taxing authority in a jurisdiction in which a member of the Red Lion Group does
not file a Tax Return that any member of the Red Lion Group is or may be subject
to taxation by such jurisdiction;

 

(7)                                 There are no liens for Taxes (other than
statutory liens for Taxes not yet due and payable or the amount or validity of
which is being contested in good faith by appropriate proceedings and for which
appropriate reserves in accordance with GAAP have been reflected on the Red Lion
Financial Statements) upon any of the assets of the Red Lion Business or any of
the Red Lion Entities;

 

(8)                                 No member of the Red Lion Group is a party
to or is bound by any Tax sharing, allocation, or indemnification agreement or
arrangement (other than such an agreement or arrangement exclusively between or
among Red Lion and the Red Lion Entities, customary tax indemnifications
contained in credit or similar agreements and the Tax Matters Agreement);

 

(9)                                 No member of the Red Lion Group (A) has been
a member of a group filing a consolidated, combined or unitary Tax Return (other
than a group the common parent of which was Red Lion, a member of the Red Lion
Group, Nabors International Finance Inc., Nabors Canada, or Nabors Drilling
Canada Limited) or (B) has any liability for the Taxes of any person (other than
any member of the Red Lion Group) under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign law), as a transferee or
successor, by contract or otherwise;

 

(10)                          No member of the Red Lion Group will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for a taxable period (or portion thereof) ending after the Closing Date
of as a result of any (A) adjustment pursuant to Section 481 of the Code (or any
analogous provision of state, local or non-U.S. law) for a taxable period ending
on or before the Closing Date, (B) “closing agreement” as described in
Section 7121 of the Code (or any analogous provision of state, local or non-U.S.
law) executed on or prior to the Closing Date, (C) installment sale,
intercompany transaction or open transaction disposition made or entered into on
or prior to the Closing Date, (D) prepaid amount received on or prior to the
Closing Date, or (E) election by any member of the Red Lion Group under
Section 108(i) of the Code (or any similar provision of state, local or non-U.S.
law);

 

(11)                          No member of the Red Lion Group has been, within
the past two years or otherwise as part of a “plan (or series of related
transactions)” within the meaning of Section 355(e) of the Code of which the
Merger is also a part, a “distributing corporation” or a “controlled
corporation” (within the meaning of Section 355(a)(1)(A) 

 

35

--------------------------------------------------------------------------------


 

of the Code) in a distribution of stock intending to qualify for tax-free
treatment under Section 355 of the Code, except any transactions entered into in
connection with the Red Lion Restructuring;

 

(12)                          No member of the Red Lion Group has taken any
action or has knowledge of any fact or circumstance that could reasonably be
expected to prevent (A) the Merger from qualifying as a reorganization within
the meaning of Section 368(a) of the Code or (B) Red Lion from being treated as
a corporation under Section 367(a) of the Code with respect to each transfer of
property thereto in connection with the Merger (other than a transfer by a
shareholder that would be a “five-percent transferee shareholder” (within the
meaning of Treasury Regulation Section 1.367(a)-3(c)(5)(ii)) of Red Lion
immediately following the Merger that does not enter into a five-year gain
recognition agreement in the form provided in Treasury Regulation
Section 1.367(a)-8(c));

 

(13)                          Red Lion (A) directly owns 100% of the stock of
Merger Sub and (B) directly owns (or will be treated for U.S. federal and, to
the extent permitted, state and local income Tax purposes as directly owning)
100% of the stock of USHC; and

 

(14)                          No member of the Red Lion Group has participated
in a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(1).

 

(i)                                     Certain Agreements.  Except for this
Agreement and any other Transaction Agreement to which it is a party, as of the
date hereof, none of the Red Lion Entities is a party to or bound by any
contract, arrangement, commitment or understanding that is intended to be
conveyed to the Red Lion Group pursuant to the Separation Agreement (i) with
respect to the employment of any directors, officers or employees, or with any
consultants that are natural persons, involving the payment of $500,000 or more
per annum, (ii) that is a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC), (iii) that purports to limit the
ability of any of the Red Lion Entities to compete in any line of business, in
any geographic area or with any person, or that requires referrals of business
and, in each case, which limitation or requirement would reasonably be expected
to be material to the Red Lion Business, (iv) that has as its subject matter a
Navy Affiliate Transaction, (v) that would reasonably be expected to prevent,
materially delay or materially impede the consummation of any of the
transactions contemplated by this Agreement, (vi) that is an options, futures,
forwards, swaps, hedging contracts or similar derivative contracts relating to
interest rates, foreign exchange, commodity prices or otherwise, (vii) requires
an aggregate payment, from and after the date hereof until the end of the term
of such contract, in excess of $5 million or (viii) that is a material contract
that grants “most favored nation” status that, following the Effective Time,
would impose obligations upon any of the Red Lion Entities.  All contracts,
arrangements, commitments or understandings of the type described in this
Section 4.2(i) (collectively referred to herein as the “Red Lion Contracts”) are
valid and in full force and effect, except to the extent they have previously
expired in accordance with their terms or if the failure to be in full force and
effect, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect on Red Lion.  Navy has provided or made available
to Penny correct and complete copies of each Red Lion Contract.  None of the Red
Lion Entities has, and to the

 

36

--------------------------------------------------------------------------------


 

knowledge of Navy, none of the other parties thereto have, violated any
provision of, or committed or failed to perform any act, and no event or
condition exists, which with or without notice, lapse of time or both would
constitute a default under the provisions of, any Red Lion Contract, except in
each case for those violations and defaults that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect on Red Lion.

 

(j)                                    Benefit Plans.  For purposes hereof, the
following terms shall have the following meanings:

 

“Red Lion Employee Benefit Plan” means any employee benefit plan, program,
policy, practice, agreement, or other arrangement providing benefits to any
current or former employee, consultant, officer or director of any of the Red
Lion Entities or any beneficiary or dependent thereof that is entered into,
sponsored or maintained by any of the Red Lion Entities, whether or not written,
including any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
bonus, incentive, deferred compensation, vacation, insurance, stock purchase,
stock option, equity award, equity-linked award, severance, employment, change
of control or fringe benefit plan, program, policy, practice, agreement, or
arrangement.

 

(i)                                     Section 4.2(j)(i) of the Navy Disclosure
Letter includes a complete list of all material Red Lion Employee Benefit Plans.

 

(ii)                                  With respect to each material Red Lion
Employee Benefit Plan, Red Lion has made available to Penny a true and correct
copy of each of the following, as applicable:  (A) the most recent annual report
(Form 5500) filed with the IRS, if any, (B) the plan documents comprising such
Red Lion Employee Benefit Plan, including any and all amendments thereto,
(C) each trust agreement, insurance contract or other funding agreement relating
to such Red Lion Employee Benefit Plan, if any, (D) the most recent summary plan
description for each Red Lion Employee Benefit Plan for which a summary plan
description is required by ERISA, (E) the most recent actuarial report or
valuation relating to a Red Lion Employee Benefit Plan subject to Title IV of
ERISA, and (F) the most recent determination letter, opinion letter or advisory
letter issued by the IRS with respect to any Red Lion Employee Benefit Plan
qualified under Section 401(a) of the Code, if any.

 

(iii)                               Section 4.2(j)(iii) of the Navy Disclosure
Letter identifies each Red Lion Employee Benefit Plan that is intended to be a
“qualified plan” within the meaning of Section 401(a) of the Code (“Red Lion
Qualified Plans”).  The IRS has issued a favorable determination letter with
respect to each Red Lion Qualified Plan and the related trust (or a favorable
opinion letter upon which the applicable Red Lion Entity is entitled to rely, in
the case of a prototype document for which a separate determination letter is
not required) that has not been revoked, and there are no circumstances, and no
events have occurred, that could reasonably be expected to adversely affect the
qualified status of any Red Lion Qualified Plan or the related trust. 
Section 4.2(j)(iii) of the Navy Disclosure Letter identifies each Red Lion
Employee Benefit Plan funded through a trust that is intended to meet the
requirements of Section 501(c)(9) of the Code, and each such

 

37

--------------------------------------------------------------------------------


 

trust meets such requirements and provides no disqualified benefits (as such
term is defined in Section 4976(b)) of the Code).

 

(iv)                              All contributions required to be made to any
Red Lion Employee Benefit Plan by applicable law or regulation or by any plan
document or other contractual undertaking, and all premiums due or payable with
respect to insurance policies funding any Red Lion Employee Benefit Plan, for
any period through the date hereof have been timely made or paid in full (except
where Red Lion’s failure to timely make such contributions or pay such premiums
would not result in any material liability, penalty or tax).

 

(v)                                 With respect to each Red Lion Employee
Benefit Plan, the Red Lion Entities have complied, and are now in compliance, in
all material respects, with all provisions of ERISA, the Code and all laws and
regulations applicable to such Red Lion Employee Benefit Plans and each Red Lion
Employee Benefit Plan has been administered in all material respects in
accordance with its terms.  There is not now, nor do any circumstances exist
that could give rise to, any requirement for the posting of security with
respect to a Red Lion Employee Benefit Plan or the imposition of any lien on the
assets of any of the Red Lion Entities under ERISA or the Code.

 

(vi)                              Except as set forth in Section 4.2(j)(vi) to
the Navy Disclosure Letter, none of the Red Lion Entities has ever maintained,
sponsored or contributed to, or had an obligation to maintain, sponsor or
contribute to, or had any actual or contingent liability or obligation with
respect to, and no Red Lion Employee Benefit Plan is, a “defined benefit plan”
as defined in Section 3(35) of ERISA, a pension plan subject to the funding
standards of Section 302 of ERISA or Section 412 of the Code, a “multiemployer
plan” as defined in Section 3(37) of ERISA or Section 414(f) of the Code or a
“multiple employer plan” within the meaning of Section 210(a) of ERISA or
Section 413(c) of the Code.  As to any employee benefit plan sponsored,
maintained, contributed to, or required to be contributed to, by a Red Lion
Entity or any of its ERISA Affiliates that is subject to Title IV of ERISA (a
“Title IV Plan”), except as would not reasonably be expected to have a Material
Adverse Effect on the condition of any of the Red Lion Entities, (A) there has
been no event or condition that presents a risk of plan termination; (B) there
has been no failure to satisfy the minimum funding standards, whether or not
waived, imposed by Section 302 of ERISA or Section 412 of the Code; (C) no
reportable event within the meaning of Section 4043 of ERISA (for which the
disclosure requirements of regulation Section 4043.1 et seq., promulgated by the
PBGC have not been waived) has occurred; (D) no proceeding has been instituted
under Section 4042 of ERISA to terminate the plan; (E) the Red Lion Entities and
their ERISA Affiliates have made all required contributions; (F) no notice of
intent to terminate such plan has been given under Section 4041 of ERISA; (G) no
liability to the PBGC has been incurred (other than with respect to required
premium payments), which liability has not been satisfied; (H) no withdrawal
liability, within the meaning of 4201 of ERISA, for which a Red Lion Entity or
any of its ERISA Affiliates could be liable has been incurred, which withdrawal
liability has not been satisfied; and (I) such plan complies in form and has
been operated in compliance with its terms and the requirements of all
applicable laws,

 

38

--------------------------------------------------------------------------------


 

including ERISA and the Code.  An actuarial report or valuation for the most
recently completed plan year for each Title IV Plan has been made available to
Penny.

 

(vii)                           With respect to any Red Lion Employee Benefit
Plan that is maintained outside of the United States (a “Non-US Red Lion Plan”),
(A) if intended to qualify for special tax treatment, the Non-US Red Lion Plan
meets the requirements for such treatment in all material respects, (B) the
financial statements of the Red Lion Entities accurately reflect the Non-US Red
Lion Plan liabilities and accruals for contributions required to be paid to the
Non-US Red Lion Plans, in accordance with applicable GAAP consistently applied,
(C) there have not occurred, nor are there continuing, any transactions or
breaches of fiduciary duty under any law or regulation in connection with a
Non-US Red Lion Plan which could have a Material Adverse Effect on (1) any
Non-US Red Lion Plan or (2) the condition of any of the Red Lion Entities.

 

(viii)                        None of the Red Lion Entities, nor any of their
respective ERISA Affiliates, has engaged in any transaction described in
Section 4069 or Section 4204 or 4212 of ERISA.

 

(ix)                              Section 4.2(j)(ix) of the Navy Disclosure
Letter sets forth each Red Lion Employee Benefit Plan under which the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby could (either alone or in conjunction with any other event,
condition or circumstance) result in, cause the accelerated vesting, funding or
delivery of, or increase the amount or value of, any payment or benefit to any
employee, officer, consultant or director of any of the Red Lion Entities, or
could limit the right of any of the Red Lion Entities to amend, merge, terminate
or receive a reversion of assets from any Red Lion Employee Benefit Plan or
trust.

 

(x)                                 Except as set forth in Section 4.2(j)(x) of
the Navy Disclosure Letter, none of the Red Lion Entities is a party to or
maintains any plan, program, practice, agreement, arrangement, or policy that
(A) would result, separately or in the aggregate, in connection with this
Agreement or the transactions contemplated hereby, in the payment or provision
(whether in connection with any termination of employment or otherwise) of any
“excess parachute payment” within the meaning of Section 280G of the Code with
respect to a current or former employee or current or former consultant or
contractor of any of the Red Lion Entities or (B) could give rise to the payment
of any amount that would not be deductible by reason of Section 162(m) of the
Code.

 

(xi)                              No Red Lion Employee Benefit Plan provides for
a tax gross-up or any similar payments or benefits with respect to the excise
tax imposed under Section 4999 of the Code or the tax or penalties imposed under
Section 409A of the Code.

 

(xii)                           To Red Lion’s knowledge, none of the Red Lion
Entities nor any other person, including any fiduciary, has engaged in any
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA), which would reasonably be expected to subject any of the Red Lion
Employee Benefit Plans or their related trusts,

 

39

--------------------------------------------------------------------------------


 

any of the Red Lion Entities or any person that any of the Red Lion Entities has
an obligation to indemnify, to any material tax or penalty imposed under
Section 4975 of the Code or Section 502 of ERISA.

 

(xiii)                        There are no pending or, to Red Lion’s knowledge,
threatened, claims (other than routine claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted, and to
Red Lion’s knowledge, no set of circumstances exists which may reasonably give
rise to a claim or lawsuit against the Red Lion Employee Benefit Plans, any
fiduciaries thereof with respect to their duties to the Red Lion Employee
Benefit Plans or the assets of any of the trusts under any of the Red Lion
Employee Benefit Plans which could reasonably be expected to result in any
material liability of any of the Red Lion Entities to the PBGC, the Department
of Treasury, the Department of Labor, any Red Lion Employee Benefit Plan or any
participant in a Red Lion Employee Benefit Plan.

 

(xiv)                       None of the Red Lion Entities has any liability for
life, or medical benefits to former employees or beneficiaries or dependents
thereof, except for health continuation coverage as required by Section 4980B of
the Code or Part 6 of Title I of ERISA and at no expense to any of the Red Lion
Entities.

 

(xv)                          Each Red Lion Employee Benefit Plan that is a
“nonqualified deferred compensation plan” (within the meaning of
Section 409A(d)(1) of the Code) subject to Section 409A of the Code has been
operated and administered, in all material respects, in compliance with
Section 409A of the Code and any guidance issued by the Department of Treasury
or the IRS thereunder, to the extent applicable to such plan.

 

(xvi)                       All Navy Stock Options granted to Red Lion Employees
were granted at an exercise price at least equal to the fair market value
(within the meaning of Section 409A of the Code and the regulations promulgated
thereunder) of a share of Navy Common Stock on the date of grant and no Navy
Stock Option granted to a Red Lion Employee has been extended or amended, and no
Navy Stock Options granted to Red Lion Employees have been repriced, in each
case since the date of grant.

 

(k)                                 Subsidiaries.  Section 4.2(k) of the Navy
Disclosure Letter sets forth all of the Subsidiaries of Red Lion following
completion of the Red Lion Restructuring.  No Red Lion Entity owns any interest
in any Person other than the Subsidiaries listed on Schedule 4.2(k) of the Navy
Disclosure Letter.  Following the Red Lion Restructuring, all of the shares of
capital stock or other equity interests of each of the members of the Red Lion
Group held by Red Lion or by another Subsidiary of Red Lion will be fully paid
and nonassessable and owned by Red Lion or by another Subsidiary of Red Lion
free and clear of any Lien.

 

(l)                                     Absence of Certain Changes or Events. 
Since December 31, 2013, (i) Navy and the Red Lion Entities have conducted the
Red Lion Business in the ordinary course consistent in all material respects
with their past practices and (ii) there has not been any change, circumstance
or event that has had, or would reasonably be expected to have, a Material
Adverse Effect on Red Lion.

 

40

--------------------------------------------------------------------------------


 

(m)          Board Approval.  The Board of Directors of Navy, by resolutions
duly adopted, has approved and adopted this Agreement and approved each other
Transaction Agreement to which it or any of its Subsidiaries is a party, and the
Board of Directors of Red Lion, by resolutions duly adopted, has adopted this
Agreement and each other Transaction Agreement to which it or any of its
Subsidiaries is a party.  Prior to the Penny Stockholders Meeting, the Board of
Directors of each of Merger Sub and USHC, shall by resolutions duly adopted,
adopt this Agreement and each other Transaction Agreement to which it is a
party.  To the knowledge of Navy, no “moratorium,” “control share,” “fair price”
or other anti-takeover law or regulation is applicable to this Agreement, the
Merger, or the other transactions contemplated hereby.

 

(n)           Vote Required of Red Lion Shareholders.  The affirmative vote of
the holders of a majority of the outstanding Red Lion Common Shares, which vote
has been obtained, and the affirmative vote of the holders of a majority of the
outstanding shares of common stock of Merger Sub, which vote shall be obtained
prior to the Penny Stockholders Meeting, are the only votes of the holders of
any class or series of Navy, Red Lion, Merger Sub or USHC capital stock
necessary to approve this Agreement and the transactions contemplated hereby.

 

(o)           Properties.  (i) Other than with respect to the Red Lion Real
Properties (which are addressed in clauses (ii)-(v) of this Section 4.2(o)), one
of the Red Lion Entities (A) has good and marketable title to all the properties
and assets reflected in Red Lion Financial Statements as being owned by one of
the Red Lion Entities or acquired after the date thereof that are material to
the Red Lion Business on a consolidated basis (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all Liens, except (1) statutory Liens securing
payments not yet due, (2) such imperfections or irregularities of title, claims,
liens, charges, security interests, easements, covenants and other restrictions
or encumbrances as do not affect in any material respect the current use of the
properties or assets subject thereto or affected thereby or otherwise impair in
any material respect the business operations at such properties and
(3) mortgages, deeds of trust or security interests related to indebtedness
reflected on the Red Lion Financial Statements (such Liens in
clauses (1) through (3), “Red Lion Permitted Liens”), and (B) is the lessee of
all leasehold estates reflected in the latest year-end financial statements
included in the Red Lion Financial Statements or acquired after the date thereof
that are material to the Red Lion Business on a consolidated basis (except for
leases that have expired by their terms since the date thereof or been assigned,
terminated or otherwise disposed of in the ordinary course of business
consistent with past practice) and is in possession of the properties purported
to be leased thereunder, and each such lease is valid without any material
default thereunder by the lessee or, to Navy’s knowledge, the lessor.

 

(ii)           Except as would not reasonably be expected to have a Material
Adverse Effect on Red Lion, one of the Red Lion Entities has good and marketable
either fee simple or leasehold (as the case may be) title to all real properties
occupied, used or held for use in the Red Lion Business or reflected in the
latest year-end balance sheet included in the Red Lion Financial Statements
(except for leases that have expired by their terms since the date thereof or
been assigned, terminated or otherwise disposed of in the ordinary course of
business consistent with past practice) (the “Red Lion Real

 

41

--------------------------------------------------------------------------------


 

Properties”), in each case free and clear of all Liens and Encumbrances other
than Red Lion Permitted Liens and Red Lion Permitted Encumbrances.  All aspects
of the Red Lion Real Property are in compliance in all material respects with
any and all restrictions and other provisions included in the Red Lion Permitted
Encumbrances, and there are no matters which create, or which with notice or the
passage of time would create, a default under any of the documents evidencing
the Red Lion Permitted Encumbrances, except in each case where the failure to
comply or the default would not reasonably be expected to have a Material
Adverse Effect on Red Lion.

 

(iii)          Each of the leases and subleases pursuant to which any of the Red
Lion Entities leases the leased Red Lion Real Properties (the “Red Lion Real
Property Leases”) is valid, binding and in full force and effect without default
thereunder by the lessee or, to Navy’s knowledge, the lessor (and there are no
outstanding defaults or circumstances which, upon the giving of notice or
passage of time or both, would constitute a default or breach by either party
under any Red Lion Real Property Lease), except in each case where the failure
to comply or the default would not reasonably be expected to have a Material
Adverse Effect on Red Lion.  True and complete copies of all Red Lion Real
Property Leases that are material to the Red Lion Business have been made
available by Navy to Penny prior to the date of this Agreement, including all
amendments or modifications thereof and all side letters or other instruments
affecting the obligations of any party thereunder.  There is no pending or, to
the knowledge of Navy, threatened suit, action or proceeding with respect to any
leased property that is material to the Red Lion Business which would reasonably
be expected to interfere in any material respect with the quiet enjoyment of any
tenant.

 

(iv)          Except as would not reasonably be expected to have a Material
Adverse Effect on Red Lion, all buildings, structures, improvements and fixtures
located on or within the Red Lion Real Property, and all other aspects of the
Red Lion Real Property, (1) are in good operating condition and repair and are
structurally sound and free of any defects; (2) are suitable, sufficient and
appropriate in all respects for their current and contemplated uses; and
(3) consist of sufficient land, parking areas, sidewalks, driveways and other
improvements (and otherwise have adequate ingress and egress to public rights of
way) to permit the continued use of such facilities in the manner and for the
purposes to which they are presently devoted or to which they are contemplated
to be devoted.

 

(v)           As used herein, the term “Red Lion Permitted Encumbrances” means
easements, rights-of-way, encroachments, restrictions, conditions and other
similar encumbrances incurred or suffered in the ordinary course of business and
which, individually or in the aggregate, do not materially and adversely impact
the use of the applicable Red Lion Real Property in the business as currently
operated or otherwise materially and adversely impair the operation of the Red
Lion Business at such location (as currently operated).

 

(p)           Intellectual Property.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on Red
Lion, (i) the Red Lion Entities own free and clear of all claims, liens,
charges, security interests or encumbrances

 

42

--------------------------------------------------------------------------------


 

of any nature whatsoever other than Red Lion Permitted Liens or have a valid
license to use all material patents, trade secrets, copyrights, trademarks,
service marks, domain names, trade names, confidential know-how and other
intellectual property (including any registrations or applications for
registration of any of the foregoing) (collectively, the “Red Lion Intellectual
Property”) necessary to carry on their business as currently conducted, (ii) the
Red Lion Intellectual Property does not Infringe the intellectual property
rights of third parties and is not being Infringed by any third parties,
(iii) to the knowledge of Navy, no facts or circumstances exist that would
affect the validity, substance or existence of, or the Red Lion Entities’ rights
in, the Red Lion Intellectual Property, (iv) the Red Lion Entities have taken
reasonable actions to protect and maintain the Red Lion Intellectual Property,
including Red Lion Intellectual Property that is confidential in nature, and
(v) there are no claims, suits or other actions, and to the knowledge of Navy,
no claim, suit or other action is threatened, that seek to limit or challenge
the validity, enforceability, ownership, or right to use, sell or license the
Red Lion Intellectual Property, nor does Navy know of any valid basis therefor.

 

(q)           Environmental Matters.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on Red
Lion:

 

(i)            the Red Lion Group holds, and is in compliance with all
Environmental Permits required under all applicable Environmental Laws for the
Red Lion Business to conduct its operations, and is in compliance with all
applicable Environmental Laws;

 

(ii)           to Navy’s knowledge, the Red Lion Group has not received any
Environmental Claim applicable to any of the properties or facilities that is
intended to be conveyed to the Red Lion Group pursuant to the Separation
Agreement, and Navy has no knowledge of any pending or threatened Environmental
Claim applicable to any such property; and

 

(iii)          no member of the Red Lion Group has released any Hazardous
Materials at, on, from or under any of the properties or facilities that is
intended to be conveyed to the Red Lion Group pursuant to the Separation
Agreement in violation of, or in a manner, location or quantity that would
reasonably be expected to require remedial action under, any Environmental Laws.

 

(r)            Labor and Employment Matters.  Except as would not, individually
or in the aggregate, reasonably be expected to result in any material liability
to any member of the Red Lion Group, (i) there is no labor strike, dispute,
slowdown, stoppage or lockout actually pending or, to the knowledge of Red Lion,
threatened against any of the Red Lion Entities in connection with the Red Lion
Business, (ii) to Red Lion’s knowledge, no union organizing campaign with
respect to any employees of the Red Lion Business is underway or threatened,
(iii) there is no unfair labor practice charge or complaint against any Red Lion
Entities pending or, to the knowledge of Red Lion, threatened before the
National Labor Relations Board or any similar state or foreign agency related to
the Red Lion Business, (iv) there is no grievance pending relating to any
collective bargaining agreement or other grievance procedure, and (v) no charges
with respect to or relating to the Red Lion Business are pending before the
Equal Employment Opportunity Commission or any other Governmental Entity
responsible for the prevention of

 

43

--------------------------------------------------------------------------------


 

unlawful employment practices.  Neither Red Lion nor any of its Subsidiaries is
a party to or subject to any collective bargaining agreement or other contract
with any labor union or similar representative of employees and no Red Lion
Employee is represented by a labor union, works council or other similar
representative.

 

(s)            Information Supplied.  None of the information supplied or to be
supplied by Navy for inclusion or incorporation by reference in (i) the Form S-4
will, at the time the Form S-4 is filed with the SEC and at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and (ii) the Proxy
Statement will, at the date of mailing to shareholders and at the time of the
meeting of shareholders to be held in connection with the Merger, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
Proxy Statement will comply as to form in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
thereunder and the Form S-4 will comply as to form in all material respects with
the requirements of the Securities Act and the rules and regulations of the SEC
thereunder.  No representation or warranty is made by Navy with respect to
statements made or incorporated by reference therein based on information
supplied by Penny or its Affiliates for inclusion or incorporation by reference
in the Form S-4 or the Proxy Statement.

 

(t)            Insurance.  The Red Lion Entities maintain insurance in such
amounts and covering such losses and risks as, in Navy’s reasonable
determination, is adequate to protect the Red Lion Entities with respect to the
Red Lion Business and is customary for companies engaged in similar businesses
in similar industries.  With respect to each insurance policy, except as has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Red Lion, (i) the policy is in full
force and effect and all premiums due thereon have been paid, (ii) none of the
Red Lion Entities is in breach or default, and none of the Red Lion Entities has
taken any action or failed to take any action which, with notice or the lapse of
time, would constitute such a breach or default, or permit termination or
modification of, any such policy, and (iii) to the knowledge of Navy, no insurer
on any such policy has been declared insolvent or placed in receivership,
conservatorship or liquidation, and no notice of cancellation or termination has
been received with respect to any such policy.

 

(u)           Customers.  Prior to the date hereof, Navy has furnished to Penny
a list of the ten largest customers of the Red Lion Business (on a consolidated
basis) for the calendar year ended December 31, 2013 (the “Red Lion Top
Customers”).  During the 12 months prior to the date hereof:  (i) no Red Lion
Top Customer has cancelled or otherwise terminated its relationship with any of
the Red Lion Entities; and (ii) no Red Lion Top Customers has threatened in
writing to cancel or otherwise terminate its relationship with the Red Lion
Entities or its usage of the services of the Red Lion Business.

 

(v)           Related-Party Transactions.  Section 4.2(v) of the Navy Disclosure
Letter (i) sets forth a correct and complete list of the contracts or
arrangements primarily related to the Red Lion Business that will not terminate
prior to the Effective Time pursuant to the Separation Agreement under which
Navy has any existing or future liabilities of the type that would be

 

44

--------------------------------------------------------------------------------


 

required to be reported by Red Lion pursuant to Item 404 of Regulation S-K
promulgated by the SEC if it were an SEC reporting company (a “Navy Affiliate
Transaction”), between any Red Lion Entity, on the one hand, and, on the other
hand, any (A) present or former officer or director of Navy or a Red Lion Entity
or any of such officer’s or director’s immediate family members, (B) record or
beneficial owner of more than 5% of the common stock of Navy, or (C) any
affiliate of any such officer, director or owner (but not including, for the
avoidance of doubt, Navy or any Subsidiary of Navy that is not a Red Lion
Entity), since December 31, 2012, and (ii) identifies each Navy Affiliate
Transaction that is in existence as of the date of this Agreement.  Navy has
provided or made available to Penny correct and complete copies of each contract
or other relevant documentation (including any amendments or modifications
thereto) providing for each Navy Affiliate Transaction.

 

(w)          Plants and Equipment.  To Navy’s knowledge, the plants, structures
and equipment necessary for the continued operation of the Red Lion Business are
sufficient to conduct their material operations in the ordinary course of
business in a manner consistent with their past practices.

 

(x)           Ownership of Penny Common Stock.  Neither Navy nor any of its
affiliates is, nor at any time during the last three (3) years has been, an
“interested stockholder” of Penny as defined in Section 203 of the DGCL.

 

(y)           Brokers or Finders.  No agent, broker, investment banker,
financial advisor or other firm or person except Goldman, Sachs & Co. and Lazard
Frères & Co. LLC (the fees of which will be paid by Navy) is or will be entitled
to any broker’s or finder’s fee or any other similar commission or fee from any
member of the Red Lion Group in connection with any of the transactions
contemplated by this Agreement.

 

(z)           No Other Representations or Warranties.  Except for the
representations and warranties contained in this Section 4.2 (as modified by the
Navy Disclosure Letter), or the certificates delivered pursuant to Section 7.1,
neither Navy nor any of its Subsidiaries or Representatives makes any other
express or implied representation or warranty with respect to Navy, Red Lion or
any of the Red Lion Entities, or any of their respective Subsidiaries, the
transaction contemplated by this Agreement or any other assets, rights or
obligations to be transferred hereunder or pursuant hereto, and Navy disclaims
any other representations or warranties, whether made by Navy, Red Lion or any
of their respective affiliates or Representatives.  The parties hereto agree
that neither Navy nor any other person on behalf of Navy (i) makes any
representation or warranty or (ii) will have any or be subject to any liability
or obligation with respect to Navy, Red Lion or any of the Red Lion Entities, or
any of their respective Subsidiaries, regarding any projections or probable or
future revenues, expenses, profitability or financial results of Red Lion or any
of the Red Lion Entities, any material made available to Penny at any time in
certain “data rooms”, management presentations, “break-out” discussions,
responses to questions submitted by or on behalf of Penny, whether orally or in
writing, or in any other form in expectation or furtherance of the transactions
contemplated by this Agreement.

 

45

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS RELATING TO CONDUCT OF BUSINESS

 

5.1.         Covenants of Penny.  During the period from the date hereof and
continuing until the earlier of the Effective Time and the termination of this
Agreement, Penny agrees as to itself and its Subsidiaries that, except as
expressly permitted or expressly contemplated by this Agreement or the other
Transaction Agreements (including any schedules thereto), as set forth in
Section 5.1 of the Penny Disclosure Letter, as required by applicable law, or to
the extent that Navy shall otherwise consent in writing, which consent shall not
be unreasonably withheld, conditioned or delayed:

 

(a)           Ordinary Course.  Penny and its Subsidiaries shall carry on their
respective businesses in the ordinary course of business consistent with past
practice and use commercially reasonable efforts to preserve intact their
present business organizations, maintain their rights, franchises, licenses and
other authorizations issued by Governmental Entities and preserve their
relationships with employees, customers, suppliers and others having business
dealings with them to the end that their goodwill and ongoing businesses shall
not be impaired in any material respect at the Effective Time.  Notwithstanding
the foregoing, no failure to act by Penny or any of its Subsidiaries with
respect to matters specifically prohibited by any other provisions of this
Section 5.1 shall be deemed a breach of the preceding sentence. Penny shall not,
nor shall it permit any of its Subsidiaries to, (i) enter into any new material
line of business, (ii) change its or its Subsidiaries’ operating policies in any
respect that is material to Penny, except as required by law or by policies
imposed by a Governmental Entity, (iii) incur or commit to any capital
expenditures or any obligations or liabilities in connection therewith other
than capital expenditures and obligations or liabilities (A) incurred or
committed to in the ordinary course of business consistent with past practice
and in any event not in excess of the amount set forth in Section 5.1(a) of the
Penny Disclosure Letter, in the aggregate, or (B) required on an emergency basis
or for the safety of individuals or compliance with Environmental Laws in an
amount not exceeding $5 million net of insurance coverage for any individual
event or occurrence, provided that Penny shall notify Navy as promptly as
practicable of such expenditure, (iv) enter into or amend any agreement that has
as its subject matter a Penny Affiliate Transaction, or (v) except in the
ordinary course of business consistent with past practice, enter into any
agreement that would constitute a Penny Contract had such agreement been in
effect on the date hereof or amend or terminate any Penny Contract in any
material respect, or waive or grant any release or relinquishment of any
material rights under, or renew, any Penny Contract.

 

(b)           Dividends; Changes in Stock.  Without limitation to
Section 2.3(d), except for transactions solely among Penny and its wholly owned
Subsidiaries, Penny shall not, nor shall it permit any of its Subsidiaries to,
(i) declare or pay any dividends on or make other distributions in respect of
any of its capital stock, (ii) split, combine, subdivide, consolidate or
reclassify any of its capital stock or issue or authorize or propose the
issuance or authorization of any other securities in respect of, in lieu of or
in substitution for, shares of its capital stock (except for any split,
combination, subdivision, consolidation or reclassification of capital stock of
a wholly owned Subsidiary of Penny or any issuance or authorization or proposal
to issue or authorize any securities of a wholly owned Subsidiary of Penny to
Penny or another wholly owned Subsidiary of Penny) or (iii) repurchase, redeem
or otherwise acquire, or permit any

 

46

--------------------------------------------------------------------------------


 

Subsidiary to redeem, purchase or otherwise acquire, any shares of its capital
stock or any securities convertible into or exercisable for any shares of its
capital stock, except (A) for any wholly owned Subsidiary of Penny, or (B) as
required by the Penny Stock Plans, Penny Employee Benefit Plans or employment
agreement of Penny disclosed to Navy prior to the date hereof (including in
connection with the payment of any exercise price or Tax withholding in
connection with the exercise or vesting of Penny Stock Options and Restricted
Penny Shares).

 

(c)           Issuance of Securities.  Penny shall not, nor shall it permit any
of its Subsidiaries to, issue, deliver or sell, or authorize or propose the
issuance, delivery or sale of, any shares of its capital stock of any class, any
Voting Debt, any stock appreciation rights, Penny Share Units, or any securities
convertible into or exercisable or exchangeable for, or any rights, warrants or
options to acquire, any such shares or Voting Debt, or enter into any agreement
with respect to any of the foregoing, other than (i) the issuance of Penny
Common Stock required to be issued upon the exercise or settlement of Penny
Stock Options under the Penny Stock Plans outstanding on the date hereof in
accordance with the terms of the applicable Penny Stock Plan in effect on the
date hereof, (ii) issuances of Penny Stock Options and Restricted Penny Shares
granted under Penny Stock Plans to employees and directors in an aggregate
amount not to exceed 17,000 shares of Penny Common Stock, or (iii) issuances by
a wholly owned Subsidiary of its capital stock to its parent or to another
wholly owned Subsidiary of Penny.

 

(d)           Governing Documents, Etc. Penny shall not amend or propose to
amend the Penny Charter or the Penny By-laws or, except as permitted pursuant to
Section 5.1(e) or (f), enter into, or permit any Subsidiary to enter into, a
plan of consolidation, merger, amalgamation or reorganization with any person
other than a wholly owned Subsidiary of Penny.

 

(e)           No Acquisitions.  Other than acquisitions (whether by means of
merger, share exchange, consolidation, tender offer, asset purchase or
otherwise) and other business combinations (collectively, “Acquisitions”) that: 
(i) would not reasonably be expected to materially delay, impede or affect the
consummation of the transactions contemplated by this Agreement in the manner
contemplated hereby, and for which the fair market value of the total
consideration paid by Penny and its Subsidiaries in such Acquisitions does not
exceed in the aggregate $100 million, or (ii) are Acquisitions of inventory in
the ordinary course of business consistent with past practice, Penny shall not,
and shall not permit any of its Subsidiaries to, acquire or agree to acquire, by
merging, amalgamating or consolidating with, by purchasing a substantial equity
interest in or a substantial portion of the assets of, by forming a partnership
or joint venture with, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof or
otherwise acquire or agree to acquire any assets that are material to Penny;
provided, however, that the foregoing shall not prohibit (A) internal
reorganizations, mergers, amalgamations or consolidations involving existing
Subsidiaries that would not present a material risk of any material delay in the
receipt of any Requisite Regulatory Approval or (B) the creation of new
Subsidiaries organized to conduct or continue activities otherwise permitted by
this Agreement.

 

(f)            No Dispositions.  Other than (i) any sale, lease, assignment,
encumbrances or other disposition of inventory in the ordinary course of
business consistent with past practice and (ii) dispositions of assets
(including Subsidiaries) if the book value thereof does not exceed in the
aggregate $5 million, Penny shall not, and shall not permit any of its
Subsidiaries to, sell,

 

47

--------------------------------------------------------------------------------


 

lease, assign, encumber or otherwise dispose of, or agree to sell, lease,
assign, encumber or otherwise dispose of, any of its assets.

 

(g)           Indebtedness.  Penny shall not, and shall not permit any of its
Subsidiaries to, incur, create or assume any indebtedness for borrowed money (or
modify any of the material terms of any such outstanding indebtedness),
guarantee any such indebtedness or issue or sell any debt securities or warrants
or rights to acquire any debt securities of Penny or any of its Subsidiaries or
guarantee any long-term debt securities of others, other than (i) in replacement
of existing or maturing debt (including related premiums and expenses),
(ii) utilization of Penny’s existing credit line, provided the total balance
outstanding does not exceed $350 million in the aggregate, solely for purposes
of (x) working capital and the making of capital expenditures, in each case in
the ordinary course of business consistent with past practice or
(y) acquisitions permitted by Section 5.1(e), or (iii) indebtedness of any
Subsidiary of Penny to Penny or to another Subsidiary of Penny; provided,
however, that nothing in this Section 5.1(g) shall prohibit Penny from granting
customers customary trade credit in the ordinary course of business and
consistent with past practices.

 

(h)           Other Actions.  Penny shall not, and shall not permit any of its
Subsidiaries to, intentionally take any action that would, or would reasonably
be expected (unless such action is required by applicable law) to, adversely
affect or delay the ability of the parties to obtain any of the Requisite
Regulatory Approvals without taking any action of the type referred to in
Section 6.3(b)(i).

 

(i)            Accounting Methods; Tax Matters.  Except as disclosed in any
Penny SEC Document filed prior to the date hereof, Penny shall not change in any
material respect its material methods of accounting in effect at December 31,
2013, except as required by changes in GAAP or applicable law, as concurred with
by Penny’s independent auditors.  Penny shall not, and shall not permit any of
its Subsidiaries to, make, change or revoke any material Tax election, change an
annual Tax accounting period, change any material Tax accounting method, file
any material amended Tax Return, enter into any closing agreement with respect
to a material amount of Taxes, settle, compromise or consent to any extension or
waiver of the limitation period applicable to any audit, assessment or claim for
material Taxes or surrender any right to claim a refund of a material amount of
Taxes.

 

(j)            Tax-Free Qualification.  Penny shall not, and shall not permit
any of its Subsidiaries to, take or cause to be taken any action, or knowingly
fail to take or cause to be taken any action, which action or failure to act
would reasonably be expected to prevent (A) the Merger from qualifying as a
reorganization within the meaning of Section 368(a) of the Code or (B) Red Lion
from being treated as a corporation under Section 367(a) of the Code with
respect to each transfer of property thereto in connection with the Merger
(other than a transfer by a shareholder that would be a “five-percent transferee
shareholder” (within the meaning of Treasury Regulation
Section 1.367(a)-3(c)(5)(ii)) of Red Lion immediately following the Merger that
does not enter into a five-year gain recognition agreement in the form provided
in Treasury Regulation Section 1.367(a)-8(c).

 

(k)           Compensation and Benefit Plans.  Except as required by applicable
law, Penny shall not and shall not permit its Subsidiaries to:  (i) increase the
wages, salaries, or

 

48

--------------------------------------------------------------------------------


 

incentive compensation or incentive compensation opportunities of any director,
officer, employee or other service provider of Penny or any of its Subsidiaries;
provided that such increases in cash compensation shall be permitted for any
individual who is not a director or senior executive of Penny in the ordinary
course of business consistent with past practice, but the aggregate amount of
all such increases among all such individuals shall not exceed $20 million (on
an annualized basis); (ii) increase or accelerate the accrual rate, vesting or
timing of payment or funding of, any compensation, severance, benefits or other
rights of any director, employee or other service provider of Penny or any of
its Subsidiaries or otherwise pay any amount to which any director, employee or
other service provider of Penny or any of its Subsidiaries is not entitled;
(iii) establish, adopt, or become a party to any new employment, severance,
retention, change in control, or consulting agreement or any employee benefit or
compensation plan, program, commitment, policy, practice, arrangement, or
agreement or amend, suspend or terminate any Penny Employee Benefit Plan;
provided that this clause shall not prohibit Penny or its Subsidiaries from
hiring at-will employees to replace employees who have left employment, so long
as such hiring (and the applicable employment terms) are consistent with past
practice; (iv) modify any Penny Stock Option, Restricted Penny Share, Penny
Share Unit or other equity-based award; (v) make any discretionary contributions
or payments to any trust or other funding vehicle or pay any discretionary
premiums in respect of benefits under any Penny Employee Benefit Plan; or
(vi) establish, adopt, enter into, amend, suspend or terminate any collective
bargaining agreement or other contract with any labor union, except as required
by the terms of any collective bargaining agreement or other contract with any
labor union in effect on the date hereof.

 

(l)            No Liquidation.  Penny shall not, and shall not permit any of its
Significant Subsidiaries to, adopt a plan of complete or partial liquidation or
resolutions providing for or authorizing such a liquidation or a dissolution,
restructuring, recapitalization or reorganization.

 

(m)          Litigation.  Penny shall not, and shall not permit any of its
Subsidiaries to, settle or compromise any material litigation other than
settlements or compromises of litigation where (i) the amount paid (less the
amount reserved for such matters by Penny and any insurance coverage applicable
thereto) in settlement or compromise, in each case, does not exceed $1 million
and (ii) if such settlement or compromise involves a grant of injunctive relief
against Penny or any of its Subsidiaries, such injunctive relief would not
reasonably be expected to materially impair the business of Penny and its
Subsidiaries, taken as a whole.

 

(n)           Insurance.  Penny shall not, and shall not permit any of its
Subsidiaries to, purchase any policies of directors’ and officers’ liability
insurance, except for renewals or replacement of such directors’ and officers’
liability insurance with annual premiums no more than 200% of the annual premium
paid by Penny with respect to the Existing D&O Policy.

 

(o)           Non-Competition.  Penny shall not, and shall not permit any of its
Subsidiaries to, enter into any contract, arrangement, commitment or
understanding that, after the Effective Time, would purport to limit the ability
of Navy or any of its Subsidiaries to compete in any line of business, in any
geographic area or with any person, or that requires referrals of business.

 

49

--------------------------------------------------------------------------------


 

(p)           Other Agreements.  Penny shall not, and shall not permit any of
its Subsidiaries to, agree to, or make any commitment to, take, or authorize,
any of the actions prohibited by this Section 5.1.

 

5.2.         Covenants of Navy.  During the period from the date hereof and
continuing until the earlier of the Effective Time and the termination of this
Agreement, Navy agrees as to the Red Lion Entities and the Red Lion Business
that, except as expressly permitted or expressly contemplated by this Agreement
or the other Transaction Agreements (including any schedules thereto) (including
as necessary for the Red Lion Restructuring), as set forth in Section 5.2 of the
Navy Disclosure Letter, as required in connection with the Red Lion
Restructuring or the Separation Agreement, as required by applicable law, or to
the extent that Penny shall otherwise consent in writing, which consent shall
not be unreasonably withheld, conditioned or delayed:

 

(a)           Ordinary Course.  Navy and its Subsidiaries shall carry on the Red
Lion Business in the ordinary course of business consistent with past practice
and use commercially reasonable efforts to preserve intact the Red Lion Business
organization, maintain its rights, franchises, licenses and other authorizations
issued by Governmental Entities and preserve its relationships with employees,
customers, suppliers and others having business dealings with the Red Lion
Business to the end that its goodwill and ongoing businesses shall not be
impaired in any material respect at the Effective Time.  Notwithstanding the
foregoing, no failure to act by Navy or any of its Subsidiaries with respect to
matters specifically prohibited by any other provisions of this Section 5.2
shall be deemed a breach of the preceding sentence.  Navy and its Subsidiaries
shall not (i) permit any member of the Red Lion Group to enter into any new
material line of business, (ii) change its or its Subsidiaries’ operating
policies in any respect that is material to the Red Lion Business, except as
required by law or by policies imposed by a Governmental Entity, (iii) incur or
commit to any capital expenditures or any obligations or liabilities in
connection therewith other than capital expenditures and obligations or
liabilities (A) incurred or committed to in the ordinary course of business
consistent with past practice and in any event not in excess of the amount set
forth in Section 5.2(a) of the Navy Disclosure Letter, in the aggregate, and
(B) required on an emergency basis or for the safety of individuals or
compliance with Environmental Laws in an amount not exceeding $5 million net of
insurance coverage for any individual event or occurrence, provided that Navy,
or a member of the Red Lion Group, shall notify Penny as promptly as practicable
of such expenditure, (iv) enter into or amend any agreement that has as its
subject matter a Navy Affiliate Transaction, or (v) except in the ordinary
course of business consistent with past practice, enter into any agreement that
would constitute a Red Lion Contract had such agreement been in effect on the
date hereof or amend or terminate any Red Lion Contract in any material respect,
or waive or grant any release or relinquishment of any material rights under, or
renew, any Red Lion Contract.

 

(b)           Dividends; Changes in Stock.  Except for transactions solely among
Red Lion and Navy or its wholly owned Subsidiaries, or as contemplated by the
Separation Agreement, Navy shall not permit any member of the Red Lion Group to,
(i) declare or pay any dividends on or make other distributions in respect of
any of its equity securities, (ii) split, combine, subdivide, consolidate or
reclassify any capital stock or issue or authorize or propose the issuance or
authorization of any other securities of any member of the Red Lion Group in
respect of, in lieu of or in substitution for, shares (except for any split,
combination, subdivision, consolidation or reclassification of capital stock of
a wholly owned Subsidiary of Red Lion or

 

50

--------------------------------------------------------------------------------


 

any issuance or authorization or proposal to issue or authorize any securities
of a wholly owned Subsidiary of Red Lion to Red Lion or another wholly owned
Subsidiary of Red Lion) or (iii) repurchase, redeem or otherwise acquire, or
permit any member of the Red Lion Group to redeem, repurchase or otherwise
acquire, any of its shares or any securities convertible into or exercisable for
any of its shares, except for any wholly owned Subsidiary of Red Lion.

 

(c)           Issuance of Securities.  Red Lion shall not, nor shall it permit
any of the member of the Red Lion Group to, issue, deliver or sell, or authorize
or propose the issuance, delivery or sale of, any of its shares of any class,
any Voting Debt, any stock appreciation rights, or any securities convertible
into or exercisable or exchangeable for, or any rights, warrants or options to
acquire, any such shares or Voting Debt, or enter into any agreement with
respect to any of the foregoing, other than issuances by a wholly owned
Subsidiary of its capital stock to its parent or to another wholly owned
Subsidiary of Red Lion.

 

(d)           Governing Documents, Etc. Red Lion shall not amend or propose to
amend the Red Lion MOA or the Red Lion Bye-laws or, except as permitted pursuant
to the Red Lion Restructuring or Section 5.2(e) or (f), enter into, or permit
any member of the Red Lion Group to enter into, a plan of consolidation, merger,
amalgamation or reorganization with any person other than a wholly owned
Subsidiary of Red Lion.

 

(e)           No Acquisitions.  Other than Acquisitions that:  (i) would not
reasonably be expected to materially delay, impede or affect the consummation of
the transactions contemplated by this Agreement in the manner contemplated
hereby, and (A) for which the fair market value of the total consideration paid
by the Red Lion Entities in such Acquisitions does not exceed in the aggregate
$100 million, or (B) are Acquisitions of inventory in the ordinary course of
business consistent with past practice, Red Lion shall not, and shall not permit
any member of the Red Lion Group to, acquire or agree to acquire, by merging,
amalgamating or consolidating with, by purchasing a substantial equity interest
in or a substantial portion of the assets of, by forming a partnership or joint
venture with, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof or
otherwise acquire or agree to acquire any assets that are material to Red Lion
and that are Red Lion Assets; provided, however, that the foregoing shall not
prohibit (A) internal reorganizations, mergers, amalgamations or consolidations
involving existing Subsidiaries that would not present a material risk of any
material delay in the receipt of any Requisite Regulatory Approval or (B) the
creation of new Subsidiaries organized to conduct or continue activities
otherwise permitted by this Agreement.

 

(f)            No Dispositions.  Other than (i) any sale, lease, assignment,
encumbrances or other disposition of inventory in the ordinary course of
business consistent with past practice and (ii) dispositions of assets
(including Subsidiaries) if the book value thereof does not exceed in the
aggregate $5 million, Navy shall not, and shall not permit any of its
Subsidiaries to, sell, lease, assign, encumber or otherwise dispose of, or agree
to sell, lease, assign, encumber or otherwise dispose of, any of the Red Lion
Assets.

 

(g)           Indebtedness.  Red Lion shall not, and shall not permit any member
of the Red Lion Group to, incur, create or assume any indebtedness for borrowed
money (or modify any of the material terms of any such outstanding
indebtedness), guarantee any such

 

51

--------------------------------------------------------------------------------


 

indebtedness or issue or sell any debt securities or warrants or rights to
acquire any debt securities of Red Lion or any member of the Red Lion Group or
guarantee any long-term debt securities of others, other than (i) in replacement
of existing or maturing debt (including related premiums and expenses),
(ii) utilization of Red Lion’s existing credit line, provided the total balance
outstanding does not exceed $350 million in the aggregate, solely for
(x) purposes of working capital and the making of capital expenditures, in each
case in the ordinary course of business consistent with past practice or
(y) acquisitions permitted by Section 5.2(e), (iii) indebtedness of any member
of the Red Lion Group to another member of the Red Lion Group, (iv) indebtedness
or guarantees that would not be Red Lion Liabilities (as defined in the
Separation Agreement), or (v) in connection with the Red Lion Financing;
provided, however, that nothing in this Section 5.2(g) shall prohibit Red Lion
from granting customers customary trade credit in the ordinary course of
business and consistent with past practices.  At or prior to the Closing, Red
Lion shall, and shall cause each member of the Red Lion Group to, pay,
discharge, compromise, settle, terminate or otherwise satisfy or cause to be
paid, discharged, compromised, settled, terminated or otherwise satisfied in
full all indebtedness for borrowed money (other than the Notes (as defined in
the Separation Agreement), the Red Lion Financing and indebtedness under the
Debt Financing Agreements) all guarantees any such indebtedness and all debt
securities or warrants or rights to acquire any debt securities of Red Lion as
well as all Liens related to any of the foregoing. Red Lion shall obtain
customary debt payoff letters and related ancillary documents in respect of the
foregoing, including evidence of the release of all Liens related thereto, and
deliver true copies thereof to Penny at least two business days prior to the
Closing Date.

 

(h)           Other Actions.  Navy shall not, and shall not permit any of its
Subsidiaries to, intentionally take any action that would, or would reasonably
be expected (unless such action is required by applicable law) to, adversely
affect or delay the ability of the parties to obtain any of the Requisite
Regulatory Approvals without taking any action of the type referred to in
Section 6.3(b)(i).

 

(i)            Accounting Methods; Tax Matters.  Red Lion shall not change in
any material respect its material methods of accounting in effect at
December 31, 2013 to the extent it relates solely to the Red Lion Business,
except as required by changes in GAAP or applicable law as concurred with by Red
Lion’s or Navy’s independent auditors.  Navy shall not permit any Red Lion
Entity to, make, change or revoke any material Tax election, change an annual
Tax accounting period, change any material Tax accounting method, file any
material amended Tax Return, enter into any closing agreement with respect to a
material amount of Taxes, settle, compromise or consent to any extension or
waiver of the limitation period applicable to any audit, assessment or claim for
material Taxes or surrender any right to claim a refund of a material amount of
Taxes.

 

(j)            Tax-Free Qualification.  Navy and Red Lion shall not, and shall
not permit any of the Red Lion Entities to, take or cause to be taken any
action, or knowingly fail to take or cause to be taken any action, which action
or failure to act would reasonably be expected to prevent (A) the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code
or (B) Red Lion from being treated as a corporation under Section 367(a) of the
Code with respect to each transfer of property thereto in connection with the
Merger (other than a transfer by a shareholder that would be a “five-percent
transferee shareholder” (within the

 

52

--------------------------------------------------------------------------------


 

meaning of Treasury Regulation Section 1.367(a)-3(c)(5)(ii)) of Red Lion
immediately following the Merger that does not enter into a five-year gain
recognition agreement in the form provided in Treasury Regulation
Section 1.367(a)-8(c)).

 

(k)           Compensation and Benefit Plans.  Except as required by applicable
law or in connection with actions generally applicable to employees of Navy and
its Subsidiaries in the relevant jurisdictions that are not specifically
targeted at employees of the Red Lion Entities, Navy shall not and shall not
permit the Red Lion Entities to:  (i) increase the wages, salaries, or incentive
compensation or incentive compensation opportunities of any director, officer,
employee or other service provider of any member of the Red Lion Group (or who
would be a director, officer, employee or other service provider of any member
of the Red Lion Group as of the Effective Time); provided that such increases in
cash compensation shall be permitted for any individual who is not a director or
senior executive of Red Lion in the ordinary course of business consistent with
past practice, but the aggregate amount of all such increases among all such
individuals shall not exceed $20 million (on an annualized basis); (ii) increase
or accelerate the accrual rate, vesting or timing of payment or funding of, any
compensation, severance, benefits or other rights of any director, employee or
other service provider of Red Lion or any member of the Red Lion Group (or who
would be a director, employee or other service provider of Red Lion or any
member of the Red Lion Group as of the Effective Time) or otherwise pay any
amount to which any director, employee or other service provider of any member
of the Red Lion Group is not entitled (or who would be a director, employee or
other service provider of Red Lion or any member of the Red Lion Group as of the
Effective Time); (iii) establish, adopt, or become a party to any new
employment, severance, retention, change in control or consulting agreement or
any employee benefit or compensation plan, program, commitment, policy,
practice, arrangement, or agreement or amend, suspend or terminate any Red Lion
Employee Benefit Plan; provided that this clause shall not prohibit the Red Lion
Entities from hiring at-will employees to replace employees who have left
employment, so long as such hiring (and the applicable employment terms) are
consistent with past practice; (iv) make any discretionary contributions or
payments to any trust or other funding vehicle or pay any discretionary premiums
in respect of benefits under any Red Lion Employee Benefit Plan; (v) establish,
adopt, enter into, amend, suspend or terminate any collective bargaining
agreement or other contract with any labor union, except as required by the
terms of any collective bargaining agreement or other contract with any labor
union in effect on the date hereof; (vi) take any action that would constitute a
“plant closing” or “mass layoff” at any Red Lion Facility (as defined in the
Separation Agreement) under the Worker Adjustment and Retraining Notification
Act or (vii) transfer the employment or service relationship of any employee of,
or independent contractor providing services to a Red Lion Entity so that such
individual is no longer employed by or contracted with a Red Lion Entity.

 

(l)            No Liquidation.  Red Lion shall not, and shall not permit any of
the members of the Red Lion Group to, adopt a plan of complete or partial
liquidation or resolutions providing for or authorizing such a liquidation or a
dissolution, restructuring, recapitalization or reorganization.

 

(m)          Litigation.  Navy shall not, and shall not permit any of its
Subsidiaries to, settle or compromise any material litigation primarily relating
to the Red Lion Business if such settlement or compromise involves a grant of
injunctive relief against Red Lion or any of the Red

 

53

--------------------------------------------------------------------------------


 

Lion Entities unless injunctive relief would not reasonably be expected to
materially impair the Red Lion Business.

 

(n)           Insurance.  Navy shall not permit any member of the Red Lion Group
to purchase any policies of directors’ and officers’ liability insurance, except
to the extent set forth in Section 6.10(c).

 

(o)           Non-Competition.  Navy shall not, and shall not permit any of its
Subsidiaries to, enter into any contract, arrangement, commitment or
understanding that, after the Effective Time, would (1) purport to limit the
ability of Red Lion or any of its Subsidiaries to compete in those lines of
business and those geographic areas in which the Red Lion Group will be
permitted to engage immediately following the Effective Time pursuant to the
Alliance Agreement (including with any person with whom the Red Lion Group will
be permitted to engage in business immediately following the Effective Time
pursuant to the Alliance Agreement) or (2) require Red Lion or any of its
Subsidiaries to refer business.

 

(p)           Other Agreements. Navy shall not, and shall not permit any of the
Red Lion Entities to, agree to, or make any commitment to, take, or authorize,
any of the actions prohibited to be taken by such person by this Section 5.2.

 

ARTICLE VI
ADDITIONAL AGREEMENTS

 

6.1.         Preparation of Proxy Statement; Penny Stockholders Meeting. 
(a) (i) As promptly as practicable following the date of this Agreement, Navy
and Penny shall cooperate in preparing, and shall file, as applicable, with the
SEC a proxy statement relating to the Penny Stockholders Meeting (such proxy
statement, as amended or supplemented from time to time, the “Proxy Statement”)
and a registration statement on Form S-4 with respect to the issuance of Red
Lion Common Shares in the Merger (such registration statement on Form S-4, and
any amendments or supplements thereto, the “Form S-4”), in which the Proxy
Statement will be included as a prospectus.  Each of Navy and Penny shall use
reasonable best efforts to have the Form S-4 declared effective under the
Securities Act and the Proxy Statement cleared by the SEC as promptly as
practicable after such filing.  Penny shall use reasonable best efforts to cause
the Proxy Statement to be mailed to holders of Penny Common Stock as promptly as
practicable after the Form S-4 is declared effective.

 

(ii)           If at any time prior to the Effective Time there shall occur
(i) any event with respect to Penny or any of its Subsidiaries, or with respect
to other information supplied by Penny for inclusion in the Form S-4 or the
Proxy Statement or (ii) any event with respect to Navy, or with respect to
information supplied by Navy for inclusion in the Form S-4 or the Proxy
Statement, in either case, which event is required to be described in an
amendment of, or a supplement, to the Form S-4 or the Proxy Statement, such
event shall be so described, and such amendment or supplement shall be promptly
filed with the SEC and, as required by law, disseminated to the shareholders of
Penny.

 

(iii)          Each of Navy and Penny shall promptly notify the other of the
receipt of any comments from the SEC or its staff or any other appropriate
government

 

54

--------------------------------------------------------------------------------


 

official and of any requests by the SEC or its staff or any other appropriate
government official for amendments or supplements to any of the filings with the
SEC in connection with the Merger and other transactions contemplated hereby or
for additional information and shall supply the other with copies of all
correspondence between Penny or any of its representatives, or Navy or any of
its representatives, as the case may be, on the one hand, and the SEC or its
staff or any other appropriate government official, on the other hand, with
respect thereto.  Navy and Penny shall use their respective reasonable best
efforts to respond to any comments of the SEC with respect to the Form S-4 and
the Proxy Statement as promptly as practicable.  Navy and Penny shall cooperate
with each other and provide to each other all information necessary in order to
prepare the Form S-4 and the Proxy Statement, and shall provide promptly to the
other party any information such party may obtain that could necessitate
amending any such document.

 

(b)           Penny shall duly take all lawful action to call, set a record date
for, give notice of, convene and hold a meeting of its stockholders as promptly
as practicable following the date upon which the Form S-4 becomes effective
(including any adjournment or postponement thereof, the “Penny Stockholders
Meeting”) for the purpose of obtaining the Required Penny Vote with respect to
the transactions contemplated by this Agreement.  Notwithstanding anything to
the contrary contained in this Agreement, Penny may adjourn or postpone the
Penny Stockholders Meeting, (i) after consultation with Navy, and with Navy’s
consent (not to be unreasonably withheld, conditioned or delayed) if as of the
time for which the Penny Stockholders Meeting is originally scheduled there are
insufficient shares of Penny Common Stock represented (either in person or by
proxy) to constitute a quorum necessary to conduct business as such meeting or
to obtain the Required Penny Vote, (ii) after consultation with Navy, to allow
reasonable additional time for the filing and/or mailing of any supplemental or
amended disclosure that Penny has determined after consultation with outside
legal counsel is necessary under applicable law and for such supplemental or
amended disclosure to be disseminated and reviewed by the Penny stockholders
prior to the Penny Stockholders Meeting, (iii) if Penny has delivered a written
notice of a Superior Proposal or an Intervening Event in accordance with
Section 6.4(b) and the applicable time periods contemplated by
Section 6.4(b) for revisions to this Agreement would extend beyond the Penny
Stockholders Meeting, until a date no earlier than five Business Days following
the time at which such time periods have expired (or, if earlier, the date three
Business Days before the End Date) and no more than 15 Business Days following
the time at which such time periods have expired or (iv) if Merger Sub has not
become a party to this Agreement prior to the mailing of the Proxy Statement. 
Unless it is permitted to make a Change in Penny Recommendation (as defined
below) pursuant to Section 6.4(b), Penny shall use reasonable best efforts to
solicit the approval of its stockholders of the matters comprising the Required
Penny Vote and the Penny Board shall recommend approval of the matters
comprising the Required Penny Vote by the stockholders of Penny to the effect as
set forth in Section 4.1(n) (the “Penny Recommendation”) and shall not (nor
shall any committee thereof) (w) withdraw, qualify or modify (or propose to
withdraw, qualify or modify) in any manner adverse to Navy such recommendation,
(x) fail to include the such recommendation in the Proxy Statement, (y) take any
action with respect to any tender offer or exchange offer for the shares of
Penny Common Stock (including by disclosing that it is taking no position with
respect to the acceptance of such tender offer or exchange offer by its
shareholders) other than a recommendation against such offer that reaffirms the
Penny Recommendation or (z) adopt, approve or recommend, or publicly propose to
adopt, approve or recommend, any letter of intent,

 

55

--------------------------------------------------------------------------------


 

agreement, commitment or agreement in principle with respect to any Acquisition
Proposal (collectively, a “Change in Penny Recommendation”).  Notwithstanding
any Change in Penny Recommendation, unless this Agreement shall have been
terminated in accordance with its terms, Penny shall submit this Agreement to
the stockholders of Penny at the Penny Stockholders Meeting for the purpose of
approving the matters comprising the Required Penny Vote, and nothing contained
herein shall be deemed to relieve Penny of such obligation.

 

6.2.         Access to Information; Confidentiality.  Subject to the agreement,
dated as of February 28, 2014 between Penny and Blue (the “Confidentiality
Agreement”), and subject to applicable law, upon reasonable notice, each of
Navy, Red Lion and Penny shall, and shall cause its respective Subsidiaries to,
afford to each other and their respective officers, directors, employees,
accountants, counsel, financial advisors, accountants and other agents and
representatives (collectively, “Representatives”), reasonable access during
normal business hours and upon reasonable prior notice during the period prior
to the Effective Time to all its respective properties, books, contracts,
commitments, personnel and records and, during such period, each of Red Lion and
Penny shall, and shall cause each of its respective Subsidiaries to, furnish
promptly to the other (a) a copy of each material report, schedule, registration
statement and other document filed by it with any Governmental Entity and
(b) all other information concerning its business, properties and personnel as
Navy or Penny may reasonably request.  No review pursuant to this Section 6.2
shall affect any representation or warranty made by any party in this Agreement
or any certificate delivered pursuant hereto.  Each party will hold, and will
cause its respective Representatives and affiliates to hold, any nonpublic
information in accordance with the terms of the Confidentiality Agreement.  Any
such investigation pursuant to this Section 6.2 shall be conducted in such a
manner as not to interfere unreasonably with the business or operations of Navy,
Red Lion or Penny, as the case may be.  No party nor any of its Subsidiaries
shall be required to provide access to or to disclose information where such
access or disclosure would violate or prejudice the rights of its customers,
jeopardize the attorney-client privilege of the institution in possession or
control of such information or contravene any law, rule, regulation, order,
judgment, decree or binding agreement entered into prior to the date hereof. 
Notwithstanding the foregoing, no party shall be required to disclose personnel
records relating to individual performance or evaluation records, medical
histories, or other information the disclosure of which would violate applicable
law.  To the extent practicable, the parties will make appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply.

 

6.3.         Reasonable Best Efforts.  (a) Subject to the terms and conditions
of this Agreement, each party will use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under this Agreement and applicable laws,
rules and regulations to consummate the Merger and the other transactions
contemplated by this Agreement as soon as practicable after the date hereof and
in no event after the End Date, including preparing and filing as promptly as
practicable all documentation to effect all necessary applications, notices,
filings and other documents and to obtain as promptly as practicable all
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods required from, any Governmental
Entity, including pursuant to the HSR Act, and all other consents, waivers,
orders, approvals, permits, rulings, authorizations and clearances necessary or
advisable to be obtained from any third party in order to consummate the Merger
or any of the other transactions contemplated by this Agreement.  In

 

56

--------------------------------------------------------------------------------


 

furtherance and not in limitation of the foregoing, each party agrees (i) (A) to
make, as promptly as practicable, and in any event no later than 15 Business
Days from the date hereof, an appropriate filing of a Notification and Report
Form pursuant to the HSR Act and (B) to make, as promptly as reasonably
practicable such other notifications and filings as are required under any
Merger Control Laws with respect to the transactions contemplated hereby that
the Parties agree are required to be made, and (ii) to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act, or Merger Control Law by such authorities and
to use reasonable best efforts to cause the expiration or termination of the
applicable waiting periods under the HSR Act and any Merger Control Law and to
secure any clearances and authorizations under Merger Control Laws on or before
the End Date.

 

(b)           Each of Navy and Penny shall, in connection with the efforts
referenced in Section 6.3(a), use its reasonable best efforts to (i) cooperate
in all respects with each other in connection with any filing or submission and
in connection with any investigation or other inquiry, including any proceeding
initiated by a private party, (ii) promptly inform the other party of the status
of any of the matters contemplated hereby, including providing the other party
with a copy of any written communication (or summary of oral communications)
received by such party from, or given by such party to, the Antitrust Division
of the Department of Justice, the Federal Trade Commission or any other
Governmental Entity and of any written communication (or summary of oral
communications) received or given in connection with any proceeding by a private
party, in each case regarding any of the transactions contemplated hereby, and
(iii) consult with each other in advance to the extent practicable of any
meeting or teleconference with any such Governmental Entity or, in connection
with any proceeding by a private party, with any such other person, and to the
extent permitted by any such Governmental Entity or other person, give the other
party the opportunity to attend and participate in such meetings and
teleconferences.

 

(c)           In furtherance and not in limitation of the covenants of the
parties contained in this Section 6.3, (i) if (A) any objections are asserted
with respect to the transactions contemplated hereby under any law, rule,
regulation, order or decree (including the HSR Act), (B) any administrative or
judicial action or proceeding is instituted (or threatened to be instituted) by
any Governmental Entity or private party challenging the Merger or the other
transactions contemplated hereby as violative of any law, rule, regulation,
order or decree (including the HSR Act) or that would otherwise prevent,
materially delay or materially impede the consummation of the Merger or the
other transactions contemplated hereby, or (C) any law, rule, regulation, order
or decree is enacted, entered, promulgated or enforced by a Governmental Entity
that would make the Merger or the other transactions contemplated hereby illegal
or would otherwise prevent, materially delay or materially impede the
consummation of the Merger or the other transactions contemplated hereby, then
(ii) each of Penny and Navy shall use its reasonable best efforts to resolve any
such objections, actions or proceedings so as to permit the consummation of the
transactions contemplated by this Agreement, including agreeing to sell, swap,
hold separate or otherwise dispose of or conduct its or its Subsidiaries’
business or assets in a specified manner, or selling, swapping, holding separate
or otherwise disposing of or conducting its or its Subsidiaries’ business or
asset in a specified manner, which would resolve such objections, actions or
proceedings such that the Merger can reasonably likely to be consummated by the
End Date.  Notwithstanding the foregoing or any other provision in this

 

57

--------------------------------------------------------------------------------


 

Agreement to the contrary, nothing in this Section 6.3 shall require, or be
deemed to require the taking of any of the foregoing actions:  (x) by any member
of the Navy Group (as defined in the Separation Agreement); or (y) by any other
party that (i) is not conditional on the consummation of the Merger or
(ii) would reasonably be expected to result in a Material Adverse Effect on the
Red Lion Business or Red Lion after giving effect to the Merger.

 

(d)           In furtherance and not in limitation of the covenants of the
parties contained in this Section 6.3, if any of the events specified in
Section 6.3(c)(i)(B) or (C) occurs, then each of Navy and Penny shall cooperate
in all respects with each other and use its reasonable best efforts, subject to
Section 6.3(c), to vigorously contest and resist any such administrative or
judicial action or proceeding and to have vacated, lifted, reversed or
overturned any judgment, injunction or other decree or order, whether temporary,
preliminary or permanent, that is in effect and that prevents, materially delays
or materially impedes the consummation of the Merger or the other transactions
contemplated by this Agreement and to have such law, rule, regulation, order or
decree repealed, rescinded or made inapplicable so as to permit consummation of
the transactions contemplated by this Agreement, and each of Navy and Penny
shall use its reasonable best efforts to defend, at its own cost and expense,
any such administrative or judicial actions or proceedings.

 

(e)           Each of Penny and Navy and their respective Boards of Directors
shall, if any “moratorium,” “control share,” “fair price” or other anti-takeover
law or regulation becomes applicable to this Agreement, the Merger, or any other
transactions contemplated hereby, use reasonable best efforts to ensure that the
Merger and the other transactions contemplated by this Agreement may be
consummated as promptly as practicable on the terms contemplated hereby and
otherwise to minimize the effect of such law or regulation on this Agreement,
the Merger and the other transactions contemplated hereby.

 

6.4.         Acquisition Proposals.  (a) Except as permitted by this
Section 6.4, Penny shall not, and shall cause each of its Subsidiaries (and any
of the employees or directors of it or its Subsidiaries) not to, and shall use
its reasonable best efforts to cause its and their respective Representatives
not to, directly or indirectly, (i) initiate, solicit, knowingly encourage or
knowingly facilitate any inquiries regarding, or the making of any proposal or
offer relating to, any transaction (other than any the transaction permitted or
contemplated by this Agreement) to effect (A) a merger, reorganization, share
exchange, consolidation, business combination, recapitalization, liquidation,
dissolution or similar transaction involving it or any of its Subsidiaries whose
assets, taken together, constitute 15% or more of the consolidated assets
(including stock of its Subsidiaries) of Penny and its Subsidiaries, taken as a
whole, based on fair market value, (B) any direct or indirect sale of, or tender
or exchange offer for, Penny’s voting securities, in one or a series of related
transactions, that, if consummated, would result in any person (or the
shareholders of such person) beneficially owning securities representing 15% or
more of Penny’s total voting power (or of the surviving parent entity in such
transaction) or (C) any direct or indirect sale (including through acquisition
of stock in any Subsidiary of Penny), in one or a series of related
transactions, of assets or businesses of Penny or its Subsidiaries constituting
15% or more of the consolidated assets or revenues of Penny and its
Subsidiaries, taken as a whole (any such proposal, offer or transaction (other
than a proposal or offer made by Navy or an affiliate thereof) being hereinafter
referred to as an “Acquisition Proposal”), (ii) have any discussions with or
provide any confidential information or data relating to Penny or any of

 

58

--------------------------------------------------------------------------------


 

its Subsidiaries to any person relating to an Acquisition Proposal, or engage in
any negotiations concerning an Acquisition Proposal or (iii) approve, recommend,
execute or enter into, or propose to approve, recommend, execute or enter into,
any letter of intent, agreement in principle, merger agreement, asset purchase
or share exchange agreement, option agreement or other agreement related to any
Acquisition Proposal (other than an Acceptable Confidentiality Agreement entered
into pursuant to Section 6.4(b)(i)) or propose or agree to do any of the
foregoing.  Nothing in this Section 6.4 shall prohibit Penny, or its Board of
Directors, directly or indirectly through any officer, employee or
Representative, informing any person that Penny is a party to this Agreement and
referring such person to this Section 6.4.

 

(b)           Notwithstanding anything in this Agreement to the contrary, Penny
or the Penny Board shall be permitted to (A) to the extent applicable, comply
with Rule 14d-9 and Rule 14e-2, or make any “stop-look-listen” communication to
the Penny stockholders pursuant to Rule 14d-9(f), each as promulgated under the
Exchange Act with regard to an Acquisition Proposal, provided that this
Section 6.4(b)(A) shall not permit Penny or the Penny Board to make a Change in
Penny Recommendation except as expressly permitted by Section 6.4(b)(C) or
Section 6.4(b)(D), (B) engage in any discussions or negotiations with, or
provide any confidential information or data and afford access to the business,
properties, assets, books or records of Penny or any of its Subsidiaries to, any
person in response to an unsolicited (after the date hereof) bona fide, written
Acquisition Proposal by any such person made after the date hereof under
circumstances not resulting from any breach of this Section 6.4, (C) effect a
Change in Penny Recommendation or terminate this Agreement in accordance with
Section 8.1(h) in order to enter into a binding written agreement with respect
to a Superior Proposal, in each case in response to an unsolicited (after the
date hereof) bona fide written Acquisition Proposal by any such person made
after the date hereof under circumstances not resulting from any breach of this
Section 6.4 or (D) effect a Change in Penny Recommendation in response to an
Intervening Event, in each case if and only to the extent that:

 

(i)            in the case of clause (B) above, (I) the Penny Stockholders
Meeting has not occurred, (II) Penny has complied with this Section 6.4 in all
material respects, (III) the Penny Board, after consultation with its financial
advisors and outside legal counsel, has determined in good faith that such
Acquisition Proposal constitutes a Superior Proposal or is reasonably likely to
lead to a Superior Proposal and (IV) prior to providing any information or data
or access (in each case as described in clause (B) above) to any person in
connection with an Acquisition Proposal, Penny shall enter into a
confidentiality agreement with such person having provisions as to
confidentiality that are no less favorable to Penny than those contained in the
Confidentiality Agreement (an “Acceptable Confidentiality Agreement”), provided
that such confidentiality agreement shall not prohibit compliance by Penny with
any of the provisions of this Section 6.4;

 

(ii)           in the case of clause (C) above, (I) the Penny Stockholders
Meeting has not occurred, (II) Penny has complied with this Section 6.4 in all
material respects, (III) the Penny Board, after consultation with its financial
advisors and outside legal counsel, has determined in good faith that such
Acquisition Proposal constitutes a Superior Proposal and, after consultation
with its outside legal counsel, has determined in good faith that failure to
take such action would be inconsistent with the fiduciary duties of the
directors of Penny under applicable law and that, (IV) Penny has notified Navy
in

 

59

--------------------------------------------------------------------------------


 

writing, at least three Business Days in advance, of its intention to effect
such action (which notice shall include a copy of the relevant proposed
transaction agreements and a copy of any financing commitments relating
thereto); provided that such notice shall be given again in the event of any
revision to the financial terms or other material terms such Superior Proposal;
provided, further, however, that such subsequent three Business Day notice
period shall be shortened to the longer of two Business Days and the time
remaining on the prior notice period if the only change to the material terms of
such Superior Proposal is a change of price, (V) prior to taking such action,
Penny has, and has caused its financial and legal advisors to, negotiate with
Navy in good faith to enable Navy to propose in writing revisions to the terms
and conditions of this Agreement such that such Acquisition Proposal would no
longer constitute a Superior Proposal, and (VI) following the end of such notice
period, the Penny Board shall have considered in good faith any changes to this
Agreement proposed in writing by Navy, and shall have determined in good faith,
after consultation with its financial advisors and outside legal counsel, that
notwithstanding such proposed changes, such Acquisition Proposal remains a
Superior Proposal; and

 

(iii)          in the case of clause (D) above, (I) the Penny Stockholders
Meeting has not occurred, (II) Penny has complied with this
Section 6.4(b)(iii) in all material respects, (III) the Penny Board, after
consultation with its outside legal counsel, has determined in good faith that
failure to make a Change in Penny Recommendation would be inconsistent with the
fiduciary duties of the directors of Penny under applicable law, provided,
however, that such action shall not be in response to an Acquisition Proposal or
a Superior Proposal (which is addressed in clause (ii) above), (IV) Penny has
notified Navy in writing, at least three Business Days in advance, of its
intention to effect a Change in Penny Recommendation (which notice shall include
a reasonable description of the Intervening Event that serves as the basis of
such Change in Penny Recommendation); provided that such three Business Day
notice shall be given again in the event of any change to the material facts and
circumstances relating to such Intervening Event, (V) prior to effecting such a
Change in Penny Recommendation, Penny has, and has caused its financial and
legal advisors to, negotiate with Navy in good faith to enable Navy to propose
in writing revisions the terms and conditions of this Agreement in such a manner
that would obviate the need for making such Change in Penny Recommendation, and
(VI) following the end of such notice period, the Penny Board shall have
considered in good faith any changes to this Agreement proposed in writing by
Navy, and shall have determined in good faith, after consultation with its
outside legal counsel, that notwithstanding such proposed changes, the failure
to make a Change in Penny Recommendation would be inconsistent with the
fiduciary duties of the directors of Penny under applicable law.

 

(c)           Penny shall notify Navy as promptly as practicable of any request
for information related to a potential Acquisition Proposal or any Acquisition
Proposal received by Penny or any of its Representatives, orally and in writing,
indicating, in connection with such notice, the identity of such person and the
material terms and conditions of any such Acquisition Proposal (including a copy
thereof if in writing and any related available material documentation or
correspondence), and in any event Penny shall provide written notice to Navy of
such Acquisition Proposal or requests for information and initiation of such
discussions or

 

60

--------------------------------------------------------------------------------


 

negotiations by the end of the Business Day (New York time) following the day on
which such event occurs.  Penny agrees that it will keep Navy promptly and
reasonably apprised of the status and material terms of any such Acquisition
Proposal (including whether withdrawn or rejected) and the status and nature of
all information requested, and in any event Penny shall provide Navy with
written notice of any material development with respect to any of the foregoing
by the end of the Business Day (New York time) following the day on which such
development occurs.  Penny also agrees to provide Navy with any information that
it provides to the third party making the request therefor substantially
contemporaneously with providing such information to such third party, unless
Navy has already been provided with such information.

 

(d)           Penny (i) will and will cause its Subsidiaries, and its and their
Representatives to, cease immediately and terminate any and all existing
solicitation, knowing encouragement, knowing facilitation, discussions or
negotiations with any third parties (other than Navy and its affiliates and its
and their Representatives) conducted heretofore with respect to any Acquisition
Proposal, (ii) will not, and will cause its Subsidiaries not to, release any
third party from, or waive any provisions of, any confidentiality or standstill
agreement to which it or any of its Subsidiaries is a party with respect to any
Acquisition Proposal and (iii) will and will cause its Subsidiaries to enforce,
to the fullest extent permitted under applicable law, the provisions of any such
agreement, including by seeking to obtain injunctions to prevent any breaches of
such agreements and to enforce specifically the terms and provisions thereof in
any court having jurisdiction.  Penny agrees that it will use reasonable best
efforts to promptly inform its and its Subsidiaries’ respective directors,
officers, key employees, agents and representatives of the obligations
undertaken in this Section 6.4. Penny shall, if it has not already done so,
promptly request, to the extent it has a contractual right to do so, that each
person, if any, that has heretofore executed a confidentiality agreement within
the twelve months prior to the date hereof in connection with its consideration
of any Acquisition Proposal return or destroy all confidential information or
data heretofore furnished to any person by or on behalf of Penny or any of its
Subsidiaries.

 

(e)           For purposes of this Agreement, “Superior Proposal” means a bona
fide written Acquisition Proposal that the Penny Board determines in good faith,
after consultation with its financial advisors and outside legal counsel, taking
into account all legal, financial, regulatory, timing and other aspects of the
proposal, all conditions contained therein and the person making the proposal,
is more favorable to the stockholders of Penny, from a financial point of view,
than the transactions contemplated by this Agreement (after giving effect to any
adjustments to the terms and provisions of this Agreement committed to in
writing by Penny in response to such Acquisition Proposal); provided that, for
purposes of this definition of “Superior Proposal,” the term “Acquisition
Proposal” shall have the meaning assigned to such term in Section 6.4(a), except
that the reference to “15% or more” in the definition of “Acquisition Proposal”
shall be deemed to be a reference to “50%”.

 

(f)            For purposes of this Agreement, “Intervening Event” means a
material Event that was not known by or reasonably foreseeable to the Penny
Board, as of the signing of this Agreement (or if known or reasonably
foreseeable, the magnitude or consequences of which were not known or understood
by, or not reasonably foreseeable by, the Penny Board as of the signing of this
Agreement), which Event, magnitude or consequence becomes known to the Penny
Board before obtaining the Required Penny Vote; provided, that (i) in no event
shall any

 

61

--------------------------------------------------------------------------------


 

action taken by either party pursuant to and in compliance with the affirmative
covenants set forth in Section 6.3 of this Agreement, and the consequences of
any such action, constitute an Intervening Event, (ii) in no event shall any
changes in prevailing economic or market conditions of the securities, credit or
financial markets in the United States or elsewhere or any changes or events,
affecting the industries in which the Red Lion Business operates generally,
including changes in market prices (except to the extent those changes or events
have a materially disproportionate effect on the Red Lion Business relative to
other similarly situated participants in the industries in which it operates)
constitute an Intervening Event, (iii) in no event shall any failure, in and of
itself, by the Red Lion Business to meet any internal or published projections
or forecasts in respect of revenues, earnings or other financial or operating
metrics constitute an Intervening Event (it being understood that the facts or
occurrences giving rise to or contributing to such failure may be taken into
account) and (iv) in no event shall the receipt, existence of or terms of an
Acquisition Proposal or any inquiry relating thereto or the consequences thereof
constitute an Intervening Event.

 

6.5.         Stock Exchange Listing.  Red Lion and Navy shall use reasonable
best efforts to cause (i) the Red Lion Common Shares to be issued in the Merger,
(ii) the Red Lion Common Shares to be owned by Navy following the Red Lion
Restructuring and (iii) the Red Lion Common Shares to be reserved for issuance
upon the exercise of an option to acquire Red Lion Common Shares, to be approved
for listing on NYSE, subject to official notice of issuance, prior to the
Closing Date.

 

6.6.         Employee Benefit Plans.  Nothing contained in this Agreement shall
(a) constitute or be deemed to be an amendment to any Penny Employee Benefit
Plan or Red Lion Employee Benefit Plan or any other compensation or benefit
plan, program, practice, policy, agreement or arrangement of Penny, Navy, Red
Lion, the Surviving Corporation or any of their respective Subsidiaries;
(b) prevent the amendment or termination of any Penny Employee Benefit Plan or
Red Lion Employee Benefit Plan or interfere with the right or obligation of Red
Lion, Navy or the Surviving Corporation to make such changes as are deemed
necessary to conform with applicable law or regulation (including Section 409A
of the Code); or (c) limit the right of Red Lion, Navy, the Surviving
Corporation or any of their respective Subsidiaries to terminate the employment
or service of any employee or other service provider at any time.

 

6.7.         Section 16 Matters.  Assuming that Penny delivers to Red Lion the
Section 16 Information (as defined below) reasonably in advance of the Effective
Time, the Board of Directors of Red Lion, or a committee of Non-Employee
Directors thereof (as such term is defined for purposes of Rule 16b-3(d) under
the Exchange Act), shall reasonably promptly thereafter and in any event prior
to the Effective Time adopt a resolution providing that the receipt by the
Insiders (as defined below) of Penny of Red Lion Common Shares in exchange for
shares of Penny Common Stock (including Restricted Penny Shares) pursuant to the
transactions contemplated hereby and to the extent such securities are listed in
the Section 16 Information provided by Penny to Red Lion prior to the Effective
Time, is intended to be exempt from liability pursuant to Section 16(b) under
the Exchange Act such that any such receipt shall be so exempt.  “Section 16
Information” shall mean information accurate in all material respects regarding
the Insiders of a person, the number of shares of the capital stock held by each
such Insider, and the number and description of options, stock appreciation
rights, restricted shares and other stock-based awards held by each such
Insider.  “Insiders,” with respect to a person,

 

62

--------------------------------------------------------------------------------


 

shall mean those officers and directors of such person who are subject to the
reporting requirements of Section 16(a) of the Exchange Act and who are listed
in the Section 16 Information.

 

6.8.         Fees and Expenses.  Whether or not the Merger is consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expense, except as otherwise provided in Section 8.2 hereof and except that
(a) if the Merger is consummated, Red Lion or the Surviving Corporation shall
pay, or cause to be paid, any and all property or transfer Taxes imposed on
either Penny or Red Lion or their Subsidiaries in connection with the Merger,
and (b) expenses incurred in connection with filing, printing and mailing the
Proxy Statement and the Form S-4 and filing fees paid to Governmental Entities
with respect to the transactions contemplated hereby pursuant to the HSR Act
shall be shared equally by Navy and Penny.

 

6.9.         Governance.  (a) Navy and Red Lion shall cause the number of
directors that will comprise the full Board of Directors of Red Lion on the
Closing Date to be seven (7), consisting of the following individuals:  Randall
C. McMullen, Jr., Michael K. Roemer, H. H. Wommack, Laura Doerre, Siggi
Meissner, William Restrepo and Joshua E. Comstock; provided, that if Penny and
Navy reasonably determine that a majority of the members the Board of Directors
of Red Lion would not be independent directors pursuant to the standard of
independence under the rules and regulations of the NYSE (“Independent
Directors”) if composed of such seven individuals, then, prior to the mailing of
the Proxy Statement, Navy shall designate one or more Independent Directors to
replace individuals on the foregoing list who are not Independent Directors so
as to ensure that a majority of the members the Board of Directors of Red Lion
would be Independent Directors; provided, further, that in such a case Navy
shall replace the fewest number of individuals necessary to ensure that a
majority of the members the Board of Directors of Red Lion would be Independent
Directors; and provided, further, that any references in this Agreement to an
individual who has been so replaced shall be deemed to be references to the
designated replacement.  The Board of Directors of Red Lion shall be divided
into three classes.  Randall C. McMullen, Jr. and Laura Doerre shall be in the
first class of directors, Michael K. Roemer and Siggi Meissner shall be in the
second class of directors, and H. H. Wommack, William Restrepo and Joshua E.
Comstock shall be in the third class of directors.  Each director in the first
class shall (unless such director ceases to be in office in accordance with the
Red Lion Bye-laws) serve initially until the conclusion of the first annual
general meeting of the shareholders of Red Lion following the Effective Time,
and subsequently shall (unless such director ceases to be in office in
accordance with the Red Lion Bye-laws) serve for three-year terms, each
concluding at the third annual general meeting of the shareholders of Red Lion
after such class of directors was last appointed or reappointed.  Each director
in the second class shall (unless such director ceases to be in office in
accordance with the Red Lion Bye-laws) serve initially until the conclusion of
the second annual general meeting of the shareholders of Red Lion following the
Effective Time, and subsequently shall (unless such director ceases to be in
office in accordance with the Red Lion Bye-laws) serve for three-year terms,
each concluding at the third annual general meeting of the shareholders of Red
Lion after such class of directors was last appointed or reappointed.  Each
director in the third class shall (unless such director ceases to be in office
in accordance with the Red Lion Bye-laws) serve initially until the conclusion
of the third annual general meeting of the shareholders of Red Lion following
the Effective Time, and subsequently shall (unless such director ceases to be in
office in accordance

 

63

--------------------------------------------------------------------------------


 

with the Red Lion Bye-laws) serve for three-year terms, each concluding at the
third annual general meeting of the shareholders of Red Lion after such class of
directors together was last appointed or reappointed.  At each annual election
thereafter, the successors of the directors of the class whose term expires in
that year shall be elected to hold office for a term of three years, so that the
term of office of one class of directors shall expire each year.

 

(b)           The committees of the Board of Directors of Red Lion shall be
comprised fully of independent directors and shall initially be an audit
committee, a compensation committee and a governance and nominating committee. 
At or prior to the Effective Time, Red Lion will adopt governance guidelines
providing that, in the event any director has a conflict of interest with Red
Lion with regard to an item, such conflicted director shall not participate in
any discussions or voting related to the conflicted item.

 

(c)           On or prior to the Effective Time, the Board of Directors of Red
Lion shall take such actions as are necessary to cause the individuals set forth
in Exhibit 6.9(c) to be elected or appointed to the offices of Red Lion
specified in such Exhibit as of the Effective Time.

 

(d)           Effective as of the Effective Time, the current Chief Executive
Officer of Penny shall be the chairman of the Board of Directors of Red Lion.

 

(e)           Until the end of the Standstill Period, (i) Red Lion shall cause
each of Laura Doerre, Siggi Meissner and William Restrepo, or, if one of them
has resigned, died, or is otherwise unable to serve as director for any reason,
a replacement thereof designated in writing by Navy (each a “Navy Selected
Director”) to be included in Red Lion’s slate of nominees for election as
directors of Red Lion at its annual meeting of shareholders at the end of their
term, and shall use its reasonable best efforts to cause the election of the
Navy Selected Directors to Red Lion’s Board of Directors (including recommending
that the Red Lion’s shareholders vote in favor of the election of the Navy
Selected Directors (along with all other Red Lion nominees) and otherwise
supporting him or her for election in a manner no less rigorous and favorable
than the manner in which Red Lion supports its other nominees in the aggregate)
and (ii) if any Navy Selected Director has resigned, died, or is otherwise
unable to serve as director for any reason, Red Lion shall cause a replacement
of such Navy Selected Director designated in writing by Navy to be installed in
office in replacement of such Navy Selected Director within 20 Business Days of
the delivery of such written notice unless such individual is not qualified
serve on the Board of Directors of Red Lion pursuant to Red Lion’s corporate
governance guidelines and the governance and nominating committee of the Red
Lion Board of Directors has delivered written notice to Navy of such
disqualification within such 20 Business Day period (in which case Navy will
have the right to designate an alternative replacement pursuant to this clause
(ii)).

 

(f)            Effective as of the Effective Time, the name of Red Lion shall be
“C&J Energy Services Ltd.”

 

(g)           The Red Lion Common Shares will trade under the ticker symbol
“CJES.”

 

6.10.       Indemnification; Directors’ and Officers’ Insurance.  (a) Without
limiting any other rights that any Indemnified Party may have pursuant to any
employment agreement, indemnification agreement or otherwise, from and after the
Effective Time, Red Lion shall cause

 

64

--------------------------------------------------------------------------------


 

the Surviving Corporation to, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless, and provide advancement of expenses to,
each person who is now, or has been at any time prior to the date hereof or who
becomes prior to the Effective Time, an officer or director of Penny or any of
its Subsidiaries (the “Indemnified Parties”) against all losses, claims,
damages, costs, expenses (including attorneys’ and other professionals’ fees and
expenses), liabilities or judgments or amounts that are paid in settlement of or
in connection with any threatened or actual claim, action, suit, proceeding or
investigation based in whole or in part on or arising in whole or in part out of
the fact that such person is or was a director, officer or employee of Penny or
any of its Subsidiaries or is or was serving at the request of Penny or any of
its Subsidiaries as a director, officer, employee or agent of another
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust or other enterprise or by reason of anything done or not
done by such person in any such capacity and pertaining to any matter existing
or occurring, or any acts or omissions occurring, at or prior to the Effective
Time, whether asserted or claimed prior to, or at or after, the Effective Time,
in each case to the fullest extent such persons are permitted by applicable law
to be indemnified by, or have the right to advancement of expenses from, Penny
as of the date hereof.

 

(b)           For a period of six years after the Effective Time, Red Lion
shall, or shall cause the Surviving Corporation to, maintain in effect, for the
benefit of the Indemnified Parties with respect to their acts or omissions as
directors and officers of Penny and its Subsidiaries, as applicable, occurring
prior to Effective Time (including with respect to acts or omissions occurring
in connection with this Agreement and the consummation of the transactions
contemplated hereby), the current policies of directors’ and officers’ liability
insurance maintained by Penny (the “Existing D&O Policy”); provided that,
(i) Red Lion may, or may cause the Surviving Corporation to, substitute therefor
a policy or policies with limits, terms and conditions that are no less
advantageous to the insured; (ii) neither Red Lion nor the Surviving Corporation
shall be required to pay annual premiums for the Existing D&O Policy (or for any
substitute policy or policies) in excess of 200% of the annual premium paid by
Penny with respect to the Existing D&O Policy as of the date hereof, which is
set forth in Section 6.10 of the Penny Disclosure Letter (the “Insurance
Amount”); and (iii) if such premiums for the such insurance would at any time
exceed the Insurance Amount, then Red Lion shall maintain, or cause the
Surviving Corporation to maintain, policies of insurance that, in Red Lion’s
good faith determination, provide the maximum coverage available at an annual
premium equal to the Insurance Amount.  In lieu of the foregoing, Red Lion may,
or may cause the Surviving Corporation to, at its option, purchase, from one or
more insurers reasonably acceptable to Penny, a single payment, run-off policy
or policies of directors’ and officers’ liability insurance covering each
Indemnified Party with respect to their acts or omissions as directors and
officers of Penny and its Subsidiaries, as applicable, occurring prior to
Effective Time (including with respect to acts or omissions occurring in
connection with this Agreement and the consummation of the transactions
contemplated hereby) on terms and conditions, including limits, not less
favorable in the aggregate than the terms and conditions contained in the
current policies of directors’ and officers’ liability insurance maintained by
Navy, such policy or policies to become effective at the Effective Time and
remain in effect for a period of six years after the Effective Time.

 

(c)           If Red Lion or any of its successors or assigns (i) consolidates
with or merges into any other person and shall not be the continuing or
surviving corporation or entity of

 

65

--------------------------------------------------------------------------------


 

such consolidation or merger, or (ii) transfers or conveys all or substantially
all of its properties and assets to any person, then, and in each such case, to
the extent necessary, proper provision shall be made so that the successors and
assigns of Red Lion, as the case may be, shall assume the obligations set forth
in this Section 6.10.

 

(d)           The provisions of this Section 6.10 (i) are intended to be for the
benefit of, and shall be enforceable by, each Indemnified Party and their
respective heirs and representatives and (ii) are in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such person may have by contract or otherwise.

 

6.11.       Public Announcements.  Navy and Penny shall use reasonable best
efforts (i) to develop a joint communications plan, (ii) to ensure that all
press releases and other public statements with respect to the transactions
contemplated hereby shall be consistent with such joint communications plan, and
(iii) except in respect of any announcement required by applicable law or by
obligations pursuant to any listing agreement with or rules of any securities
exchange in which it is impracticable to consult with each other as contemplated
by this clause (iii), to consult with each other before issuing any press
release or, to the extent practical, otherwise making any public statement with
respect to this Agreement or the transactions contemplated hereby.

 

6.12.       Stockholder Litigation.  Subject to applicable law, each of Penny
and Navy shall give the other party the opportunity to participate in the
defense or settlement of any stockholder litigation against such party and/or
its directors or executive officers relating to the Merger and the other
transactions contemplated by this Agreement.  Each party agrees that it shall
not settle or offer to settle any litigation commenced prior to or after the
date of this Agreement against such party or its directors, executive officers
or similar persons by any stockholder of such party relating to the Merger or
the other transactions contemplated by this Agreement without the prior written
consent of the other party (such consent not to be unreasonably withheld,
delayed or conditioned).

 

6.13.       Red Lion Financing.

 

(a)           Penny shall not agree to any amendment or modification to be made
to, or any waiver of any provision or remedy under, the Red Lion Commitment
Letter without the prior written consent of Navy, if such amendments,
modifications or waivers would reasonably be expected to (i) modify the
aggregate amount of the Red Lion Financing, (ii) impose new or additional
conditions to the receipt of the Red Lion Financing that would reasonably be
expected to (A) expand in any material respect the conditions precedent or
contingencies to the funding at Closing, (B) prevent or materially delay the
consummation of the transactions contemplated by this Agreement and the other
Transaction Agreements, or (C) materially adversely impact the ability of Penny
to enforce its rights against the other parties to the Red Lion Commitment
Letter.  Penny shall use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to arrange and obtain the Red Lion Financing on the terms and
conditions described in or contemplated by the Red Lion Commitment Letter,
including using reasonable best efforts to (1) maintain in effect the Red Lion
Commitment Letter (provided, that (x) Penny may amend, restate, supplement or
otherwise modify the Red Lion Commitment Letter to add or replace lenders, lead
arrangers, bookrunners,

 

66

--------------------------------------------------------------------------------


 

syndication agents or similar entities who had not executed the Red Lion
Commitment Letter as of the date hereof and make other changes to the Red Lion
Commitment Letter in order to effectuate the foregoing, (y) Penny may increase
the amount of the Red Lion Financing, in each case so long as such action would
not reasonably be expected to prevent or materially delay the consummation of
the Red Lion Financing or the transactions contemplated by the Transaction
Agreements, and (z) Penny shall disclose to Navy promptly its intention to
amend, modify, waive or replace the Red Lion Commitment Letter, shall keep Navy
reasonably apprised of the status and proposed terms and conditions thereof, and
shall upon Navy’s written request, promptly furnish to Navy copies of any
agreements or other documentation with respect to such amendment, modification,
waiver or replacement), (2) satisfy on a timely basis all conditions and
covenants applicable to Penny in the Red Lion Commitment Letter and otherwise
comply with its obligations thereunder, (3) (i) furnish the report of Penny’s
auditor on the most recently available audited consolidated financial statements
of Penny and its Subsidiaries and use its reasonable best efforts to obtain the
consent of such auditor to the use of such report in accordance with normal
custom and practice and use reasonable best efforts to cause such auditor to
provide customary comfort letters to the underwriters, initial purchasers or
placement agents, as applicable, in connection with the Red Lion Financing,
(ii) furnish any financial statements, schedules or other financial data or
information relating to Penny as may be reasonably necessary to consummate the
Red Lion Financing, including financial statements, financial data, pro forma
financial statements, projections, audit reports and other information of the
type required by Regulation S-X and Regulation S-K promulgated under the
Securities Act for a registered public offering, reasonably required in
connection with the Red Lion Financing or as otherwise necessary in order to
assist in receiving customary “comfort” (including “negative assurance” comfort)
from independent accountants in connection with the offering(s) of debt
securities contemplated by the Red Lion Commitment Letter (all such information
in these clauses (i) and (ii), the “Penny Required Information”) (3) finalize
and enter into definitive agreements with respect thereto (the “Debt Financing
Agreements”) on the terms and conditions contemplated by the Red Lion Commitment
Letter (or terms and conditions (including the flex provisions) no less
favorable to Red Lion than the terms and conditions in the Red Lion Commitment
Letter), (4) timely (taking into account the expected timing of the Marketing
Period) prepare the necessary marketing materials with respect to the Red Lion
Financing and (5) commence the syndication and/or marketing activities
contemplated by the Red Lion Commitment Letter (taking into account the expected
timing of the Marketing Period) and (6) consummate the Red Lion Financing at or
prior to Closing.  Penny shall (x) furnish to Navy complete, correct and
executed copies of the Debt Financing Agreements, (y) give Navy prompt notice of
any material breach by any party of any of the Red Lion Commitment Letter or the
Debt Financing Agreements of which Penny becomes aware or any termination
thereof and (z) upon Navy’s request, otherwise keep Navy reasonably informed of
the status of Penny’s efforts to arrange the Red Lion Financing (or any
replacement thereof).  If any portion of the Red Lion Financing becomes
unavailable on the terms and conditions contemplated in the Red Lion Commitment
Letter (including the flex provisions) or from sources contemplated in the Red
Lion Commitment Letter, Penny shall use its reasonable best efforts to arrange
and obtain alternative debt financing from alternative debt sources for the same
purposes as the purposes of the Red Lion Financing in an amount not less than
$938,070,225 upon terms and conditions not less favorable, taken as a whole, to
Red Lion than those in the Red Lion Commitment Letter as promptly as practicable
following the occurrence of such event, including using reasonable best

 

67

--------------------------------------------------------------------------------


 

efforts to enter into definitive agreements with respect thereto, provided, that
Penny shall not be required to seek or accept any such alternate financing if
the terms or conditions thereof are less favorable, taken as a whole, to Red
Lion than the Red Lion Financing to be replaced, including with respect to
economic terms and conditions.

 

(b)           Prior to the Closing, each of Navy and Red Lion shall and shall
cause its Subsidiaries to, and shall use its reasonable best efforts to cause
its respective Representatives to, provide to Penny, at Penny’s sole expense,
all reasonable cooperation reasonably requested by Penny that is necessary in
connection with the Red Lion Financing, including using reasonable best efforts
to (i) furnish audited consolidated balance sheets and related statements of
income, comprehensive income, equity and cash flows of the Red Lion Business
(or, at the reasonable request of Penny, of Blue and Royal) for the three most
recently completed fiscal years ended at least ninety (90) days prior to the
Closing Date (which have been prepared in accordance with GAAP and Regulation
S-X and include an audit opinion for each period that has not been withdrawn);
(ii) furnish unaudited consolidated balance sheets and related statements of
income, comprehensive income, equity and cash flows of the Red Lion Business
(or, at the reasonable request of Penny, of Blue and Royal) for each subsequent
fiscal quarter ended at least forty-five (45) days prior to the Closing Date
(but excluding the fourth quarter of any fiscal year) (which have been prepared
in accordance with GAAP and Regulation S-X and reviewed in accordance with SAS
100) (and the equivalent interim period in the prior fiscal year); (iii) furnish
the report or reports of the Red Lion Business’s auditor (or, at the reasonable
request of Penny, of Blue’s and Royal’s auditor) on the latest three years of
audited financial statements of the Red Lion Business (or, at the reasonable
request of Penny, of Blue and Royal) ended at least ninety (90) days prior to
the Closing Date and using its reasonable best efforts to obtain the consent of
such auditor to the use of such report in accordance with normal custom and
practice and use reasonable best efforts to cause such auditor or auditors to
provide customary comfort letters and bring down comfort letters to the
underwriters, initial purchasers or placement agents, as applicable, in
connection with the Red Lion Financing; (iv) cooperate with Penny and providing
assistance to Penny in connection with the preparation of a pro forma
consolidated statement of operations for the most recent fiscal year ended at
least 90 days before the Closing Date, a pro forma balance sheet and related pro
forma consolidated statement of operations for the most recent interim period
ended at least 45 days prior to the Closing Date, and a pro forma consolidated
statement of operations for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
prior to the Closing Date, in each case prepared giving effect to the
transactions contemplated on the Closing Date as if such business combination
had occurred at the beginning of the applicable period (in the case of income
statements) or the end of the applicable period (in the case of balance sheets)
(which pro forma financial statements for the most recent year and interim
period would be prepared in accordance with Rule 11-02 of Regulation S-X); and
(v) furnish any other financial statements, schedules or other financial data or
information reasonably requested by Penny as may be reasonably necessary to
consummate the Red Lion Financing, including financial statements, financial
data, pro forma financial statements, projections, audit reports and other
information of the type required by Regulation S-X and Regulation S-K
promulgated under the Securities Act for a registered public offering on
Form S-1 (including any financial statements required by Rule 3-05 of Regulation
S-X), reasonably required in connection with the Red Lion Financing or as
otherwise necessary in order to assist in receiving customary “comfort”
(including “negative assurance” comfort and comfort on the pro forma financial
statements) from independent

 

68

--------------------------------------------------------------------------------


 

accountants in connection with the offering(s) of debt securities contemplated
by the Red Lion Commitment Letter (all such information in these clauses
(i) through (v), the “Red Lion Required Information” and, collectively with the
Penny Required Information, the “Required Information”), (vi) participate in a
reasonable number of meetings (including customary one-on-one meetings with the
parties acting as lead arrangers or agents for, and prospective lenders and
purchasers of, the Red Lion Financing), presentations, road shows, due diligence
sessions, drafting sessions and sessions with rating agencies in connection with
the Red Lion Financing (including, upon request, senior management and
Representatives, with appropriate seniority and expertise, of Navy),
(vii) assist with the preparation of customary materials for rating agency
presentations, bank information memoranda, offering documents, private placement
memoranda and similar documents required in connection with the Red Lion
Financing (including the delivery of one or more customary representation
letters), (viii) cause the taking of corporate actions by Navy and its
Subsidiaries reasonably necessary to permit the completion of the Red Lion
Financing, (ix) facilitate the execution and delivery at the Closing of
definitive documents related to the Red Lion Financing on the terms contemplated
hereby, (x) cooperate with consultants or others engaged to undertake field
examinations and appraisals, including furnishing information to such persons in
respect of accounts receivable, inventory and other applicable assets,
(xi) provide to the financing sources all documentation and other information
reasonably requested by such sources that such sources reasonably determine is
required by regulatory authorities with respect to Red Lion under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, (xii) use reasonable best efforts to cooperate in obtaining
consents, legal opinions, surveys and title insurance as reasonably requested by
Penny and customary for financings similar to the Red Lion Financing and
cooperation in connection with obtaining or preparing lien searches, UCC
filings, perfection certificates, incumbency certificates, solvency
certificates, joinders, evidences of authority, notices, closing certificates,
charters and other governing documents, and good standing certificates, and the
creation and perfection of security interests in the collateral related to the
Red Lion Financing, (xiii) ensure that there are no competing issues, offerings,
arrangements or placements of debt securities or syndicated commercial bank or
other credit facilities of Navy being offered, placed or arranged during the
Marketing Period, (xiv) use their commercially reasonable efforts to cause the
auditors who audited the financial statements included in the Required
Information (a) to cooperate in connection with the preparation of offering
documents, including reviewing and commenting on any offering memoranda utilized
in connection with the financing and (b) to participate in customary auditor’s
due diligence sessions with the financing sources, (xv) provide reasonable
access to the financing sources and their counsel in connection with the Red
Lion Financing to the books and records of the Company for purposes of
completing their due diligence, including minute books, contracts and any and
all other documents customarily reviewed by banks, initial purchasers and
underwriters in connection with financing transactions; (xvi) to the extent the
initial purchasers in any offering of securities request the inclusion of
“Recent Developments” in an offering memorandum which includes the results of
the most recently completed quarterly period or the results of the current
quarterly period which has not completed, provide such results to the extent
reasonably available, (xvii) take such actions as are reasonably requested by
Penny or its financing sources to facilitate the satisfaction on a timely basis
of all conditions to the Red Lion Financing that are within its control, and
(xviii) cooperate in procuring, prior to the date that is twenty (20)
consecutive calendar days prior to the Closing Date, corporate and facilities
ratings for the Red Lion

 

69

--------------------------------------------------------------------------------


 

Financing; provided, however, that nothing herein shall require such cooperation
to the extent it would interfere unreasonably with the business or operations of
Navy or its Subsidiaries.  None of Navy or any of its Subsidiaries shall be
required to take any action that would subject it to actual or potential
liability, to bear any cost or expense or to pay any commitment or other similar
fee or make any other payment or incur any other liability or provide or agree
to provide any indemnity in connection with the Red Lion Financing or any of the
foregoing, prior to the Effective Time, unless such action is contingent upon
the Closing.  If the Closing does not occur, Penny shall indemnify and hold
harmless Navy, Red Lion, their respective Subsidiaries and their respective
Representatives from and against any and all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgments and penalties suffered or
incurred by them in connection with any action, claim, arbitration, litigation
or suit brought by a third party related to the arrangement of the Red Lion
Financing (including any action taken in accordance with this Section 6.13(b))
and any information utilized in connection therewith (other than historical
information relating to Red Lion or its Subsidiaries or other information
furnished by or on behalf of Red Lion or its Subsidiaries), except to the extent
that such liabilities, losses, damages, claims, costs expenses, interests,
awards, judgments and penalties arise from the willful misconduct, gross
negligence or bad faith of Navy, Red Lion, their Subsidiaries or
Representatives.    Navy hereby consents to the reasonable use of Navy’s and its
Subsidiaries’ logos in connection with the Red Lion Financing, provided that
such logos are used in a manner that is not intended to harm or disparage Navy
or any of its Subsidiaries or the reputation or goodwill of Navy or any of its
Subsidiaries.  Penny shall be responsible for all out-of-pocket, third party
fees and expenses related to the Red Lion Financing (including all fees under
commitment letters and all indemnity claims under any of them).

 

(c)           At or immediately prior to the Effective Time, Penny shall, and
shall cause its Subsidiaries to, permanently (x) terminate the credit facility
specified in Section 6.13(c) of the Penny Disclosure Letter and all related
contracts to which Penny or any of its Subsidiaries is a party and (y) cause to
be released any Liens on its assets relating to such terminated credit facility.

 

6.14.       Standstill.

 

(a)           Unless approved in advance in writing by at least two-thirds of
the directors of the Board of Directors of Red Lion, Navy agrees that neither it
nor any of its controlled affiliates will, and that it will use its reasonable
best efforts to cause its directors and officers not to, directly or indirectly,
except as otherwise provided in this Agreement, until the end of the Standstill
Period:

 

(i)            acquire, directly or indirectly, beneficial ownership of any
additional Red Lion Common Shares or other equity securities of Red Lion, other
than (i) by exercising any preemptive rights available to Navy or its affiliates
or (ii) as the result of any stock split, stock dividend, bonus issue, share
subdivision, reverse stock split or similar transaction (provided, however, for
the avoidance of doubt, that notwithstanding the foregoing Navy and its
controlled affiliates may purchase, in the aggregate, a number of Red Lion
Common Shares equal to the number they have sold from after Closing (as

 

70

--------------------------------------------------------------------------------


 

adjusted for any stock split, stock dividend, bonus issue, share subdivision,
reverse stock split or similar transaction); enter into arrangements,
understandings or agreements (whether written or oral) with, or advise, finance
or assist any other person in connection with any of the foregoing; or

 

(ii)           enter into arrangements, understandings or agreements (whether
written or oral) with, or advise, finance or assist any other person in
connection with any of the foregoing; or

 

(iii)          request, propose or otherwise seek, in each case in a manner that
would require public disclosure, any amendment or waiver of the provisions
contained in clauses (i)-(ii) above.

 

(b)           Unless approved in advance in writing by at least two-thirds of
the directors of the Board of Directors of Red Lion, Navy agrees that neither it
nor any of its directors, officers or controlled affiliates will, directly or
indirectly, except as otherwise provided in this Agreement, until the end of the
Standstill Period:

 

(i)            seek, make or take any action to solicit or encourage any offer
or proposal for any merger, amalgamation consolidation, tender or exchange
offer, sale or purchase of assets or securities or other business combination,
restructuring, recapitalization or similar transaction involving Red Lion;

 

(ii)           “solicit” or become a “participant” in any “solicitation” of any
“proxy” (as such terms are defined in Regulation 14A under the Exchange Act)
from any holder of Red Lion Common Shares in connection with any vote on any
matter (whether or not relating to the election or removal of directors), or
agree or announce its intention to vote with any person undertaking a
“solicitation”;

 

(iii)          form or join in or in any way participate in a “group” as defined
under Section 13(d)(3) of the Exchange Act or the rules promulgated thereunder
with respect to any Red Lion Common Shares or other equity securities of Red
Lion;

 

(iv)          grant any proxies to any third party with respect to any Red Lion
equity securities (other than as recommended by the Board of Directors of Red
Lion) or deposit any Red Lion equity securities in a voting trust or enter into
any other arrangement, understanding or agreement (whether written or oral) with
a third party with respect to the voting thereof;

 

(v)           seek, alone or in concert with other persons, additional
representation on, or propose any changes to the size of, the board of directors
of Red Lion;

 

(vi)          enter into arrangements, understandings or agreements (whether
written or oral) with, or advise, finance or assist any other person in
connection with any of the foregoing; or

 

71

--------------------------------------------------------------------------------


 

(vii)                           request, propose or otherwise seek, in each case
in a manner that would require public disclosure, any amendment or waiver of the
provisions contained in clauses (i)-(vi) above.

 

(c)                                  The “Standstill Period” shall begin on the
Closing Date and end upon the earlier to occur of (a) the five-year anniversary
of the Effective Time and (b) the date that Navy beneficially owns less than 15%
of all issued and outstanding Red Lion Common Shares.

 

(d)                                 During the Standstill Period, if either
(i) any Navy Selected Director is not nominated by the Board of Directors of Red
Lion for election at Red Lion’s annual meeting of shareholders at the end of its
term or (ii) any Navy Selected Director has resigned, died, or is otherwise
unable to serve as director for any reason, then Navy shall designate the
replacement of such Navy Selected Director by written notice to Red Lion, and
such designee shall be installed in office in replacement of such Navy Selected
Director within 20 Business Days of the delivery of such written notice unless
such individual is not qualified serve on the Board of Directors of Red Lion
pursuant to Red Lion’s corporate governance guidelines and the governance and
nominating committee of the Red Lion Board of Directors has delivered written
notice to Navy of such disqualification within such 20 Business Day period (a
“Good Faith Disqualification Notice”) (in which case Navy will have the right to
designate an alternative replacement).  Notwithstanding anything herein to the
contrary, if such designee is not installed in office in replacement of such
Navy Selected Director within such 20 Business Day period and a valid, timely
Good Faith Disqualification Notice has not been delivered to Navy, then the
Standstill Period shall immediately and automatically terminate.

 

6.15.                     Transfer Restrictions.

 

(a)                                 During the Standstill Period, Navy will not,
and will cause its Subsidiaries not to, directly or indirectly, (i) offer for
sale, sell, pledge, or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of), any Red Lion Common Shares or any
securities convertible into, exercisable for, or exchangeable for Red Lion
Common Shares, or (ii) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of Red Lion Common Shares, whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of Red Lion Common
Shares or other securities, in cash or otherwise (collectively, “Transfer”),
other than:

 

(i)                                     in accordance with the volume and manner
of sale restrictions of Rule 144 under the Securities Act;

 

(ii)                                  pursuant to a resale shelf registration
statement filed by Red Lion pursuant to the Registration Rights Agreement or any
other registration statement filed by Red Lion with respect to Red Lion Common
Shares held by Navy (including in an underwritten “bought deal” or a widely
distributed public offering or at-the-market sales, in each case that is not
structured to circumvent the requirements of clause (iii) below);

 

(iii)                               to any person or “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) who has not filed a Schedule 13D with
regard to Red Lion and is

 

72

--------------------------------------------------------------------------------


 

not required to file a Schedule 13D after giving effect to such Transfer (a
“Passive Investor”) if (x) such Passive Investor will beneficially own less than
10% of the issued and outstanding Red Lion Common Shares (the “Ownership Limit”)
following such Transfer or (y) such Transfer is made after Navy has complied
with the Right of First Refusal set forth in Section 6.18;

 

(iv)                              to Red Lion upon its exercise of the Right of
First Refusal set forth in Section 6.18;

 

(v)                                 to Navy or one of its wholly owned
Subsidiaries; or

 

(vi)                              with the approval of at least two-thirds of
the directors of the Board of Directors of Red Lion.

 

For the avoidance of doubt, the issuance, sale or transfer of Navy equity or
debt shall not constitute a Transfer for purposes of this Agreement; provided,
however, that the issuance, sale or transfer of any of the equity securities of
any Subsidiary of Navy that, directly or indirectly, owns Red Lion Common Shares
shall be a Transfer of Red Lion Common Shares that is subject to the
restrictions on Transfer set forth in this Agreement (to the extent applicable).

 

(b)                                 Notwithstanding anything herein to the
contrary, until the end of the Standstill Period, Navy may not Transfer any Red
Lion Common Shares or any securities convertible into, exercisable for, or
exchangeable for Red Lion Common Shares to any Competitor without the approval
of at least two-thirds of the directors of the Board of Directors of Red Lion
(including the Chairman of the Board).  “Competitor” means the persons listed in
Section 6.15(b) of the Penny Disclosure Letter; provided that Red Lion and Navy
shall review such list of persons from time to time and it shall be modified
with the mutual agreement of Navy and the Board of Directors of Red Lion.

 

(c)                                  During the Standstill Period, Navy will
notify Red Lion in writing of its intent to engage in the Transfer of Red Lion
Common Shares to any person (other than a wholly owned Subsidiary of Navy), and
the number of shares it intends to Transfer, not less than three Business Days
before, and not more than 93 days before, engaging in such Transfer.

 

6.16.                     Lock-up.  Navy will not, for a period commencing on
the Closing Date and ending 180 days after the Closing Date, Transfer Red Lion
Common Shares or any securities convertible into, exercisable for, or
exchangeable for Red Lion Common Shares.

 

6.17.                     Additional Agreements.  In case at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement or to vest Red Lion or the Surviving Corporation with
full title to all properties, assets, rights, approvals, immunities and
franchises of either of the constituent corporations of the Merger, the proper
officers and directors of each party to this Agreement shall take all such
necessary action.

 

6.18.                     Right of First Refusal.

 

(a)                                 If Navy proposes to Transfer any Red Lion
Common Shares or any securities convertible into, exercisable for, or
exchangeable for Red Lion Common Shares in

 

73

--------------------------------------------------------------------------------


 

reliance on Section 6.15(a)(iii)(y) (collectively, the “Offered Shares”) and has
received a bona fide offer from one or more third parties to buy any Offered
Shares, then, prior to Transferring such Offered Shares, Navy shall give written
notice (the “Offer Notice”) to Red Lion describing the proposed Transfer
including (i) the amount of Offered Shares to be Transferred, (ii) the
consideration to be paid, (iii) the name and address of each prospective
transferee, (iv) all material terms and conditions of the Transfer, and
(v) Navy’s offer to sell the Offered Shares to Red Lion for the same purchase
price and on the same material terms and conditions as contained in the offer of
such third party or parties.  The Offer Notice constitutes an irrevocable offer
by Navy to sell to Red Lion the Offered Shares on the terms set forth in the
Offer Notice.

 

(b)                                 Red Lion has the right, subject to
applicable law, to purchase all, but not less than all, of the Offered Shares at
the price and on the other terms set forth in the Offer Notice (the “Right of
First Refusal”), if Red Lion gives written notice of the exercise of such right
to Navy within five days (the “Refusal Period”) after the date of receipt of the
Offer Notice.  If Red Lion shall not have delivered a notice in accordance with
this Section 6.18(b) before the end of the Refusal Period, then Red Lion will be
deemed to have elected not to accept the offer to purchase the Offered Shares
specified in the Offer Notice.  If Red Lion does not exercise its Right of First
Refusal to purchase all of the Offered Shares within the Refusal Period, then
Navy may, not later than 20 days following delivery to Red Lion of the Offer
Notice, sell, or enter into a binding agreement to sell, the Offered Shares, at
a price not lower than the price set forth in the Offer Notice, and on terms and
conditions otherwise not materially more favorable to the transferee, than those
described in the Offer Notice.  Any proposed transfer at a lower price, or
otherwise on terms and conditions materially more favorable to the transferee
than those described in the Offer Notice, shall again be subject to the rights
of Red Lion hereunder and Navy may not sell any Offered Shares without repeating
the foregoing procedures.

 

(c)                                  If Red Lion shall have agreed to purchase
the Offered Shares, Red Lion shall consummate its purchase by delivering,
against receipt of certificates or other instruments representing the Offered
Shares being purchased, appropriately endorsed, the aggregate purchase price to
be paid by it via wire transfer of immediately available funds to an account
specified by Navy not less than two Business Days before the closing date, which
will be the latest of (i) five days after delivery of the notice by Red Lion to
Navy of its acceptance of Navy’s offer, (ii) five days after the satisfaction of
all Conditions or (iii) such other date agreed to in writing by Navy and Red
Lion.  “Conditions” means (a) the expiration of all waiting periods and receipt
of all required consents and approvals from (i) any Governmental Entity or
(ii) any other person, if in the case of this clause (ii), the failure to obtain
a consent or approval from such person would reasonably be expected to have a
material adverse effect on the ability of the parties to consummate such
transaction, (b) compliance with all laws applicable to such transaction and
(c) the absence of any injunction or similar legal order preventing such
transaction.

 

6.19.                     Tax Matters.

 

(a)                                 Restructuring Tax Opinion.  Navy and Red
Lion, on the one hand, and Penny, on the other hand, shall cooperate with each
other in obtaining, and shall use their

 

74

--------------------------------------------------------------------------------


 

respective reasonable best efforts to obtain, a tax opinion from Deloitte &
Touche, LLP (“Navy Tax Counsel”) to Navy, Red Lion and Blue, dated as of the
Closing Date, in form and substance reasonably satisfactory to Navy (and any
similar opinion to be attached as an exhibit to the Form S-4), substantially to
the effect that for U.S. federal income tax purposes the distribution by Nabors
Industries, Inc., a Delaware corporation, of NCPS and the distribution by Nabors
International Finance Inc., a Delaware corporation, of NCPS should qualify as
Tax-free pursuant to Section 355 of the Code (the “Restructuring Tax Opinion”). 
Each of Navy, Red Lion and Blue shall use its reasonable best efforts to deliver
to Navy Tax Counsel for purposes of the Restructuring Tax Opinion a “Tax
Representation Letter,” dated as of the Closing Date (and, if requested, dated
as of the date the Form S-4 shall have been declared effective by the SEC),
signed by an officer of Navy, Red Lion or Blue, as applicable, and containing
representations of Navy, Red Lion or Blue, as applicable, in each case, as shall
be reasonably necessary or appropriate to enable Navy Tax Counsel to render the
Restructuring Tax Opinion.

 

(b)                                 Merger Tax Opinion.  Navy and Red Lion, on
the one hand, and Penny, on the other hand, shall cooperate with each other in
obtaining, and shall use their respective reasonable best efforts to obtain, a
tax opinion from Fried, Frank, Harris, Shriver & Jacobson LLP (“Penny Tax
Counsel”) to Penny, dated as of the Closing Date, in form and substance
reasonably satisfactory to Penny (and any similar opinion to be attached as an
exhibit to the Form S-4), substantially to the effect that for U.S. federal
income tax purposes the Merger should be treated as a reorganization within the
meaning of Section 368(a) of the Code and Red Lion should be treated as a
corporation under Section 367(a) of the Code with respect to each transfer of
property thereto in connection with the Merger (other than a transfer by a
shareholder that would be a “five-percent transferee shareholder” (within the
meaning of Treasury Regulation Section 1.367(a)-3(c)(5)(ii)) of Red Lion
immediately following the Merger that does not enter into a five-year gain
recognition agreement in the form provided in Treasury Regulation
Section 1.367(a)-8(c)) (the “Merger Tax Opinion”).  Each of Navy, Red Lion, Blue
and Penny shall use its reasonable best efforts to deliver to Penny Tax Counsel
for purposes of the Merger Tax Opinion a “Tax Representation Letter,” dated as
of the Closing Date (and, if requested, dated as of the date the Form S-4 shall
have been declared effective by the SEC), signed by an officer of Navy, Red
Lion, Blue or Penny, as applicable, and containing representations of Navy, Red
Lion, Blue or Penny, as applicable, in each case, as shall be reasonably
necessary or appropriate to enable Penny Tax Counsel to render the Merger Tax
Opinion.

 

(c)                                  Change in Law.  Notwithstanding anything in
this Agreement to the contrary, in the event that prior to the Closing Date
legislation is enacted, or the parties reasonably believe that legislation will
be enacted with an effective date prior to or after the Closing Date, which
would cause Red Lion to be treated as a domestic corporation for U.S. federal
income Tax purposes, this Agreement shall be amended to provide for (i) the
merger of a newly formed Subsidiary of Penny with and into Blue, with Blue
surviving such merger as a direct wholly owned Subsidiary of Penny and (ii) the
acquisition by Penny (or a Subsidiary of Penny) of Royal.

 

6.20.                     Obligations of Red Lion and Merger Sub.  Navy shall
take all action necessary to cause Red Lion and Merger Sub to perform their
respective obligations under or related to this Agreement in accordance with and
subject to the terms and conditions set forth in this

 

75

--------------------------------------------------------------------------------


 

Agreement.  Prior to the Penny Stockholders Meeting, Navy shall (a) cause the
Board of Directors of Merger Sub and USHC, by resolutions duly adopted, to adopt
this Agreement and (b) cause an affirmative vote of the holders of a majority of
the outstanding shares of common stock of Merger Sub approving this Agreement
and the transactions contemplated hereby to be obtained.

 

6.21.                     Reorganization Post-Merger.

 

(a)                                 Immediately after the Merger, Red Lion will
transfer all of the equity interests in the Surviving Corporation to a limited
liability company to be organized under the laws of Luxembourg that will be a
direct wholly owned Subsidiary of Red Lion (“LuxCo”), and promptly thereafter
LuxCo will transfer all of the equity interests in the Surviving Corporation to
USHC.

 

(b)                                 LuxCo will timely file an election with the
IRS to be treated as an entity disregarded as separate from Red Lion for U.S.
federal income tax purposes.

 

6.22.                     Share Calculation.  At or prior to the Closing, Penny
shall deliver a certificate signed on behalf of Penny by the Chief Executive
Officer and Chief Financial Officer of Penny stating (a) the correct total
number of shares of Penny Common Stock (including Restricted Penny Shares)
issued between the date hereof and the Effective Time and (b) the correct total
number of shares of Penny Common Stock subject to issuance upon the exercise or
payment of any Penny Stock Options that were issued between the date hereof and
the Effective Time.

 

ARTICLE VII
CONDITIONS PRECEDENT

 

7.1.                            Conditions to Each Party’s Obligation to Effect
the Merger.  The respective obligation of each party to effect the Merger is
subject to the satisfaction at or prior to the Closing of the following
conditions, any and all of which may be waived in whole or in part by Penny and
Navy to the extent permitted by applicable law:

 

(a)                                 Stockholder Approval.  The Required Penny
Vote shall have been obtained.

 

(b)                                 Exchange Listing.  The Red Lion Common
Shares to be issued in the Merger and the Red Lion Common Shares to be held by
Navy shall have been authorized for listing on NYSE, subject to official notice
of issuance.

 

(c)                                  Requisite Regulatory Approvals.  The
waiting period (including any extension thereof) applicable to the Merger under
the HSR Act (the “Requisite Regulatory Approvals”) shall have been terminated or
shall have expired.

 

(d)                                 Form S-4.  The Form S-4 shall have become
effective under the Securities Act, and no stop order suspending the
effectiveness of the Form S-4 shall have been issued by the SEC and no
proceedings for that purpose shall be pending.

 

76

--------------------------------------------------------------------------------


 

(e)                                  No Injunctions or Restraints; Illegality. 
No temporary restraining order, preliminary or permanent injunction or other
order or judgment issued by any Governmental Entity of competent jurisdiction
(an “Injunction”) enjoining or prohibiting the consummation of the Merger shall
be in effect.  There shall not be any action taken, or any law, rule, regulation
or order enacted, entered or enforced in respect of the Merger, by any
Governmental Entity of competent jurisdiction that makes the consummation of the
Merger illegal.

 

(f)                                   Red Lion Restructuring.  The Red Lion
Restructuring shall have been completed in accordance with the Separation
Agreement.

 

7.2.                            Conditions to Obligations of Navy and Merger
Sub.  The obligation of Navy and Merger Sub to effect the Merger is subject to
the satisfaction at or prior to the Closing of the following conditions, any and
all of which may be waived in whole or in part by Navy to the extent permitted
by applicable law:

 

(a)                                 Representations and Warranties.

 

(i)                                     The representations and warranties of
Penny set forth in Sections 4.1(b)(i), 4.1(b)(iii), 4.1(b)(vi)(1)-(4), 4.1(l),
4.1(m) and 4.1(n) shall be true and correct other than in de minimis respects,
as of the date hereof and as of the Closing Date as if made at and as of such
time (except for representations and warranties made only as of a specified
date, which shall be true and correct other than in de minimis respects only as
of the specified date);

 

(ii)                                  the representations and warranties of
Penny set forth in Sections 4.1(b)(vi)(5) and (6), 4.1(c)(i), 4.1(i)(ii) and
4.1(x) shall be true and correct in all material respects as of the date hereof
and as of the Closing Date as if made at and as of such time (except for
representations and warranties made only as of a specified date, which shall be
true and correct in all material respects only as of the specified date); and

 

(iii)                               the other representations and warranties of
Penny contained in this Agreement (disregarding all qualifications and
exceptions contained therein regarding materiality or Material Adverse Effect)
shall be true and correct, in each case as of the date hereof and as of the
Closing Date as if made at and as of that time (except for representations and
warranties made only as of a specified date, which shall be true and correct as
of the specified date), except to the extent where the failures of any such
representations and warranties to be so true and correct, in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse Effect
on Penny.

 

Navy shall have received a certificate signed on behalf of Penny by the Chief
Executive Officer and Chief Financial Officer of Penny to such effect.

 

(b)                                 Performance of Obligations of Penny.  Penny
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing, and Navy shall
have received a certificate signed on behalf of Penny by the Chief Executive
Officer and Chief Financial Officer of Penny to such effect.

 

77

--------------------------------------------------------------------------------


 

(c)                                  No Material Adverse Effect.  Since the date
of this Agreement, there shall not have been any Event that has had or would be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on Penny.

 

(d)                                 Tax Opinion.  Navy shall have received the
Restructuring Tax Opinion from Navy Tax Counsel, dated the Closing Date.

 

(e)                                  FIRPTA Certificate.  Penny shall have
delivered to Navy a certificate, signed under penalties of perjury and dated
within thirty (30) days prior to the Closing Date, that satisfies the
requirements of Treasury Regulation Sections 1.897-2(h) and 1.1445-2(c)(3) and
confirms that Penny is not, nor has been within five (5) years of the date of
the certification, a “United States real property holding corporation” as
defined in Section 897 of the Code, together with a copy of a notice to the IRS,
signed by Penny, that satisfies the requirements of Treasury Regulation
Section 1.897-2(h)(2).

 

(f)                                   Note Repayment.  Proceeds from the Red
Lion Financing sufficient to complete the Note Repayment shall be available.

 

(g)                                  Material Agreements.  The consents,
approvals and other deliverables with respect to agreements that are listed in
Section 7.2(g) of the Penny Disclosure Letter shall have been obtained and shall
remain in full force and effect.

 

7.3.                            Conditions to Obligations of Penny.  The
obligation of Penny to effect the Merger is subject to the satisfaction at or
prior to the Closing of the following conditions, any and all of which may be
waived in whole or in part by Penny to the extent permitted by applicable law:

 

(a)                                 Representations and Warranties.

 

(i)                                     The representations and warranties of
Navy set forth in Sections 4.2(b)(i), 4.2(b)(iii), 4.2(l), 4.2(m) and
4.2(n) shall be true and correct other than in de minimis respects, as of the
date hereof and as of immediately prior to the Effective Time as if made at and
as of such time (except for representations and warranties made only as of a
specified date, which shall be true and correct other than in de minimis
respects only as of the specified date);

 

(ii)                                  the representations and warranties of Navy
set forth in Sections 4.2(c)(i) and 4.2(y) shall be true and correct in all
material respects as of the date hereof and as of immediately prior to the
Effective Time as if made at and as of such time (except for representations and
warranties made only as of a specified date, which shall be true and correct in
all material respects only as of the specified date); and

 

(iii)                               the other representations and warranties of
Navy contained in this Agreement that are not so qualified (disregarding all
qualifications and exceptions contained therein regarding materiality and
Material Adverse Effect) shall be true and correct, in each case as of the date
hereof and as of immediately prior to the Effective Time as if made at and as of
that time (except for representations and warranties made only as of a specified
date, which shall be true and correct as of the specified date), except to the
extent where the failures of any such representations and warranties to be so

 

78

--------------------------------------------------------------------------------


 

true and correct, in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect on Navy.

 

Penny shall have received a certificate signed on behalf of Navy by the Chairman
and Chief Executive Officer and by the Chief Financial Officer of Navy to such
effect.

 

(b)                                 Performance of Obligations of Navy.  Navy
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing, and Penny shall
have received a certificate signed on behalf of Navy by the Chairman and Chief
Executive Officer and the Chief Financial Officer of Navy to such effect.

 

(c)                                  No Material Adverse Effect.  Since the date
of this Agreement, there shall not have been any Event that has had or would be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on Red Lion.

 

(d)                                 Red Lion Bye-laws.  The Red Lion Bye-laws
shall have been amended so as to be in the form of Exhibit D.

 

(e)                                  Tax Opinion.  Penny shall have received the
Merger Tax Opinion from Penny Tax Counsel, dated the Closing Date.

 

ARTICLE VIII
TERMINATION

 

8.1.                            Termination.  This Agreement may be terminated
at any time prior to the Effective Time, whether before or after the Required
Penny Vote has been obtained:

 

(a)                                 by mutual consent of Navy and Penny in a
written instrument;

 

(b)                                 by either Navy or Penny, if any Governmental
Entity of competent jurisdiction shall have issued an order, decree, ruling or
Injunction permanently restraining, enjoining or otherwise prohibiting the
Merger, and such order, decree, ruling or Injunction has become final and
non-appealable; provided, however, that the right to terminate this Agreement
under this Section 8.1(b) shall not be available to any party whose failure to
comply with Section 6.3 or any other provision of this Agreement has been the
cause of, or resulted in, such action;

 

(c)                                  by either Navy or Penny, if the Merger
shall not have been consummated on or before 5:00 p.m., New York time, on
December 31, 2014 (the “End Date”); provided, however, that if the Closing Date
would occur on or prior to December 31, 2014 except for the failure to complete
the Marketing Period, the End Date shall be the earlier of (i) the third (3rd)
Business Day following the completion of the Marketing Period and
(ii) January 31, 2015; and provided, further, that if all of the conditions to
Closing, other than the conditions set forth in Section 7.1(a) and/or
Section 7.1(d), shall have been satisfied, shall be capable of being satisfied
at such time or would be capable of being satisfied at such time but for the
fact that the conditions set forth in Section 7.1(a) and/or Section 7.1(d) are
not satisfied, the End Date may be extended by either Navy or Penny from time to
time by written notice to the other party up to a date not beyond March 31,
2015, the latest of any of which dates shall thereafter be deemed to be the End
Date; and provided, further, that the right to terminate this Agreement under
this Section

 

79

--------------------------------------------------------------------------------


 

8.1(c) shall not be available to any party whose failure to comply with any
provision of this Agreement has been the cause of, or resulted in, the failure
of the Effective Time to occur on or before such date;

 

(d)                                 by Navy, if Penny shall have:  (i) failed to
make the Penny Recommendation or effected a Change in Penny Recommendation,
whether or not permitted by the terms hereof, or (ii) breached its obligations
under Section 6.4 in any material respect;

 

(e)                                  by Navy, if there shall have been a breach
by Penny of any of the covenants or agreements, or a failure to be true of any
of the representations or warranties, set forth in this Agreement on the part of
Penny, which breach, or failure to be true, either individually or in the
aggregate, would result in, if occurring or continuing on the Closing Date, the
failure of the condition set forth in Section 7.2(a) or (b) and which breach, or
failure to be true, has not been cured by the earlier of 30 days following
written notice thereof to Penny or the End Date or, by its nature, cannot be
cured within such time period; provided, however, that the right to terminate
this Agreement under this Section 8.1(e) shall not be available if Navy is
itself in breach of its representations, warranties or covenants such as would
result in any of the closing conditions set forth in Section 7.3(a) or (b) not
being satisfied;

 

(f)                                   by Penny, if there shall have been a
breach by Navy of any of the covenants or agreements, or a failure to be true of
any of the representations or warranties, set forth in this Agreement on the
part of Navy, which breach, or failure to be true, either individually or in the
aggregate, would result in, if occurring or continuing on the Closing Date, the
failure of the condition set forth in Section 7.3(a) or (b) and which breach, or
failure to be true, has not been cured by the earlier of 30 days following
written notice thereof to Navy or the End Date or, by its nature, cannot be
cured within such time period; provided, however, that the right to terminate
this Agreement under this Section 8.1(f) shall not be available if Penny is
itself in breach of its representations, warranties or covenants such as would
result in any of the closing conditions set forth in Section 7.2(a) or (b) not
being satisfied;

 

(g)                                  by either Navy or Penny, if the Penny
Stockholders Meeting (including any adjournments and postponements thereof in
accordance with Section 6.1) shall have concluded without the Required Penny
Vote having been obtained;

 

(h)                                 by Penny, at any time prior to receipt of
the Required Penny Vote, in order to enter into a binding written agreement with
respect to a Superior Proposal, provided that Penny shall have complied in all
material respects with its obligations under Section 6.4 and shall have paid all
amounts due pursuant to Section 8.2(b)(iii) in accordance with the terms, and at
the times, specified therein; or

 

(i)                                     by Navy, if (A) all of the conditions
set forth in Section 7.1 and Section 7.3 (other than those conditions that by
their nature are to be satisfied at the Closing but that are expected to be
satisfied at the Closing) have been satisfied or, to the extent permitted by
applicable law, waived by the party having the right to waive such conditions,
(B) Navy has confirmed in a writing delivered to Penny following the end of the
Marketing Period that all conditions set forth in Section 7.2 (other than the
condition set forth in Section 7.2(f) and those conditions that by their nature
are to be satisfied at the Closing but that are expected to be

 

80

--------------------------------------------------------------------------------


 

satisfied at the Closing) have been satisfied (or that it would be willing to
waive any such unsatisfied conditions in Section 7.2 for purposes of
consummating the Merger); and, that Navy stands, ready, willing and able to
consummate the Merger and (C) the full proceeds of the Red Lion Financing are
not available to USHC to complete the Note Repayment within five (5) Business
Days after the delivery of such written notice.

 

A terminating party shall provide written notice of termination to the other
parties specifying with particularity the reason for such termination and the
Section or Sections of this Agreement under which such termination is being
made.  If more than one provision of this Section 8.1 is available to a
terminating party in connection with a termination, a terminating party may rely
on any and/or all available provisions in this Section 8.1 for any such
termination.

 

8.2.                            Effect of Termination.  (a) In the event of
termination of this Agreement pursuant to Section 8.1, this Agreement shall
forthwith become void, and there shall be no liability or obligation on the part
of any party or its respective officers or directors, except with respect to
Section 6.2 (Access to Information; Confidentiality), Section 6.8 (Fees and
Expenses), this Section 8.2 (Effect of Termination), and Article IX (General
Provisions), which shall survive such termination and except that no party shall
be relieved or released from any liabilities or damages incurred or suffered by
the other party arising out of its Willful and Material Breach of its covenants
contained in this Agreement.  For purposes of this Agreement, “Willful and
Material Breach” means a material breach that is the consequence of an act by
the breaching party with the knowledge that the taking of such act would, or
would be reasonably expected to, cause a material breach of this Agreement.

 

(b)                                 Penny shall make payments to Navy, by wire
transfer of immediately available funds to such accounts as Navy may designate,
if this Agreement is terminated as follows:

 

(i)                                     if Navy shall terminate this Agreement
pursuant to Section 8.1(d)(i) or Section 8.1(i), then Penny shall pay the sum of
$65 million (the “Penny Termination Fee”) on the second Business Day following
such termination;

 

(ii)                                  if either party shall terminate this
Agreement pursuant to Section 8.1(g), then Penny shall pay the sum of $17
million, to reimburse Navy for fees and expenses incurred by Navy and its
Subsidiaries in connection with this Agreement and the transactions contemplated
herein, on the second Business Day following such termination;

 

(iii)                               if Penny shall terminate this Agreement
pursuant to Section 8.1(h), then Penny shall pay the Penny Termination Fee prior
to or concurrently with such termination;

 

(iv)                              if (A) Navy shall terminate this Agreement
pursuant to Section 8.1(d)(ii) or either party shall terminate this Agreement
pursuant to Section 8.1(g) and (B) at any time after the date hereof and at or
before the date of the Penny Stockholders Meeting, there shall have been a
Public Penny Proposal that was not withdrawn at least the date ten (10) Business
Days prior to (x) the date of such termination (in the case of a

 

81

--------------------------------------------------------------------------------


 

termination pursuant to Section 8.1(d)(ii)) or (y) the Penny Stockholders
Meeting (in the case of a termination pursuant to Section 8.1(g)), and
(C) within 12 months of the date of such termination of this Agreement, Penny
enters into any definitive agreement with respect to, or consummates, any
Acquisition Proposal (provided that, for purposes of this clause (C), any
reference to “15% or more” in the definition of “Acquisition Proposal” shall be
deemed to be a reference to “50% or more”), then Penny shall pay the Penny
Termination Fee, less any amount previously paid by Penny to Navy pursuant to
Section 8.2(b)(ii) or Section 8.2(b)(vi), on the second Business Day following
the consummation of such Acquisition Proposal;

 

(v)                                 if (A) (1) either party shall terminate this
Agreement pursuant to Section 8.1(c) and Penny’s failure to comply with any
provision of this Agreement has been the primary cause of the failure of the
Effective Time to occur on or before the End Date, or (2) Navy shall terminate
this Agreement pursuant to Section 8.1(e) and (B) at any time after the date
hereof and before such termination there shall have been a Public Penny Proposal
that was not withdrawn at least the date ten (10) Business Days prior to (x) the
date of such termination (in the case of a termination pursuant to
Section 8.1(e)) or (y) the Penny Stockholders Meeting (in the case of a
termination pursuant to Section 8.1(c)) and (C) within 12 months of the date of
such termination of this Agreement, Penny enters into any definitive agreement
with respect to, or consummates, any Acquisition Proposal (provided that, for
purposes of this clause (C), any reference to “15% or more” in the definition of
“Acquisition Proposal” shall be deemed to be a reference to “50% or more”), then
Penny shall pay the Penny Termination Fee, less any amount previously paid by
Penny to Navy pursuant to Section 8.2(b)(ii) or Section 8.2(b)(vi), on the
second Business Day following the consummation of such Acquisition Proposal; and

 

(vi)                              if Navy shall terminate this Agreement
pursuant to Section 8.1(d)(ii) or Section 8.1(e) then Penny shall reimburse
Navy, up to an aggregate of $10 million, for all of the documented out-of-pocket
fees and expenses incurred by Navy and its Subsidiaries in connection with this
Agreement and the transactions contemplated herein, including all fees and
expenses of accountants, counsel, investment banking firms or financial advisors
(and their respective counsel and representatives), experts and consultants to
Navy or any of its Subsidiaries in connection with this Agreement and the
transactions contemplated hereby, on the second Business Day following such
termination; provided that the foregoing expense reimbursement requirement shall
not apply in the event Navy receives an expense reimbursement payment pursuant
to Section 8.2(b)(ii).

 

“Public Penny Proposal” shall mean a publicly announced or publicly known
Acquisition Proposal except that the reference to “15% or more” in the
definition of “Acquisition Proposal” shall be deemed to be a reference to “50%
or more” and shall only include an Acquisition Proposal, directly or indirectly,
with respect to Penny or its assets.

 

If Penny fails to pay all amounts due to Navy on the dates specified, then Penny
shall pay all costs and expenses (including legal fees and expenses) incurred by
Navy in connection with any action or proceeding (including the filing of any
lawsuit) taken by it to

 

82

--------------------------------------------------------------------------------


 

collect such unpaid amounts, together with interest on such unpaid amounts at
the prime lending rate prevailing at such time, as published in The Wall Street
Journal, from the date such amounts were required to be paid until the date
actually received by Navy.  Each of the parties hereto acknowledges that any
Termination Fee payable pursuant this Section 8.2(b) is not a penalty, but
rather is liquidated damages in a reasonable amount that will compensate Navy in
the circumstances in which such payments are due and payable and which do not
involve fraud or Willful and Material Breach, for the efforts and resources
expended and opportunities foregone while negotiating this Agreement and in
reliance on this Agreement and on the expectation of the consummation of the
Merger, which amount would otherwise be impossible to calculate with precision. 
In no event shall Navy be entitled to the Penny Termination Fee on more than one
occasion.

 

(c)                                  If Penny shall terminate this Agreement
pursuant to Section 8.1(f) then Navy shall reimburse Penny, up to an aggregate
of $10 million, by wire transfer of immediately available funds to such accounts
as Penny may designate, for all of the documented out-of-pocket fees and
expenses incurred by Penny and its Subsidiaries in connection with this
Agreement and the transactions contemplated herein, including all fees and
expenses of accountants, counsel, investment banking firms or financial advisors
(and their respective counsel and representatives), experts and consultants to
Navy or any of its Subsidiaries in connection with this Agreement and the
transactions contemplated hereby, on the second Business Day following such
termination.

 

If Navy fails to pay all amounts due to Penny on the dates specified, then Navy
shall pay all costs and expenses (including legal fees and expenses) incurred by
Penny in connection with any action or proceeding (including the filing of any
lawsuit) taken by it to collect such unpaid amounts, together with interest on
such unpaid amounts at the prime lending rate prevailing at such time, as
published in The Wall Street Journal, from the date such amounts were required
to be paid until the date actually received by Penny.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                            Non-survival of Representations, Warranties and
Agreements.  None of the representations, warranties, covenants and agreements
in this Agreement or in any instrument delivered pursuant to this Agreement,
including any rights arising out of any breach of such representations,
warranties, covenants and agreements, shall survive the Effective Time, except
for those covenants and agreements that by their terms apply or are to be
performed in whole or in part after the Effective Time.

 

9.2.                            Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the fifth Business Day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.

 

83

--------------------------------------------------------------------------------


 

(a)                                 if to Navy or Red Lion, to

 

Nabors Industries Ltd.

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

Attention:                                         Corporate Secretary

 

with a copy to

 

Nabors Corporate Services, Inc.

515 West Greegs Road, Suite 1200

Houston, Texas 66057

Attention:                                         Laura Doerre

Facsimile:                                         (281) 775-4319

 

Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, New York 10005
Attention:                                         Charles J. Conroy

Scott W. Golenbock
Facsimile:                                         (212) 530-5219

 

(b)                                 if to Penny, to

 

C&J Energy Services, Inc.

3990 Rogerdale

Houston, TX 77042

Attention: Theodore Moore

Facsimile: (713) 325-5920

 

with a copy to

 

Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas  77002
Attention:                                         Jeffery B. Floyd

Stephen M. Gill
Facsimile:                                         (713) 615-5956

 

84

--------------------------------------------------------------------------------


 

9.3.                            Interpretation.  When a reference is made in
this Agreement to Sections, Exhibits or Schedules, such reference shall be to a
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated. 
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The phrase “made available” in this Agreement shall mean
that the information referred to has been made available by the party to whom
such information is to be made available.  The phrases “herein,” “hereof,”
“hereunder” and words of similar import shall be deemed to refer to this
Agreement as a whole, including the Exhibits and Schedules hereto, and not to
any particular provision of this Agreement.  The word “or” shall be inclusive
and not exclusive.  Any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The phrases “known” or “knowledge” mean, with
respect to either party to this Agreement, the actual knowledge of those of such
party’s executive officers who have been involved in the negotiation of this
Agreement.  The term “affiliate” has the meaning given to it in Rule 12b-2 of
the Exchange Act, provided that from and after the Separation Date (as defined
in the Separation Agreement) no member of either Group (as defined in the
Separation Agreement) shall be deemed an affiliate of any member of the other
Group.  The term “person” has the meaning given to it in Sections 3(a)(9) and
13(d)(3) of the Exchange Act.

 

9.4.                            Counterparts.  This Agreement may be executed in
counterparts (including by electronic means), each of which shall be considered
one and the same agreement and this Agreement shall become effective when a
counterpart signed by each party shall be delivered to the other party, it being
understood that both parties need not sign the same counterpart.

 

9.5.                            Entire Agreement; No Third Party Beneficiaries. 
This Agreement (including the documents and the instruments referred to herein)
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, other than the Confidentiality Agreement, which shall
survive the execution and delivery of this Agreement in accordance with their
terms and (b) is not intended to confer upon any person other than the parties
any rights or remedies hereunder, except (i) as provided in Section 6.10 (which
is intended for the benefit of only the persons specifically named therein), for
Section 9.5, Section 9.9, Section 9.11, Section 9.12 and Section 9.14 (which are
intended for the benefit of the Financing Sources and other Financing Related
Parties and without whose consent such Sections may not be amended in any way
adverse to the Financing Sources or any other Financing Related Parties), and
(iii) following the Effective Time, the rights of holders of Penny Common Stock,
the Penny Stock Options, Restricted Penny Shares, Penny Share Units and Navy
Stock Options to receive the Merger Consideration, Adjusted Option, Navy
Adjusted Option or other consideration, as applicable.

 

9.6.                            Governing Law.  This Agreement and all disputes
or controversies arising out of or relating to this Agreement or the Merger
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of law principles of the State of New
York (except that all provisions of this Agreement relating to the approval and
effects of the Merger, the conversion of capital stock in the Merger, and any
other matters relating to the internal corporate governance of Penny or Merger
Sub or to which Delaware law otherwise

 

85

--------------------------------------------------------------------------------


 

applies by reason of the internal affairs doctrine shall be governed by the
internal laws of the State of Delaware and matters relating to the issuance of
Red Lion Common Shares, and to the legal duties of the Board of Directors of Red
Lion, the Board of Directors of Navy and their respective members shall be
governed by the internal laws of Bermuda).

 

9.7.                            Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability and, unless the effect of such invalidity or unenforceability
would prevent the parties from realizing the major portion of the economic
benefits of the Merger that they currently anticipate obtaining therefrom, shall
not render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

 

9.8.                            Assignment.  Neither this Agreement nor any of
the rights, interests or obligations of the parties hereunder shall be assigned
by either party (whether by operation of law or otherwise) without the prior
written consent of the other party, and any attempt to make any such assignment
without such consent shall be null and void.  Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns.

 

9.9.                            Submission to Jurisdiction.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York located in the
City of New York, Borough of Manhattan, or of the United States of America
sitting in the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby for any reason other than the failure to serve
process in accordance with this Section 9.9, and irrevocably waive the defense
of an inconvenient forum or an improper venue to the maintenance of any such
action or proceeding.  Any service of process to be made in such action or
proceeding may be made by delivery of process in accordance with the notice
provisions contained in Section 9.2.  The consents to jurisdiction set forth in
this Section 9.9 shall not constitute general consents to service of process in
the State of New York and shall have no effect for any purpose except as
provided in this Section 9.9 and shall not be deemed to confer rights on any
person other than the parties.  The parties agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.  In addition, each of the parties hereto agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and irrevocably waives any and all right to trial
by jury with respect to any action related to or arising out of this Agreement
or the Merger.

 

(b)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, EACH OF THE PARTIES HERETO AGREES THAT IT WILL NOT BRING OR SUPPORT
ANY ACTION, CAUSE OF ACTION, CLAIM, CROSS-CLAIM OR THIRD-PERSON

 

86

--------------------------------------------------------------------------------


 

CLAIM OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, AGAINST THE
FINANCING SOURCES IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE RED LION FINANCING IN ANY FORUM OTHER THAN THE
SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, OR, IF UNDER
APPLICABLE LAW EXCLUSIVE JURISDICTION IS VESTED IN THE FEDERAL COURTS, THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (AND
APPELLATE COURTS THEREOF).

 

9.10.                     Enforcement.

 

(a)                                 The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms on a timely basis or were
otherwise breached.  It is accordingly agreed that, in the event of any breach
or threatened breach by any other party of any covenant or obligation contained
in this Agreement, the non-breaching party shall be entitled (in addition to any
other remedy that may be available to it, including monetary damages) to seek
and obtain (on behalf of themselves and the third-party beneficiaries of this
Agreement) (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an
Injunction, restraining such breach or threatened breach.  No party or any other
person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 9.10, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, Navy shall be entitled to seek and obtain specific performance
of Penny’s obligations to consummate the Merger only in the event each of the
following conditions has been satisfied:  (i) all of the conditions set forth in
Section 7.1 and Section 7.3 (other than those conditions that by their nature
are to be satisfied at the Closing but that are expected to be satisfied at the
Closing) have been satisfied or, to the extent permitted by applicable law,
waived by the party having the right to waive such conditions); (ii) the third
Business Day immediately following the final day of the Marketing Period has
occurred; (iii) the Red Lion Financing has been funded or will be funded at
Closing; and (iv) Navy has confirmed in a written notice to Penny that if
specific performance is granted and the Red Lion Financing is funded, then Navy
stands ready, willing and able to close.  For the avoidance of doubt, in no
event shall Navy be entitled to enforce or seek to enforce specifically Penny’s
obligations to consummate the Merger if the Red Lion Financing has not been
funded.  Each of the parties hereby further waives (A) any defense in any action
for specific performance that a remedy at law would be adequate and (B) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

 

9.11.                     WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR ANY
AGREEMENT OR OTHER ARRANGEMENT ENTERED INTO WITH ANY FINANCING SOURCES IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH OF THE PARTIES
HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING DIRECTLY INVOLVING ANY
MATTERS

 

87

--------------------------------------------------------------------------------


 

(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR ANY AGREEMENT OR OTHER ARRANGEMENT ENTERED INTO WITH ANY FINANCING
SOURCES.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 9.11.

 

9.12.                     Amendment.  This Agreement may be amended by the
parties at any time before or after approval of the matters presented in
connection with this Agreement by the shareholders of Penny, but, after any such
approval, no amendment shall be made which by law requires further approval by
such shareholders without such further approval.  This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties.  Notwithstanding the foregoing, no amendment to Section 9.5,
Section 9.9, Section 9.11, Section 9.12 or Section 9.14 that is in any way
adverse to the Financing Sources or any other Financing Related Parties shall be
effective except with the prior written consent of the Financing Sources to such
amendment.

 

9.13.                     Extension; Waiver.  At any time prior to the Effective
Time, the parties, by action taken or authorized by their respective Board of
Directors, may, to the extent permitted by applicable law, (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, and (c) waive compliance
with any of the agreements or conditions contained herein.  Any agreement on the
part of a party to any such extension or waiver shall be valid only if set forth
in a written instrument signed on behalf of such party.  The failure of a party
to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of those rights.  No single or partial exercise of any
right, remedy, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  Any waiver shall be effective only in the specific instance and for
the specific purpose for which given and shall not constitute a waiver to any
subsequent or other exercise of any right, remedy, power or privilege hereunder.

 

9.14.                     Provisions Related to the Financing Sources. 
Notwithstanding anything herein to the contrary, each of Navy and Red Lion
agrees that neither it, USHC, Merger Sub, Blue or Royal nor any of their former,
current or future officers, directors, managers, employees, members, partners,
agents or other representatives and Affiliates (collectively, “Navy Related
Parties”), shall have any claim against any Financing Source, any lender
participating in the Red Lion Financing or any of their respective former,
current or future general or limited partners, stockholders, managers, members,
agents, representatives, Affiliates, successors or assigns (collectively,
“Financing Related Parties”), nor shall any Financing Related Party have any
liability whatsoever to any Navy Related Party, in connection with the Red Lion
Financing or in

 

88

--------------------------------------------------------------------------------


 

any way relating to this Agreement, any of the transactions contemplated hereby
or the Red Lion Financing or the performance of services by any Financing
Related Party with respect to the foregoing, whether at law, in equity, in
contract, in tort or otherwise, in each case, whether arising, in whole or in
part, out of comparative, contributory or sole negligence by any Financing
Related Party.  Notwithstanding anything to the contrary in this Agreement,
(a) no amendment or modification to this Section 9.14 (or amendment or
modification with respect to any related definitions as they affect this
Section 9.14) shall be effective without the prior written consent of each
Financing Source or other Financing Related Party and (b) each Financing Source
and other Financing Related Party shall be an express third party beneficiary
of, and shall have the right to enforce, this Section 9.14. Each of the parties
hereto agrees that, Section 9.6 notwithstanding, the provisions of this
Section 9.14 shall be interpreted, and any action relating to this provision,
shall be governed by the laws of the State of New York. This Section 9.14 is
intended to benefit and may be enforced by the Financing Sources and the other
Financing Related Parties. For purposes hereof, “Financing Sources” means the
financial institutions that have committed to provide or otherwise entered into
agreements in connection with the Red Lion Financing in connection with the
transactions contemplated by this Agreement, including the parties named in the
Red Lion Commitment Letter, any joinder agreements and the fee letter
contemplated therein (and their respective successors and permitted assigns).

 

[Remainder of this page intentionally left blank.  Signature page follows.]

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
set forth above.

 

 

NABORS INDUSTRIES LTD.

 

 

 

By:

/s/ Mark D. Andrews

 

 

Name: Mark D. Andrews

 

 

Title: Corporate Secretary

 

 

 

 

 

 

 

NABORS RED LION LIMITED

 

 

 

By:

/s/ Mark D. Andrews

 

 

Name: Mark D. Andrews

 

 

Title: Director

 

 

 

 

 

 

 

C&J ENERGY SERVICES, INC.

 

 

 

By:

/s/ Joshua E. Comstock

 

 

Name: Joshua E. Comstock

 

 

Title: Founder, Chairman of the Board and Chief Executive Officer

 

--------------------------------------------------------------------------------